Exhibit A
               Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 BALLAST VENTURES LLC ROTH                                   COMPLAINT
 401(K) PLAN, JOSEPH HERMAN, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Ballast Ventures LLC Roth 401(K) Plan (“Ballast Ventures”), Joseph Herman

(“Herman”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Ballast Ventures, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and their authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 28,283,537, or at

least $4,279,000.00 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Ballast Ventures is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 250 West 55th Street, New York, NY 10019, USA. On information

and belief, each participant, or member, of Defendant Ballast Ventures is a citizen of a State of the

United States. At all times material to the allegations in this Complaint, Defendant Ballast

Ventures purported to be a trust forming part of a pension, profit sharing, or stock bonus plan

qualified under section 401(a) of the United States Internal Revenue Code, exempt from taxation

under section 501(a) of the United States Internal Revenue Code, and resident of the United States

of America for purposes of U.S. taxation.

       18.     Defendant Herman is a citizen of the State of New York. Defendant Herman was

the sole participant in Defendant Ballast Ventures.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Ben-Jacob served as the Authorized Representative

for Defendant Ballast Ventures. At times material to the allegations in this Complaint, Defendant

Ben-Jacob worked at a law firm whose offices were located at 250 West 55th Street, New York,

NY 10019, the same address listed by Defendant Ballast Holdings in its fraudulent refund claims

to SKAT.


                                                  5
                Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Ballast Ventures, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
             Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims. Defendant Ballast Ventures

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Ballast Ventures’ claims.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Ballast Ventures represented that non-party Acupay was its agent and had authority to act on its

behalf with respect to its claims.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Ballast Ventures

made fifteen (15) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 28,283,537, or at least $4,279,000 (US). These refund claims were

submitted to SKAT on May 22, 2015.

       38.     In fact, Defendant Ballast Ventures did not hold the shares it represented to SKAT

that it owned, and had no dividend tax withheld.

       39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Ballast Ventures on July 6, 2015.

       40.     On information and belief, Defendant Herman caused Defendant Ballast Ventures’

fraudulent refund claims to be submitted to SKAT. Defendant Herman exerted control over

Defendant Ballast Ventures as the plan’s sole participant, and used this control to commit the fraud

on SKAT.

       41.     Defendant Herman was the sole participant in three different pension plans that

submitted fraudulent tax refund claims to SKAT. For one of these claimants, non-party Fairlie




                                                 9
             Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 10 of 18



Investments LLC Roth 401(K) Plan, Defendant Herman also served as the plan's Authorized

Representative.

               3.     The Role of the Claimants’ Authorized Representatives

       42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.     Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Ballast Ventures a “Special Power of Attorney” dated January 6, 2015, that granted to non-party

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Ballast

Venture’s] name for which [Ballast Ventures is] eligible, to oversee this process, and to collect

refunds of excess withholding tax to which [Ballast Ventures is] entitled on [Ballast Venture’s]

behalf.” Defendant Ben-Jacob described himself as the “Attorney-in-fact” of Defendant Ballast

Ventures.

       44.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Ballast Ventures’ claims to SKAT.

       45.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Ballast. Six of these claimants, including Defendant Ballast,

listed Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250

West 55th Street, New York, NY 10019 in their fraudulent refund claims to SKAT.




                                               10
             Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 11 of 18



       46.     In addition to Defendant Ballast Ventures, at least 33 other claimants that pretended

to own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other




                                                11
               Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 12 of 18



participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         53.     By way of example, with respect to Defendant Ballast Ventures, one example of a

“Credit Advice”:

                 a.     is made out by Telesto Markets LLP;

                 b.     is dated April 7, 2015;

                 c.     purports to certify Defendant Ballast Ventures’ ownership of 7,903 shares

         in AP Moeller-Maersk A/S-A (a genuine company), whose shares were (and are) publicly

         traded on the OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for AP

         Moeller-Maersk A/S-A shares as “DK0010244425”. An ISIN is a twelve-character alpha-

         numeric code that uniquely identifies securities for trading and settlement purposes.

         54.     Defendant Ballast Ventures never owned the shares described above, never

received any dividend from Danish companies in which it was a purported shareholder and was

not entitled to claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 13 of 18



                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 52 through 54

to support claims for withholding tax refund payments.

          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 28,283,537, or at least $4,279,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.     As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 14 of 18



          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 15 of 18



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 16 of 18



                                              COUNT VI

                     (Negligent Misrepresentation – Against Both Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 29-30, 37, and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Ballast Ventures to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.

          84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 28,283,537, or at least

$4,279,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 17 of 18



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.




                                         17
    Case 1:19-cv-01781 Document 1 Filed 02/26/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 BAREROOT CAPITAL INVESTMENTS                                COMPLAINT
 LLC ROTH 401(K) PLAN, DAVID
 ZELMAN, and MICHAEL BEN-JACOB,                              JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Bareroot Capital Investments LLC Roth 401(K) Plan (“Bareroot”), David Zelman

(“Zelman”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Bareroot, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Zelman, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 28,899,429, or at

least $4,373,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Bareroot is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Bareroot is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Bareroot purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant Zelman is a citizen of the State of Texas. At all times material to the

allegations in this Complaint, Defendant Zelman was the sole participant in and served as the

Authorized Representative for Defendant Bareroot.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Bareroot

in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Bareroot, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims.          Defendant Bareroot

represented that Defendant Zelman was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Bareroot’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Bareroot represented that non-party Syntax was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Bareroot made

fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds totaling

DKK 28,899,429, or at least $4,373,000 (US). These refund claims were submitted to SKAT on

the following dates: October 28, 2014; April 16, 2015; April 21, 2015; April 23, 2015; April 28,

2015; and May 15, 2015.

        38.     In fact, Defendant Bareroot did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Bareroot on the following dates: November 10, 2014; May 8, 2015; May 27, 2015; and

July 6, 2015.

        40.     On information and belief, Defendant Zelman caused Defendant Bareroot’s

fraudulent claims to be submitted to SKAT. Defendant Zelman exerted control over Defendant

Bareroot as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Zelman was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.




                                                 9
               Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 10 of 17



                 3.     The Role of the Claimants’ Authorized Representatives

         41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

         42.     At the direction of, and on behalf of, Defendant Bareroot, Defendant Zelman caused

the execution of a “Limited Power of Attorney” dated August 7, 2014, that granted to Payment

Agent Syntax authority to be Defendant Bareroot’s “true and lawful attorney-in-fact and agent[]

to sign and file with applicable authorities any and all applications, requests, or claims for refund,

reduction, repayment, and credit of, or exemption or relief from, any withholding or similar taxes

in any jurisdiction.” Defendant Zelman described himself as the “Authorized Representative” of

Defendant Bareroot.

         43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Zelman and be subject to his direction and control with respect to

Defendant Bareroot’s claims to SKAT.

         44.     In addition to Defendant Bareroot, Defendant Zelman served as the Authorized

Representative for at least two other claimants, which, in their fraudulent requests to SKAT for

tax refunds, also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY

10022.

         45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Zelman’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Bareroot to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant Bareroot’s address on the claims listed in paragraph 37.


                                                 10
                Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 11 of 17



          46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

          47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Zelman with regard to Defendant

Bareroot’s fraudulent claims to SKAT.

          48.     In addition to Defendant Bareroot, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

                  4.     The Role of the Payment Agents

          49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

          50.     By means of the Power of Attorney described in paragraphs 41 through 45 above,

each claimant and Authorized Representative authorized their respective Payment Agent to act on

their behalf and be subject to their control with respect to submitting the withholding tax refund

claims.

          51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

          52.     In connection with each Claim Form, the Payment Agent:

                  a.     provided its email address as the contact address for the claimant on whose

          behalf it was acting;

                  b.     signed and stamped the form, and stated it was applying on behalf of the

          claimant;


                                                   11
               Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Bareroot, one example of a “Credit

Advice”:

                 a.     is made out by Telesto Markets LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Bareroot’s ownership of 294,163 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 13 of 17



          56.     Defendant Bareroot never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                       (Fraud – Against Defendants Bareroot and Zelman)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 28,899,429, or at least $4,373,000 (US) and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

           (Negligent Misrepresentation – Against Defendants Bareroot and Zelman)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Bareroot to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 28,899,429, or at least

$4,373,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01783 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 ALBEDO MANAGEMENT LLC ROTH                                  COMPLAINT
 401(K) PLAN, JOSEPH HERMAN, and
 MICHAEL BEN-JACOB                                           JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Albedo Management LLC Roth 401(K) Plan (“Albedo”), Joseph Herman

(“Herman”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Albedo, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 68,907,138, or at

least $10,426,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Albedo is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 250 West 55th Street, New York, NY 10019, USA. On information and belief,

each participant, or member, of Defendant Albedo is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Albedo purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant Herman is a citizen of the State of New York. Defendant Herman was

the sole participant in Defendant Albedo.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Ben-Jacob served as the Authorized Representative

for Defendant Albedo. At times material to the allegations in this Complaint, Defendant Ben-

Jacob worked at a law firm whose offices were located at 250 West 55th Street, New York, NY

10019, the same address listed by Defendant Albedo in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Albedo, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims.           Defendant Albedo

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Albedo’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Albedo represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Albedo made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 68,907,138, or at least $10,426,000 (US). These refund claims were submitted to

SKAT on the following dates: May 22, 2015 and May 29, 2015.

        38.     In fact, Defendant Albedo did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Albedo on July 6, 2015.

        40.     On information and belief, Defendant Herman caused Defendant Albedo’s

fraudulent claims to be submitted to SKAT. Defendant Herman exerted control over Defendant

Albedo as the plan’s sole participant, and used this control to commit the fraud on SKAT.

        41.     Defendant Herman was the sole participant in three different pension plans that

submitted fraudulent tax refund claims to SKAT. For one of these claimants, non-party Fairlie

Investments LLC Roth 401(K) Plan, Defendant Herman also served as the plan's Authorized

Representative.




                                                 9
             Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 10 of 17



               3.     The Role of the Claimants’ Authorized Representatives

       42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.     Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Albedo a “Special Power of Attorney” dated January 6, 2015, that granted to non-party Acupay

authority “to pursue and file for reductions in rates of tax withholding in [Albedo’s] name for

which [Albedo is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Albedo is] entitled on [Albedo’s] behalf.” Defendant Ben-Jacob described himself

as the “Attorney-in-fact” of Defendant Albedo.

       44.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Albedo’s claims to SKAT.

       45.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Albedo. Six of these claimants, including Defendant Albedo,

listed Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250

West 55th Street, New York, NY 10019 in their fraudulent refund claims to SKAT.

       46.     In addition to Defendant Albedo, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.


                                                 10
              Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 11 of 17



                4.     The Role of the Payment Agents

       47.      The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.      By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.      With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       50.      In connection with each Claim Form, the Payment Agent:

                a.     provided its email address as the contact address for the claimant on whose

       behalf it was acting;

                b.     signed and stamped the form, and stated it was applying on behalf of the

       claimant;

                c.     enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

                d.     requested that SKAT pay the claim to its bank account.

       51.      As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                5.     The Role of the Broker-Custodians

       52.      Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to


                                                11
                Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 12 of 17



show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

          53.     By way of example, with respect to Defendant Albedo, one example of an “Income

Advice”:

                  a.     is made out by Old Park Lane Capital PLC;

                  b.     is dated December 9, 2014;

                  c.     purports to certify Defendant Albedo’s ownership of 1,085,287 shares in

          Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

          OMX Copenhagen 20 Index in Denmark; and

                  d.     states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          54.     Defendant Albedo never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 52 through 54

to support claims for withholding tax refund payments.




                                                   12
                Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 13 of 17



          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 68,907,138, or at least $10,426,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.     As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.


                                                   13
                Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 14 of 17



                                             COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.




                                                  14
                Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 15 of 17



          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 29-30, 37, and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Albedo to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.




                                                   15
             Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 16 of 17



       84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

       85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 68,907,138, or at least

$10,426,000 (US), plus interest.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

               misrepresentation, the damages sustained by SKAT as a result of the Defendants’

               wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.      For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

               had and received, the damages sustained or the amounts by which the Defendants

               were paid by mistake or unjustly enriched, or by which the Defendants received

               money to which they were not entitled, plus pre-judgment interest, fees, costs and

               expenses.

       3.      For Counts I and II, punitive damages.

       4.      The costs of this action.

       5.      All other and further relief that is just and proper.




                                                 16
    Case 1:19-cv-01785 Document 1 Filed 02/26/19 Page 17 of 17



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         17
               Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 DICOT TECHNOLOGIES LLC ROTH                                 COMPLAINT
 401(K) PLAN, DAVID ZELMAN, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Dicot Technologies LLC Roth 401(K) Plan (“Dicot”), David Zelman (“Zelman”), and

Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Dicot, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Zelman, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 28,027,173, or at

least $4,241,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Dicot is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Dicot is a citizen of a State of the United States. At all

times material to the allegations in this Complaint, Defendant Dicot purported to be a trust forming

part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the United

States Internal Revenue Code, exempt from taxation under section 501(a) of the United States

Internal Revenue Code, and resident of the United States of America for purposes of U.S. taxation.

       18.     Defendant Zelman is a citizen of the State of Texas. At all times material to the

allegations in this Complaint, Defendant Zelman was the sole participant in and served as the

Authorized Representative for Defendant Dicot.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Dicot in

its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Dicot, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Dicot represented

that Defendant Zelman was its Authorized Representative and agent who had authority to act on

its behalf with respect to Defendant Dicot’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Dicot represented that non-party Syntax was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Dicot made

fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds totaling

DKK 28,027,173, or at least $4,241,000 (US). These refund claims were submitted to SKAT on

the following dates: December 10, 2014; April 16, 2015; April 21, 2015; April 27, 2015; and May

15, 2015.

        38.     In fact, Defendant Dicot did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Dicot on the following dates: January 7, 2015; May 8, 2015; May 27, 2015; and July

6, 2015.

        40.     On information and belief, Defendant Zelman caused Defendant Dicot’s fraudulent

claims to be submitted to SKAT. Defendant Zelman exerted control over Defendant Dicot as the

plan’s sole participant, and used this control to commit the fraud on SKAT. Defendant Zelman

was the sole participant in five different pension plans that submitted fraudulent refund claims to

SKAT.




                                                 9
               Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 10 of 17



                 3.     The Role of the Claimants’ Authorized Representatives

         41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

         42.     At the direction of, and on behalf of, Defendant Dicot, Defendant Zelman caused

the execution of a “Limited Power of Attorney” dated August 7, 2014, that granted to Payment

Agent Syntax authority to be Defendant Dicot’s “true and lawful attorney-in-fact and agent[] to

sign and file with applicable authorities any and all applications, requests, or claims for refund,

reduction, repayment, and credit of, or exemption or relief from, any withholding or similar taxes

in any jurisdiction.” Defendant Zelman described himself as the “Authorized Representative” of

Defendant Dicot.

         43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Zelman and be subject to his direction and control with respect to

Defendant Dicot’s claims to SKAT.

         44.     In addition to Defendant Dicot, Defendant Zelman served as the Authorized

Representative for at least two other claimants, which, in their fraudulent requests to SKAT for

tax refunds, also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY

10022.

         45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Zelman’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Dicot to use his office address of 425 Park Avenue, New York,

NY 10022 as Defendant Dicot’s address on the claims listed in paragraph 37.


                                                 10
             Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 11 of 17



       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Zelman with regard to Defendant

Dicot’s fraudulent refund claims to SKAT.

       48.     In addition to Defendant Dicot, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Dicot, one example of a “Dividend

Credit Advice”:

                 a.     is made out by West Point Derivatives Ltd;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Dicot’s ownership of 291,729 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 13 of 17



          56.     Defendant Dicot never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                         (Fraud – Against Defendants Dicot and Zelman)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 28,027,173, or at least $4,241,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 16 of 17



                                               COUNT VI

                (Negligent Misrepresentation – Against Defendants Dicot and Zelman)

          83.      SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.      Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.      Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Dicot to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          86.      Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.       SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 28,027,173, or at least

$4,241,000 (US), plus interest.

                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.       For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                   misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                   wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                    16
     Case 1:19-cv-01788 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 FAIRLIE INVESTMENTS LLC ROTH                                COMPLAINT
 401(K) PLAN, JOSEPH HERMAN, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Fairlie Investments LLC Roth 401(K) Plan (“Fairlie Investments”), Joseph Herman

(“Herman”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Fairlie Investments, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Herman, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 29,051,405, or at

least $4,395,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Fairlie Investments is a pension plan which, in its requests to SKAT for

tax refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information

and belief, each participant, or member, of Defendant Fairlie Investments is a citizen of a State of

the United States. At all times material to the allegations in this Complaint, Defendant Fairlie

Investments purported to be a trust forming part of a pension, profit sharing, or stock bonus plan

qualified under section 401(a) of the United States Internal Revenue Code, exempt from taxation

under section 501(a) of the United States Internal Revenue Code, and resident of the United States

of America for purposes of U.S. taxation.

       18.     Defendant Herman is a citizen of the State of New York. At all times material to

the allegations in this Complaint, Defendant Herman was the sole participant in and served as the

Authorized Representative for Defendant Fairlie Investments.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, USA, the same address listed by Defendant

Fairlie Investments in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc.
      No. 109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of
      Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19,
      1999, S. Treaty Doc. No. 106-12).


                                                       6
             Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 55 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Fairlie Investments, made withholding

tax refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
             Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims.           Defendant Fairlie

Investments represented that Defendant Herman was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Fairlie Investment’s claims.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Fairlie Investments represented that non-party Goal was its agent and had authority to act on its

behalf with respect to its claims.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies.           Defendant Fairlie

Investments made fifteen (15) separate withholding tax refund claims, and represented that it was

entitled to refunds totaling DKK 29,051,405, or at least $4,395,000 (US). These refund claims

were submitted to SKAT on the following dates: April 16, 2015; April 21, 2015; April 23, 2015;

April 27, 2015; and May 14, 2015.

       38.     In fact, Defendant Fairlie Investments did not hold the shares it represented to

SKAT that it owned, and had no dividend tax withheld.

       39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Fairlie Investments on the following dates: May 8, 2015; May 19, 2015; June 24, 2015;

and July 13, 2015.

       40.     On information and belief, Defendant Herman caused Defendant Fairlie

Investments’ fraudulent claims to be submitted to SKAT. Defendant Herman exerted control over

Defendant Fairlie Investments as the plan’s sole participant, and used this control to commit the

fraud on SKAT. Defendant Herman was the sole participant in three different pension plans that

submitted fraudulent refund claims to SKAT.




                                                 9
             Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 10 of 18



                 3.     The Role of the Claimants’ Authorized Representatives

       41.       Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.       At the direction of, and on behalf of, Defendant Fairlie Investments, Defendant

Herman caused the execution of a “Power of Attorney” dated December 23, 2014, that granted to

Payment Agent Goal authority to be the “attorney of [Fairlie Investments] and in [Fairlie

Investments’] name and otherwise on [Fairlie Investments’] behalf and as the [Fairlie

Investments’] act and deed to sign, seal, execute, deliver, perfect, and do all deeds, instruments,

acts and things which may be required (or which [Goal] shall consider requisite) for or in

connection with the provision of any tax services provided to [Fairlie Investments] from time to

time, including the reclaiming from any taxation authority in any jurisdiction (as appropriate)

amounts in respect of payments made to [Fairlie Investments], or through Goal on behalf of [Fairlie

Investments].”

       43.       As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Herman and be subject to his direction and control with respect to Defendant

Fairlie Investments’ claims to SKAT.

       44.       Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Herman’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Fairlie Investments to use his office address of 425 Park

Avenue, New York, NY 10022 as Defendant Fairlie Investments’ address on the claims listed in

paragraph 37.


                                                 10
                Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 11 of 18



          45.     Defendant Ben-Jacob signed Power Attorney of Attorney documents as the

Authorized Representative for at least nine claimants that submitted fraudulent tax refund claims

to SKAT.

          46.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Herman with regard to Defendant

Fairlie Investments’ fraudulent claims to SKAT

          47.     In addition to Defendant Fairlie Investments, at least 33 other claimants that

pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed

Defendant Ben Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West

55th Street, New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

                  4.     The Role of the Payment Agents

          48.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

          49.     By means of the Power of Attorney described in paragraphs 41 through 44 above,

each claimant and Authorized Representative authorized their respective Payment Agent to act on

their behalf and be subject to their control with respect to submitting the withholding tax refund

claims.

          50.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

          51.     In connection with each Claim Form, the Payment Agent:

                  a.     provided its email address as the contact address for the claimant on whose

          behalf it was acting;




                                                 11
               Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 12 of 18



                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         52.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         53.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         54.     By way of example, with respect to Defendant Fairlie Investments, one example of

a “Dividend Credit Advice”:

                 a.     is made out by West Point Derivatives Ltd;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Fairlie Investments’ ownership of 292,104

         shares in Coloplast-B (a genuine company), whose shares were (and are) publicly traded

         on the OMX Copenhagen 20 Index in Denmark; and




                                                 12
                Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          55.     Defendant Fairlie Investments never owned the shares described above, never

received any dividend from Danish companies in which it was a purported shareholder and was

not entitled to claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                  (Fraud – Against Defendants Fairlie Investments and Herman)

          56.     SKAT repeats and realleges paragraphs 1 through 55 above as if fully set forth

herein.

          57.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37 and 53 through 55

to support claims for withholding tax refund payments.

          58.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          59.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 29,051,405, or at least $4,395,000 (US), and thereby

suffered damages of that amount, plus interest.

          60.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          61.     SKAT repeats and realleges paragraphs 1 through 60 above as if fully set forth

herein.

          62.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          63.     As alleged in paragraphs 26 through 55 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          64.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          65.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 55 above.

          66.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          67.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          68.     SKAT repeats and realleges paragraphs 1 through 67 above as if fully set forth

herein.

          69.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 15 of 18



          70.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          71.     SKAT’s mistaken belief was material to its decision to pay the claims.

          72.     SKAT suffered a loss as a result of its mistaken payments.

          73.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          74.     SKAT repeats and realleges paragraphs 1 through 73 above as if fully set forth

herein.

          75.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          76.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          77.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          78.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          79.     SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 16 of 18



          80.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          81.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

   (Negligent Misrepresentation – Against Defendants Fairlie Investments and Herman)

          82.     SKAT repeats and realleges paragraphs 1 through 81 above as if fully set forth

herein.

          83.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          84.     Defendants made material misstatements described in paragraphs 29-30, 37 and 53

through 55 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Fairlie Investments to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.

          85.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          86.     SKAT reasonably relied on the misstatements while reviewing Defendants’ claims,

and as a direct and proximate result incurred damages of DKK 29,051,405, or at least $4,395,000

(US), plus interest.




                                                   16
            Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 17 of 18




                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

              misrepresentation, the damages sustained by SKAT as a result of the Defendants’

              wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

              had and received, the damages sustained or the amounts by which the Defendants

              were paid by mistake or unjustly enriched, or by which the Defendants received

              money to which they were not entitled, plus pre-judgment interest, fees, costs and

              expenses.

       3.     For Counts I and II, punitive damages.

       4.     The costs of this action.

       5.     All other and further relief that is just and proper.




                                                17
    Case 1:19-cv-01791 Document 1 Filed 02/26/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 FIRST ASCENT WORLDWIDE LLC                                  COMPLAINT
 ROTH 401(K) PLAN, PERRY LERNER,
 and MICHAEL BEN-JACOB,                                      JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants First Ascent Worldwide LLC Roth 401(K) Plan (“First Ascent”), Perry Lerner

(“Lerner”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant First Ascent, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Lerner,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 26,816,385, or at

least $4,057,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant First Ascent is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant First Ascent is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant First Ascent purported

to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Lerner, on information and belief, is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Lerner was the sole

participant in and served as the Authorized Representative for Defendant First Ascent.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant First

Ascent in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant First Ascent, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
             Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant First Ascent

represented that Defendant Lerner was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant First Ascent’s claims.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

First Ascent represented that non-party Syntax was its agent and had authority to act on its behalf

with respect to its claims.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant First Ascent

made fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 26,816,385, or at least $4,057,000 (US). These refund claims were submitted to

SKAT on the following dates: October 28, 2014; April 13, 2015; April 30, 2015; May 15, 2015.

       38.     In fact, Defendant First Ascent did not hold the shares it represented to SKAT that

it owned, and had no dividend tax withheld.

       39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant First Ascent on the following dates: November 10, 2014; April 24, 2015; May 27,

2015; and July 6, 2015.

       40.     On information and belief, Defendant Lerner caused Defendant First Ascent’s

fraudulent claims to be submitted to SKAT. Defendant Lerner exerted control over Defendant

First Ascent as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Lerner was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.




                                                 9
             Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 10 of 17



               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant First Ascent, Defendant Lerner

caused the execution of a “Limited Power of Attorney” dated August 7, 2014, that granted to

Payment Agent Syntax authority to be Defendant First Ascent’s “true and lawful attorney-in-fact

and agent[] to sign and file with applicable authorities any and all applications, requests, or claims

for refund, reduction, repayment, and credit of, or exemption or relief from, any withholding or

similar taxes in any jurisdiction.”     Defendant Lerner described himself as the “Authorized

Representative” of Defendant First Ascent.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Lerner and be subject to his direction and control with respect to

Defendant First Ascent’s claims to SKAT.

       44.     In addition to Defendant First Ascent, Defendant Lerner served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Lerner’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant First Ascent to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant First Ascent’s address on the claims listed in paragraph 37.




                                                 10
             Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 11 of 17



       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Lerner with regard to Defendant

First Ascent’s fraudulent claims to SKAT.

       48.     In addition to Defendant First Ascent, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant First Ascent, one example of a

“Credit Advice”:

                 a.     is made out by Telesto Markets LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant First Ascent’s ownership of 290,706 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 13 of 17



          56.     Defendant First Ascent never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                      (Fraud – Against Defendants First Ascent and Lerner)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 26,816,385, or at least $4,057,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

          (Negligent Misrepresentation – Against Defendants First Ascent and Lerner)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant First Ascent to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 26,816,385, or at least

$4,057,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01792 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 BATTU HOLDINGS LLC ROTH 401K                                COMPLAINT
 PLAN, DAVID ZELMAN, and MICHAEL
 BEN-JACOB,                                                  JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Battu Holdings LLC Roth 401K Plan (“Battu Holdings”), David Zelman (“Zelman”),

and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Battu Holdings, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 69,306,603, or at

least $10,487,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
              Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 5 of 17



        15.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.    PARTIES

        16.    Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

        17.    Defendant Battu Holdings is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, New York 10022, USA. On information

and belief, each participant, or member, of Defendant Battu Holdings is a citizen of a State of the

United States. At all times material to the allegations in this Complaint, Defendant Battu Holdings

purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under

section 401(a) of the United States Internal Revenue Code, exempt from taxation under section

501(a) of the United States Internal Revenue Code, and resident of the United States of America

for purposes of U.S. taxation.

        18.    Defendant Zelman is a citizen of the State of Texas. Defendant Zelman was the

sole participant in Defendant Battu Holdings.

        19.    Defendant Ben-Jacob is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Ben-Jacob served as the Authorized Representative

for Defendant Battu Holdings. At times material to the allegations in this Complaint, Defendant

Ben-Jacob worked at a law firm whose offices were located at 425 Park Avenue, New York, NY

10022, the same address listed by Defendant Battu Holdings in its fraudulent refund claims to

SKAT.


                                                  5
                Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc.
      No. 109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of
      Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19,
      1999, S. Treaty Doc. No. 106-12).


                                                       6
             Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Battu Holdings, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
             Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Battu Holdings

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Battu Holdings’ claims.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Battu Holdings represented that non-party Acupay was its agent and had authority to act on its

behalf with respect to its claims.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Battu Holdings

made fifteen (15) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 69,306,603, or at least $10,487,000 (US). These refund claims were

submitted to SKAT on the following dates: November 13, 2014; Mar. 27, 2015; Mar. 31, 2015;

Apr. 17, 2015; Apr. 24, 2015; May 1, 2015; and May 22, 2015.

       38.     In fact, Defendant Battu Holdings did not hold the shares it represented to SKAT

that it owned, and had no dividend tax withheld.

       39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Battu Holdings on the following dates: Nov. 26, 2014; Apr. 29, 2015; May 19, 2015;

and July 6, 2015.

       40.     On information and belief, Defendant Zelman caused Defendant Battu Holdings’

fraudulent refund claims to be submitted to SKAT. Defendant Zelman exerted control over

Defendant Battu Holdings as the plan’s sole participant, and used this control to commit the fraud

on SKAT. Defendant Zelman was the sole participant in five different plans that submitted

fraudulent refund claims to SKAT.




                                                9
             Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 10 of 17



       41.          Defendant Zelman also participated in the fraudulent scheme by serving as the

Authorized Representative for at least three different claimants pretending to own shares in Danish

companies listed on the OMX Copenhagen 20 Index.

               3.        The Role of the Claimants’ Authorized Representatives

       42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.     Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Battu Holdings a “Special Power of Attorney” dated August 22, 2014, that granted to Payment

Agent Acupay authority “to pursue and file for reductions in rates of tax withholding in [Battu

Holding’s] name for which [Battu Holdings is] eligible, to oversee this process, and to collect

refunds of excess withholding tat to which [Battu Holdings is] entitled on [Battu Holding’s]

behalf.” Defendant Ben-Jacob described himself as the “Attorney-in-fact” of Defendant Battu

Holdings.

       44.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Battu Holdings’ claims to SKAT.

       45.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Battu Holdings. Six of these claimants, including Defendant

Battu Holdings, listed Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York,




                                                 10
              Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 11 of 17



NY 10022 or 250 West 55th Street, New York, NY 10019 in their fraudulent refund claims to

SKAT.

        46.     In addition to Defendant Battu Holdings, at least 33 other claimants that pretended

to own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

                4.     The Role of the Payment Agents

        47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

        48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

        49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

        50.     In connection with each Claim Form, the Payment Agent:

                a.     provided its email address as the contact address for the claimant on whose

        behalf it was acting;

                b.     signed and stamped the form, and stated it was applying on behalf of the

        claimant;

                c.     enclosed the Power of Attorney executed by the claimant’s Authorized

        Representative; and

                d.     requested that SKAT pay the claim to its bank account.

        51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and


                                                11
               Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 12 of 17



belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         53.     By way of example, with respect to Defendant Battu Holdings, one example of an

“income advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated August 13, 2014;

                 c.     purports to certify Defendant Battu Holdings’ ownership of 3,081,898

         shares in TDC A/S (a genuine company), whose shares were (and are) publicly traded on

         the OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.

         54.     Defendant Battu Holdings never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37 and 52 through 54

to support claims for withholding tax refund payments.

          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 69,306,603, or at least $10,487,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.     As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 14 of 17



          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 29-30, 37 and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Battu Holdings to SKAT.            Defendants knew, or should have known, that these

statements were inaccurate.

          84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 69,306,603, or at least

$10,487,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01794 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 CANTATA INDUSTRIES LLC ROTH                                 COMPLAINT
 401(K) PLAN, DAVID ZELMAN, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Cantata Industries LLC Roth 401(K) Plan (“Cantata”), David Zelman (“Zelman”),

and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Cantata, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Zelman, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 48,613,209, or at

least $7,356,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Cantata is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Cantata is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Cantata purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant Zelman is a citizen of the State of Texas. At all times material to the

allegations in this Complaint, Defendant Zelman was the sole participant in and served as the

Authorized Representative for Defendant Cantata.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Cantata

in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Cantata, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims.           Defendant Cantata

represented that Defendant Zelman was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Cantata’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Cantata represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Cantata made

fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds totaling

DKK 48,613,209, or at least $7,356,000 (US). These refund claims were submitted to SKAT on

the following dates: December 15, 2014; March 13, 2015; March 24, 2015; April 14, 2015; April

16, 2015; April 21, 2015; April 23, 2015; April 27, 2015; and May 14, 2015.

        38.     In fact, Defendant Cantata did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Cantata on the following dates: January 7, 2015; April 24, 2015; April 29, 2015; May

8, 2015; May 19, 2015; June 24, 2015; and July 1, 2015.

        40.     On information and belief, Defendant Zelman caused Defendant Cantata’s

fraudulent claims to be submitted to SKAT. Defendant Zelman exerted control over Defendant

Cantata as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Zelman was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.




                                                 9
              Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 10 of 18



                3.     The Role of the Claimants’ Authorized Representatives

       41.      Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.      At the direction of, and on behalf of, Defendant Cantata, Defendant Zelman caused

the execution of a “Power of Attorney” dated August 22, 2014, that granted to Payment Agent

Goal authority “to be the attorney of [Cantata] and in [Cantata’s] name and otherwise on

[Cantata’s] behalf and as [Cantata’s] act and deed to sign, seal, execute, deliver, perfect and do all

deeds, instruments, acts and things which may be required (or which [Goal] shall consider

requisite) for or in connection with the provision of any tax services provided to [Cantata] from

time to time, including the reclaiming from any taxation authority in any jurisdiction (as

appropriate) amounts in respect of payments made to [Cantata] or through [Goal] on behalf of

[Cantata].”

       43.      As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Zelman and be subject to his direction and control with respect to Defendant

Cantata’s claims to SKAT.

       44.      In addition to Defendant Cantata, Defendant Zelman served as the Authorized

Representative for at least two other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.      Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Zelman’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant




                                                 10
             Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 11 of 18



Ben-Jacob also allowed Defendant Cantata to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant Cantata’s address on the claims listed in paragraph 37.

       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing power

of attorney documents on behalf of the authorized representative for at least 20 different claimants,

including signing as “attorney-in-fact” for Defendant Zelman with respect to Defendant Cantata’s

fraudulent claims to SKAT.

       48.     In addition to Defendant Cantata, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office address of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;




                                                 11
               Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 12 of 18



                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Cantata, one example of an “Income

Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Cantata’s ownership of 879,435 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and




                                                 12
                Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Cantata never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                        (Fraud – Against Defendants Cantata and Zelman)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 48,613,209, or at least $7,356,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 15 of 18



          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 16 of 18



          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

            (Negligent Misrepresentation – Against Defendants Cantata and Zelman)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Cantata to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 48,613,209, or at least

$7,356,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:


                                                   16
     Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 17 of 18



1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

       misrepresentation, the damages sustained by SKAT as a result of the Defendants’

       wrongful acts, plus pre-judgment interest, fees, costs and expenses.

2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.




                                         17
    Case 1:19-cv-01798 Document 1 Filed 02/26/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 CRUCIBLE VENTURES LLC ROTH                                  COMPLAINT
 401(K) PLAN, RONALD ALTBACH, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Crucible Ventures LLC Roth 401(K) Plan (“Crucible”), Ronald Altbach (“Altbach”),

and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Crucible, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Altbach, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and their authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 47,579,533, or at

least $7,199,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Crucible is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Crucible is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Crucible purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant Altbach is a citizen of the State of New York. At all times material to

the allegations in this Complaint, Defendant Altbach was the sole participant in and served as the

Authorized Representative for Defendant Crucible.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Crucible

in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Crucible, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29 above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims.          Defendant Crucible

represented that Defendant Altbach was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Crucible’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Crucible represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Crucible made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 47,579,533, or at least $7,199,000 (US). These refund claims were submitted to

SKAT on the following dates: November 27, 2014; March 23, 2015; March 24, 2015; April 14,

2015; April 16, 2015; April 21, 2015; April 23, 2015; April 27, 2015; and May 14, 2015.

        38.     In fact, Defendant Crucible did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Crucible on the following dates: December 19, 2014; April 29, 2015; May 8, 2015;

May 19, 2015; June 24, 2015; and July 1, 2015.

        40.     On information and belief, Defendant Altbach caused Defendant Crucible’s

fraudulent claims to be submitted to SKAT. Defendant Altbach exerted control over Defendant

Crucible as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Altbach was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.




                                                 9
             Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 10 of 18



               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Crucible, Defendant Altbach

caused the execution of a “Power of Attorney” dated November 7, 2014, that granted to Payment

Agent Goal authority “to be the attorney of [Crucible] and in [Crucible’s] name and otherwise on

[Crucible’s] behalf and as [Crucible’s] act and deed to sign, seal, execute, deliver, perfect and do

all deeds, instruments, acts and things which may be required (or which [Goal] shall consider

requisite) for or in connection with the provision of any tax services provided to [Crucible] from

time to time, including the reclaiming from any taxation authority in any jurisdiction (as

appropriate) amounts in respect of payments made to [Crucible] or through [Goal] on behalf of

[Crucible].”

       43.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Altbach and be subject to his direction and control with respect to Defendant

Crucible’s claims to SKAT.

       44.     In addition to Defendant Crucible, Defendant Altbach served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Altbach’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant




                                                10
                Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 11 of 18



Ben-Jacob also allowed Defendant Crucible to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant Crucible’s address on the claims listed in paragraph 37.

          46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

          47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Altbach with regard to Defendant

Crucible’s fraudulent claims to SKAT.

          48.     In addition to Defendant Crucible, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

                  4.     The Role of the Payment Agents

          49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

          50.     By means of the Power of Attorney described in paragraphs 41 through 45 above,

each claimant and Authorized Representative authorized its respective Payment Agent to act on

their behalf and be subject to their control with respect to submitting the withholding tax refund

claims.

          51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

          52.     In connection with each Claim Form, the Payment Agent:

                  a.     provided its email address as the contact address for the claimant on whose

          behalf it was acting;


                                                   11
               Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 12 of 18



                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Crucible, one example of an

“Income Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Crucible’s ownership of 871,575 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and




                                                 12
                Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Crucible never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                       (Fraud – Against Defendants Crucible and Altbach)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 47,579,533, or at least $7,199,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 15 of 18



          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 16 of 18



          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

           (Negligent Misrepresentation – Against Defendants Crucible and Altbach)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Crucible to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 47,579,533, or at least

$7,199,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:


                                                   16
     Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 17 of 18



1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

       misrepresentation, the damages sustained by SKAT as a result of the Defendants’

       wrongful acts, plus pre-judgment interest, fees, costs and expenses.

2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.




                                         17
    Case 1:19-cv-01800 Document 1 Filed 02/26/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 MONOMER INDUSTRIES LLC ROTH                                 COMPLAINT
 401(K) PLAN, ROBIN JONES, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Monomer Industries LLC Roth 401(K) Plan (“Monomer”), Robin Jones (“Jones”),

and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Monomer, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Jones,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 49,738,020, or at

least $7,526,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Monomer is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as both 425 Park Avenue, New York, NY 10022, USA, and 250 West

55th Street, New York, NY 10019, USA. On information and belief, each participant, or member,

of Defendant Monomer is a citizen of a State of the United States. At all times material to the

allegations in this Complaint, Defendant Monomer purported to be a trust forming part of a

pension, profit sharing, or stock bonus plan qualified under section 401(a) of the United States

Internal Revenue Code, exempt from taxation under section 501(a) of the United States Internal

Revenue Code, and resident of the United States of America for purposes of U.S. taxation.

       18.     Defendant Jones is a citizen of the State of Georgia. At all times material to the

allegations in this Complaint, Defendant Jones was the sole participant in and served as the

Authorized Representative for Defendant Monomer.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, and 250 West 55th Street, New York, NY

10019, the same addresses listed by Defendant Monomer in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Monomer, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims. Defendant Monomer

represented that Defendant Jones was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Monomer’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Monomer represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Monomer made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 49,738,020, or at least $7,526,000 (US). These refund claims were submitted to

SKAT on the following dates: April 14, 2015; April 16, 2015; April 27, 2015; and May 14, 2015.

        38.     In fact, Defendant Monomer did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Monomer on the following dates: May 8, 2015; June 24, 2015; and July 1, 2015.

        40.     On information and belief, Defendant Jones caused Defendant Monomer’s

fraudulent claims to be submitted to SKAT. Defendant Jones exerted control over Defendant

Monomer as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Jones was the sole participant in three different pension plans that submitted fraudulent

refund claims to SKAT.

                3.       The Role of the Claimants’ Authorized Representatives

        41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of


                                                 9
             Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 10 of 18



Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Monomer, Defendant Jones caused

the execution of a “Power of Attorney” dated December 23, 2014, that granted to Payment Agent

Goal authority “to be the attorney of [Monomer] and in [Monomer’s] name and otherwise on

[Monomer’s] behalf and as [Monomer’s] act and deed to sign, seal, execute, deliver, perfect and

do all deeds, instruments, acts and things which may be required (or which [Goal] shall consider

requisite) for or in connection with the provision of any tax services provided to [Monomer] from

time to time, including the reclaiming from any taxation authority in any jurisdiction (as

appropriate) amounts in respect of payments made to [Monomer] or through [Goal] on behalf of

[Monomer].”

       43.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Jones and be subject to her direction and control with respect to Defendant

Monomer’s claims to SKAT.

       44.     In addition to serving as the Authorized Representative of Defendant Monomer,

Defendant Jones served as Authorized Representative for at least two other claimants, which, in

their requests to SKAT for tax refunds, also listed Defendant Ben-Jacob’s office address of 250

West 55th Street, New York, NY 10019.

       45.     Defendant Ben-Jacob signed the Power of Attorney document as Defendant Jones’

“attorney-in-fact,” thereby assisting in the execution of the document and the appointment of the

Payment Agent for purposes of submitting the fraudulent claims. Defendant Ben-Jacob also

allowed Defendant Monomer to use his office addresses of 425 Park Avenue, New York, NY




                                               10
             Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 11 of 18



10022, and 250 West 55th Street, New York, NY 10019 as Defendant Monomer’s address on the

claims listed in paragraph 37.

       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Jones with regard to Defendant

Monomer’s fraudulent claims to SKAT.

       48.     In addition to Defendant Monomer, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;




                                                11
               Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 12 of 18



                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Monomer, one example of an

“Income Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Monomer’s ownership of 879,537 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and




                                                 12
                Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Monomer never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                        (Fraud – Against Defendants Monomer and Jones)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 49,738,020, or at least $7,526,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 15 of 18



          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 16 of 18



          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

            (Negligent Misrepresentation – Against Defendants Monomer and Jones)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Monomer to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 49,738,020, or at least

$7,526,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:


                                                   16
     Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 17 of 18



1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

       misrepresentation, the damages sustained by SKAT as a result of the Defendants’

       wrongful acts, plus pre-judgment interest, fees, costs and expenses.

2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.




                                         17
    Case 1:19-cv-01801 Document 1 Filed 02/26/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ William R. Maguire
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 LIMELIGHT GLOBAL PRODUCTIONS                                COMPLAINT
 LLC ROTH 401(K) PLAN, RONALD
 ALTBACH, and MICHAEL BEN-JACOB,                             JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Limelight Global Productions LLC Roth 401(K) Plan (“Limelight”), Ronald Altbach

(“Altbach”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Limelight, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Altbach, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 27,901,401, or at

least $4,221,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Limelight is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant Limelight is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Limelight purported

to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Altbach is a citizen of the State of New York. At all times material to

the allegations in this Complaint, Defendant Altbach was the sole participant in and served as the

Authorized Representative for Defendant Limelight.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant

Limelight in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Limelight, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Limelight

represented that Defendant Altbach was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Limelight’s claims.

        36.    As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Limelight represented that non-party Syntax was its agent and had authority to act on its behalf

with respect to its claims.

        37.    Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Limelight made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 27,901,401, or at least $4,221,000 (US). These refund claims were submitted to

SKAT on the following dates: October 28, 2014; April 13, 2015; April 30, 2015; and May 15,

2015.

        38.    In fact, Defendant Limelight did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.    Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Limelight on the following dates: November 10, 2014; April 24, 2015; May 27, 2015;

and July 6, 2015.

        40.    On information and belief, Defendant Altbach caused Defendant Limelight’s

fraudulent claims to be submitted to SKAT. Defendant Altbach exerted control over Defendant

Limelight as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Altbach was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.




                                                 9
             Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 10 of 17



               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Limelight, Defendant Altbach

caused the execution of a “Limited Power of Attorney” dated August 7, 2014, that granted to

Payment Agent Syntax authority to be Defendant Limelight’s “true and lawful attorney-in-fact and

agent[] to sign and file with applicable authorities any and all applications, requests, or claims for

refund, reduction, repayment, and credit of, or exemption or relief from, any withholding or similar

taxes in any jurisdiction.”       Defendant Altbach described himself as the “Authorized

Representative” of Defendant Limelight.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Altbach and be subject to his direction and control with respect to

Defendant Limelight’s claims to SKAT.

       44.     In addition to Defendant Limelight, Defendant Altbach served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Altbach’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Limelight to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant Limelight’s address on the claims listed in paragraph 37.




                                                 10
             Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 11 of 17



       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Altbach with regard to Defendant

Limelight’s fraudulent claims to SKAT.

       48.     In addition to Defendant Limelight, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Limelight, one example of a “Credit

Advice”:

                 a.     is made out by Telesto Markets LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Limelight’s ownership of 290,456 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 13 of 17



          56.     Defendant Limelight never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                       (Fraud – Against Defendants Limelight and Altbach)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 27,901,401, or at least $4,221,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

           (Negligent Misrepresentation – Against Defendants Limelight and Altbach)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Limelight to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 27,901,401, or at least

$4,221,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01803 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 LOGGERHEAD SERVICES LLC ROTH                                COMPLAINT
 401(K) PLAN, PERRY LERNER, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Loggerhead Services LLC Roth 401(K) Plan (“Loggerhead”), Perry Lerner

(“Lerner”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Loggerhead, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and their authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 68,808,367, or at

least $10,411,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Loggerhead is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant Loggerhead is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Loggerhead purported

to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Lerner, on information and belief, is a citizen of a State of the United

States. Defendant Lerner was the sole participant in Defendant Loggerhead.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Ben-Jacob served as the Authorized Representative

for Defendant Loggerhead. At times material to the allegations in this Complaint, Defendant Ben-

Jacob worked at a law firm whose offices were located at 425 Park Avenue, New York, NY 10022,

the same address listed by Defendant Loggerhead in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Loggerhead, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
             Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Loggerhead

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Loggerhead’s claims.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Loggerhead represented that non-party Acupay was its agent and had authority to act on its behalf

with respect to its claims.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Loggerhead

made fifteen (15) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 68,808,367, or at least $10,411,000 (US). These refund claims were

submitted to SKAT on the following dates: November 13, 2014; March 27, 2015; March 31, 2015;

April 17, 2015; April 24, 2015; May 1, 2015; and May 22, 2015.

       38.     In fact, Defendant Loggerhead did not hold the shares it represented to SKAT that

it owned, and had no dividend tax withheld.

       39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Loggerhead on the following dates: November 26, 2014; April 29, 2015; May 19, 2015;

and July 6, 2015.

       40.     On information and belief, Defendant Lerner caused Defendant Loggerhead’s

fraudulent refund claims to be submitted to SKAT. Defendant Lerner exerted control over

Defendant Loggerhead as the plan’s sole participant, and used this control to commit the fraud on

SKAT. Defendant Lerner was the sole participant in at least five different plans that submitted

fraudulent refund claims to SKAT.




                                                9
             Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 10 of 17



       41.          Defendant Lerner also participated in the fraudulent scheme by serving as the

Authorized Representative for at least four different claimants pretending to own shares in Danish

companies listed on the OMX Copenhagen 20 Index.

               3.        The Role of the Claimants’ Authorized Representatives

       42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.     Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Loggerhead a “Special Power of Attorney” dated August 22, 2014, that granted to non-party

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Loggerhead’s]

name for which [Loggerhead is] eligible, to oversee this process, and to collect refunds of excess

withholding tax to which [Loggerhead is] entitled on [Loggerhead’s] behalf.” Defendant Ben-

Jacob described himself as the “Attorney-in-fact” of Defendant Loggerhead.

       44.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Loggerhead’s claims to SKAT.

       45.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. entities that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Loggerhead. Six of these claimants, including Defendant

Loggerhead, listed Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY

10022 or 250 West 55th Street, New York, NY 10019 in their fraudulent refund claims to SKAT.




                                                 10
             Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 11 of 17



       46.     In addition to Defendant Loggerhead, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other




                                                11
               Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 12 of 17



participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         53.     By way of example, with respect to Defendant Loggerhead, one example of a

“Dividend Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Loggerhead’s ownership of 1,452,946 shares

         in Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         54.     Defendant Loggerhead never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 52 through 54

to support claims for withholding tax refund payments.

          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 68,808,367, or at least $10,411,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.     As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 14 of 17



          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 29-30, 37, and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Loggerhead to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 68,808,367, or at least

$10,411,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01806 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ William R. Maguire
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 PAB FACILITIES GLOBAL LLC ROTH                              COMPLAINT
 401(K) PLAN, PERRY LERNER, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants PAB Facilities Global LLC Roth 401(K) Plan (“PAB Facilities”), Perry Lerner

(“Lerner”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant PAB Facilities, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Lerner,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claim by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 1,486,300, or at

least $224,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant PAB Facilities is a pension plan which, in its request to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant PAB Facilities is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant PAB Facilities

purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under

section 401(a) of the United States Internal Revenue Code, exempt from taxation under section

501(a) of the United States Internal Revenue Code, and resident of the United States of America

for purposes of U.S. taxation.

       18.     Defendant Lerner, on information and belief, is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Lerner was the sole

participant in and served as the Authorized Representative for Defendant PAB Facilities.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant PAB

Facilities in is fraudulent refund claim to SKAT.




                                                  5
                Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant PAB Facilities, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
             Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant PAB Facilities

represented that Defendant Lerner was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant PAB Facilities’ claim.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

PAB Facilities represented that non-party Goal was its agent and had authority to act on its behalf

with respect to its claim.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant PAB Facilities

made one (1) withholding tax refund claim, and represented that it was entitled to a refund totaling

DKK 1,486,300, or at least $224,000 (US). This refund claim was submitted to SKAT on

November 27, 2014.

       38.     In fact, Defendant PAB Facilities did not hold the shares it represented to SKAT

that it owned, and had no dividend tax withheld.

       39.     Based on the false refund claim listed in paragraph 37, SKAT made payment to

Defendant PAB Facilities on December 19, 2014.

       40.     On information and belief, Defendant Lerner caused Defendant PAB Facilities’

fraudulent claim to be submitted to SKAT. Defendant Lerner exerted control over Defendant PAB

Facilities as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Lerner was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.

               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of


                                                 9
             Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 10 of 17



Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant PAB Facilities, Defendant Lerner

caused the execution of a “Power of Attorney” dated August 22, 2014, that granted to Payment

Agent Goal authority “to be the attorney of [PAB Facilities] and in [PAB Facilities] name and

otherwise on [PAB Facilities] behalf and as [PAB Facilities'] act and deed to sign, seal, execute,

deliver, perfect and do all deeds, instruments, acts and things which may be required (or which

[Goal] shall consider requisite) for or in connection with the provision of any tax services provided

to [PAB Facilities] from time to time, including the reclaiming from any taxation authority in any

jurisdiction (as appropriate) amounts in respect of payments made to [PAB Facilities] or through

[Goal] on behalf of [PAB Facilities].”

       43.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Lerner and be subject to his direction and control with respect to Defendant PAB

Facilities’ claim to SKAT.

       44.     In addition to Defendant PAB Facilities, Defendant Lerner served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Lerner’s “attorney-in-fact,” thereby assisting in the execution of the document and the appointment

of the Payment Agent for purposes of submitting the fraudulent claims. Defendant Ben-Jacob also

allowed Defendant PAB Facilities to use his office address of 425 Park Avenue, New York, NY

10022 as Defendant PAB Facilities’ address on the claim listed in paragraph 37.




                                                 10
             Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 11 of 17



       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Lerner with regard to Defendant

PAB Facilities’ fraudulent claim to SKAT.

       48.     In addition to Defendant PAB Facilities, at least 33 other claimants that pretended

to own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant PAB Facilities, one example of an

“Income Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated August 13, 2014;

                 c.     purports to certify Defendant PAB Facilities’ ownership of 3,669,877

         shares in TDC A/S (a genuine company), whose shares were (and are) publicly traded on

         the OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 13 of 17



          56.     Defendant PAB Facilities never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                     (Fraud – Against Defendants PAB Facilities and Lerner)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claim.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 1,486,300, or at least $224,000 (US), and thereby suffered

damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                 13
                Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting a claim for refunds of dividend withholding tax to SKAT with knowledge that they

were not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted a valid claim with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claim.

          73.     SKAT suffered a loss as a result of its mistaken payment.

          74.     The Defendants are liable to account and pay to SKAT the payment that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from a withholding tax refund claim, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of the dividend

withholding tax refund payment they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from a

withholding tax refund to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of the withholding tax refund payment

they received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

       (Negligent Misrepresentation – Against Defendants PAB Facilities and Lerner)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of a claim for withholding

tax refund payments, to provide truthful, accurate, and complete information to SKAT in all

material respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with the withholding tax refund claim submitted on behalf of

Defendant PAB Facilities to SKAT.           Defendants knew, or should have known, that these

statements were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’ claim,

and as a direct and proximate result incurred damages of DKK 1,486,300, or at least $224,000

(US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01808 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ William R. Maguire
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 PLUMROSE INDUSTRIES LLC ROTH                                COMPLAINT
 401K PLAN, RONALD ALTBACH, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Plumrose Industries LLC Roth 401K Plan (“Plumrose”), Ronald Altbach

(“Altbach”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Plumrose, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and their authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 48,047,199, or at

least $7,270,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Plumrose is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant Plumrose is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Plumrose purported

to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Altbach is a citizen of the State of New York. Defendant Altbach was

the sole participant in Defendant Plumrose.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Ben-Jacob served as the Authorized Representative

for Defendant Plumrose. At times material to the allegations in this Complaint, Defendant Ben-

Jacob worked at a law firm whose offices were located at 425 Park Avenue, New York, NY 10022,

the same address listed by Defendant Plumrose in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Plumrose, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Plumrose

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Plumrose’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Plumrose represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Plumrose made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 48,047,199, or at least $7,270,000 (US). These refund claims were submitted to

SKAT on the following dates: November 13, 2014; March 27, 2015; March 31, 2015; April 17,

2015; May 1, 2015; and May 22, 2015.

        38.     In fact, Defendant Plumrose did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Plumrose on the following dates: November 26, 2014; April 29, 2015; May 19, 2015;

and July 6, 2015.

        40.     On information and belief, Defendant Altbach caused Defendant Plumrose

fraudulent refund claims to be submitted to SKAT. Defendant Altbach exerted control over

Defendant Plumrose as the plan’s sole participant, and used this control to commit the fraud on

SKAT. Defendant Altbach was the sole participant in at least five different plans that submitted

fraudulent refund claims to SKAT.




                                                 9
             Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 10 of 17



       41.     Defendant Altbach also participated in the fraudulent scheme by serving as the

Authorized Representative for at least four different claimants pretending to own shares in Danish

companies listed on the OMX Copenhagen 20 Index.

               3.     The Role of the Claimants’ Authorized Representatives

       42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.     Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Plumrose a “Special Power of Attorney” dated August 22, 2014, that granted to non-party Acupay

authority “to pursue and file for reductions in rates of tax withholding in [Plumrose’s] name for

which [Plumrose is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Plumrose is] entitled on [Plumrose’s] behalf.” Defendant Ben-Jacob described

himself as the “Attorney-in-fact” of Defendant Plumrose.

       44.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Plumrose’s claims to SKAT.

       45.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Plumrose.             Six of these claimants, including Defendant

Plumrose, listed Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY

10022 or 250 West 55th Street, New York, NY 10019 in their fraudulent refund claims to SKAT.




                                                10
             Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 11 of 17



       46.     In addition to Defendant Plumrose, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other




                                                11
               Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 12 of 17



participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         53.     By way of example, with respect to Defendant Plumrose, one example of an

“Income Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Plumrose’s ownership of 875,990 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         54.     Defendant Plumrose never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 52 through 54

to support claims for withholding tax refund payments.

          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 48,047,199, or at least $7,270,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.     As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 14 of 17



          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 29-30, 37, and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Plumrose to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 48,047,199, or at least

$7,270,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01809 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ William R. Maguire
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 PINAX HOLDINGS LLC ROTH 401(K)                              COMPLAINT
 PLAN, ROBIN JONES, and MICHAEL
 BEN-JACOB,                                                  JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Pinax Holdings LLC Roth 401(K) Plan (“Pinax”), Robin Jones (“Jones”), and

Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Pinax, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Jones,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 29,131,518, or at

least $4,408,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Pinax is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 250 West 55th Street, New York, NY 10019. On information and belief, each

participant, or member, of Defendant Pinax is a citizen of a state of the United States. At all times

material to the allegations in this Complaint, Defendant Pinax purported to be a trust forming part

of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the United States

Internal Revenue Code, exempt from taxation under section 501(a) of the United States Internal

Revenue Code, and resident of the United States of America for purposes of U.S. taxation.

       18.     Defendant Jones is a citizen of the State of Georgia. At all times material to the

allegations in this Complaint, Defendant Jones was the sole participant in and served as the

Authorized Representative for Defendant Pinax.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 250 West 55th Street, New York, NY 10019, the same address listed by Defendant Pinax

in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Pinax, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Pinax represented

that Defendant Jones was its Authorized Representative and agent who had authority to act on its

behalf with respect to Defendant Pinax’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Pinax represented that non-party Syntax was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Pinax made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 29,131,518, or at least $4,408,000 (US). These refund claims were submitted to

SKAT on the following dates: May 21, 2015 and June 10, 2015.

        38.     In fact, Defendant Pinax did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Pinax on July 6, 2015.

        40.     On information and belief, Defendant Jones caused Defendant Pinax’s fraudulent

claims to be submitted to SKAT. Defendant Jones exerted control over Defendant Pinax as the

plan’s sole participant, and used this control to commit the fraud on SKAT. Defendant Jones was

the sole participant in three different pension plans that submitted fraudulent refund claims to

SKAT.

                3.       The Role of the Claimants’ Authorized Representatives

        41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of


                                                 9
             Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 10 of 17



Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Pinax, Defendant Jones caused the

execution of a “Limited Power of Attorney” document dated December 15, 2014, that granted to

Payment Agent Syntax authority to be Defendant Pinax’s “true and lawful attorney-in-fact and

agent[] to sign and file with applicable authorities any and all applications, requests, or claims for

refund, reduction, repayment, and credit of, or exemption or relief from, any withholding or similar

taxes in any jurisdiction.” Defendant Jones described herself as the “Authorized Representative”

of Defendant Pinax.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Jones and be subject to her direction and control with respect to

Defendant Pinax’s claims to SKAT.

       44.     In addition to Defendant Pinax, Defendant Jones served as the Authorized

Representative for at least one other claimant, which, in its requests to SKAT for tax refunds, also

listed Defendant Ben-Jacob’s office address of 250 West 55th Street, New York, NY 10019.

       45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Jones’ “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Pinax to use his office address of 250 West 55th Street, New

York, NY 10019 as Defendant Pinax’s address on the claims listed in paragraph 37.

       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.




                                                 10
             Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 11 of 17



       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Jones with regard to Defendant

Pinax’s fraudulent claims to SKAT.

       48.     In addition to Defendant Pinax, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.


                                                11
               Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 12 of 17



         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Pinax, one example of a “Credit

Advice”:

                 a.     is made out by Telesto Markets LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Pinax’s ownership of 292,709 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         56.     Defendant Pinax never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                          (Fraud – Against Defendants Pinax and Jones)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 29,131,518, or at least $4,408,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 14 of 17



          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

                (Negligent Misrepresentation – Against Defendants Pinax and Jones)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Pinax to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.      SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 29,131,518, or at least

$4,408,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01810 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ William R. Maguire
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 ROADCRAFT TECHNOLOGIES LLC                                  COMPLAINT
 ROTH 401(K) PLAN, RONALD
 ALTBACH, and MICHAEL BEN-JACOB,                             JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Roadcraft Technologies LLC Roth 401(K) Plan (“Roadcraft”), Ronald Altbach

(“Altbach”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Roadcraft, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Altbach, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 67,971,029, or at

least $10,285,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Roadcraft is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant Roadcraft is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Roadcraft purported

to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Altbach is a citizen of the State of New York. At all times material to

the allegations in this Complaint, Defendant Altbach was the sole participant in and served as the

Authorized Representative for Defendant Roadcraft.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant

Roadcraft in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Roadcraft, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Roadcraft

represented that Defendant Altbach was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Roadcraft’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Roadcraft represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Roadcraft made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 67,971,029, or at least $10,285,000 (US). These refund claims were submitted to

SKAT on the following dates: November 27, 2014; April 28, 2015; and May 15, 2015.

        38.     In fact, Defendant Roadcraft did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Roadcraft on the following dates: December 19, 2014; June 24, 2015; and July 1, 2015.

        40.     On information and belief, Defendant Altbach caused Defendant Roadcraft’s

fraudulent claims to be submitted to SKAT. Defendant Altbach exerted control over Defendant

Roadcraft as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Altbach was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.

                3.       The Role of the Claimants’ Authorized Representatives

        41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of


                                                 9
             Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 10 of 17



Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Roadcraft, Defendant Altbach

caused the execution of a “Power of Attorney” dated August 22, 2014, that granted to Payment

Agent Goal authority “to be the attorney of [Roadcraft] and in [Roadcraft’s] name and otherwise

on [Roadcraft’s] behalf and as [Roadcraft’s] act and deed to sign, seal, execute, deliver, perfect

and do all deeds, instruments, acts and things which may be required (or which [Goal] shall

consider requisite) for or in connection with the provision of any tax services provided to

[Roadcraft] from time to time, including the reclaiming from any taxation authority in any

jurisdiction (as appropriate) amounts in respect of payments made to [Roadcraft] or through [Goal]

on behalf of [Roadcraft].”

       43.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Altbach and be subject to his direction and control with respect to Defendant

Roadcraft’s claims to SKAT.

       44.     In addition to Defendant Roadcraft, Defendant Altbach served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Altbach’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Roadcraft to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant Roadcraft’s address on the claims listed in paragraph 37.




                                                10
             Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 11 of 17



       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Altbach with regard to Defendant

Roadcraft’s fraudulent claims to SKAT.

       48.     In addition to Defendant Roadcraft, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Roadcraft, one example of a

“Dividend Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Roadcraft’s ownership of 1,473,168 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 13 of 17



          56.     Defendant Roadcraft never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                       (Fraud – Against Defendants Roadcraft and Altbach)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 67,971,029, or at least $10,285,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

           (Negligent Misrepresentation – Against Defendants Roadcraft and Altbach)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Roadcraft to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 67,971,029, or at least

$10,285,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01812 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ William R. Maguire
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 STERNWAY LOGISTICS LLC ROTH                                 COMPLAINT
 401(K) PLAN, ROBIN JONES, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Sternway Logistics LLC Roth 401(K) Plan (“Sternway”), Robin Jones (“Jones”), and

Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Sternway, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Jones,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 28,790,461, or at

least $4,356,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Sternway is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 250 West 55th Street, New York, NY 10019. On information and

belief, each participant, or member, of Defendant Sternway is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Sternway purported

to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Jones is a citizen of the State of Georgia. At all times material to the

allegations in this Complaint, Defendant Jones was the sole participant in and served as the

Authorized Representative for Defendant Sternway.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 250 West 55th Street, New York, NY 10019, the same address listed by Defendant

Sternway in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Sternway, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
             Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Sternway

represented that Defendant Jones was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Sternway’s claims.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Sternway represented that non-party Syntax was its agent and had authority to act on its behalf

with respect to its claims.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Sternway made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 28,790,461, or at least $4,356,000 (US). These refund claims were submitted to

SKAT on the following dates: April 13, 2015; May 21, 2015; and June 10, 2015.

       38.     In fact, Defendant Sternway did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

       39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Sternway on the following dates: April 24, 2015; July 6, 2015; and July 10, 2015.

       40.     On information and belief, Defendant Jones caused Defendant Sternway’s

fraudulent claims to be submitted to SKAT. Defendant Jones exerted control over Defendant

Sternway as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Jones was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.

               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of


                                                 9
             Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 10 of 17



Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Sternway, Defendant Jones caused

the execution of a “Limited Power of Attorney” document dated December 15, 2014, that granted

to Payment Agent Syntax authority to be Defendant Sternway’s “true and lawful attorney-in-fact

and agent[] to sign and file with applicable authorities any and all applications, requests, or claims

for refund, reduction, repayment, and credit of, or exemption or relief from, any withholding or

similar taxes in any jurisdiction.”      Defendant Jones described herself as the “Authorized

Representative” of Defendant Sternway.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Jones and be subject to her direction and control with respect to

Defendant Sternway’s claims to SKAT.

       44.     In addition to Defendant Sternway, Defendant Jones served as the Authorized

Representative for at least one other claimant, which, in its requests to SKAT for tax refunds, also

listed Defendant Ben-Jacob’s office address of 250 West 55th Street, New York, NY 10019.

       45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Jones’ “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Sternway to use his office address of 250 West 55th Street,

New York, NY 10019 as Defendant Sternway’s address on the claims listed in paragraph 37.

       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.




                                                 10
             Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 11 of 17



       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Jones with regard to Defendant

Sternway’s fraudulent claims to SKAT.

       48.     In addition to Defendant Sternway, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.


                                                11
               Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 12 of 17



         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Sternway, one example of a

“Dividend Credit Advice”:

                 a.     is made out by West Point Derivatives Ltd;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Sternway’s ownership of 289,905 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         56.     Defendant Sternway never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                        (Fraud – Against Defendants Sternway and Jones)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 28,790,461, or at least $4,356,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 14 of 17



          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 16 of 17



                                               COUNT VI

               (Negligent Misrepresentation – Against Defendants Sternway and Jones)

          83.      SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.      Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.      Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Sternway to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.      Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.      SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 28,790,461, or at least

$4,356,000 (US), plus interest.

                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.       For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                   misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                   wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                    16
     Case 1:19-cv-01813 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ William R. Maguire
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 TRAILING EDGE PRODUCTIONS LLC                               COMPLAINT
 ROTH 401(K) PLAN, PERRY LERNER,
 and MICHAEL BEN-JACOB,                                      JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Trailing Edge Productions LLC Roth 401(K) Plan (“Trailing Edge”), Perry Lerner

(“Lerner”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Trailing Edge, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Lerner,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 28,206,357, or at

least $4,268,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Trailing Edge is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant Trailing Edge is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Trailing Edge

purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under

section 401(a) of the United States Internal Revenue Code, exempt from taxation under section

501(a) of the United States Internal Revenue Code, and resident of the United States of America

for purposes of U.S. taxation.

       18.     Defendant Lerner, on information and belief, is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Lerner was the sole

participant in and served as the Authorized Representative for Defendant Trailing Edge.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Trailing

Edge in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Trailing Edge, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Trailing Edge

represented that Defendant Lerner was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Trailing Edge’s claims.

        36.    As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Trailing Edge represented that non-party Syntax was its agent and had authority to act on its behalf

with respect to its claims.

        37.    Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Trailing Edge

made fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 28,206,357, or at least $4,268,000 (US). These refund claims were submitted to

SKAT on the following dates: October 28, 2014; April 23, 2015; April 27, 2015; and May 15,

2015.

        38.    In fact, Defendant Trailing Edge did not hold the shares it represented to SKAT

that it owned, and had no dividend tax withheld.

        39.    Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Trailing Edge on the following dates: November 10, 2014; May 8, 2015; May 27, 2015;

and July 6, 2015.

        40.    On information and belief, Defendant Lerner caused Defendant Trailing Edge’s

fraudulent claims to be submitted to SKAT. Defendant Lerner exerted control over Defendant

Trailing Edge as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Lerner was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.




                                                 9
             Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 10 of 17



               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Trailing Edge, Defendant Lerner

caused the execution of a “Limited Power of Attorney” dated August 7, 2014, that granted to

Payment Agent Syntax authority to be Defendant Trailing Edge’s “true and lawful attorney-in-fact

and agent[] to sign and file with applicable authorities any and all applications, requests, or claims

for refund, reduction, repayment, and credit of, or exemption or relief from, any withholding or

similar taxes in any jurisdiction.”     Defendant Lerner described himself as the “Authorized

Representative” of Defendant Trailing Edge.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Lerner and be subject to his direction and control with respect to

Defendant Trailing Edge’s claims to SKAT.

       44.     In addition to Defendant Trailing Edge, Defendant Lerner served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Lerner’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Trailing Edge to use his office address of 425 Park Avenue,

New York, NY 10022 as Defendant Trailing Edge’s address on the claims listed in paragraph 37.




                                                 10
             Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 11 of 17



       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Lerner with regard to Defendant

Trailing Edge’s fraudulent claims to SKAT.

       48.     In addition to Defendant Trailing Edge, at least 33 other claimants that pretended

to own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Trailing Edge, one example of a

“Dividend Credit Advice”:

                 a.     is made out by West Point Derivatives Ltd;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Trailing Edge’s ownership of 294,920 shares

         in Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 13 of 17



          56.     Defendant Trailing Edge never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                     (Fraud – Against Defendants Trailing Edge and Lerner)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 28,206,357, or at least $4,268,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

          (Negligent Misrepresentation – Against Defendants Trailing Edge and Lerner)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Trailing Edge to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 28,206,357, or at least

$4,268,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01815 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ William R. Maguire
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 TRUE WIND INVESTMENTS LLC ROTH                              COMPLAINT
 401(K) PLAN, RONALD ALTBACH, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants True Wind Investments LLC Roth 401(K) Plan (“True Wind”), Ronald Altbach

(“Altbach”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant True Wind, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Altbach, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 29,333,040, or at

least $4,438,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant True Wind is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant True Wind is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant True Wind purported

to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Altbach is a citizen of the State of New York. At all times material to

the allegations in this Complaint, Defendant Altbach was the sole participant in and served as the

Authorized Representative for Defendant True Wind.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant True

Wind in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant True Wind, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant True Wind

represented that Defendant Altbach was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant True Wind’s claims.

        36.    As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

True Wind represented that non-party Syntax was its agent and had authority to act on its behalf

with respect to its claims.

        37.    Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant True Wind made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 29,333,040, or at least $4,438,000 (US). These refund claims were submitted to

SKAT on the following dates: October 28, 2014; April 23, 2015; April 27, 2015; and May 15,

2015.

        38.    In fact, Defendant True Wind did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.    Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant True Wind on the following dates: November 10, 2014; May 8, 2015; May 27, 2015;

and July 6, 2015.

        40.    On information and belief, Defendant Altbach caused Defendant True Wind’s

fraudulent claims to be submitted to SKAT. Defendant Altbach exerted control over Defendant

True Wind as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Altbach was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.




                                                 9
             Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 10 of 17



               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant True Wind, Defendant Altbach

caused the execution of a “Limited Power of Attorney” dated August 7, 2014, that granted to

Payment Agent Syntax authority to be Defendant True Wind’s “true and lawful attorney-in-fact

and agent[] to sign and file with applicable authorities any and all applications, requests, or claims

for refund, reduction, repayment, and credit of, or exemption or relief from, any withholding or

similar taxes in any jurisdiction.” Defendant Altbach described himself as the “Authorized

Representative” of Defendant True Wind.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Altbach and be subject to his direction and control with respect to

Defendant True Wind’s claims to SKAT.

       44.     In addition to Defendant True Wind, Defendant Altbach served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Altbach’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant True Wind to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant True Wind’s address on the claims listed in paragraph 37.




                                                 10
             Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 11 of 17



       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Altbach with regard to Defendant

True Wind’s fraudulent claims to SKAT.

       48.     In addition to Defendant True Wind, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant True Wind, one example of a

“Dividend Credit Advice”:

                 a.     is made out by West Point Derivatives Ltd;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant True Wind’s ownership of 295,676 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 13 of 17



          56.     Defendant True Wind never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                      (Fraud – Against Defendants True Wind and Altbach)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 29,333,040, or at least $4,438,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 16 of 17



                                              COUNT VI

          (Negligent Misrepresentation – Against Defendants True Wind and Altbach)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant True Wind to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 29,333,040, or at least

$4,438,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01818 Document 1 Filed 02/26/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ William R. Maguire
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 BERNINA PENSION PLAN, and JOHN                              COMPLAINT
 VAN MERKENSTEIJN,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Bernina Pension Plan (“Bernina”) and John van Merkensteijn (“van Merkensteijn”)

as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Bernina, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant van

       Merkensteijn, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 57,927,090, or at

least $8,765,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the Government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Bernina is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 211 Central Park West, Apartment 2G, New York, NY 10024, USA. On

information and belief, each participant, or member, of Defendant Bernina is a citizen of a State

of the United States. At all times material to the allegations in this Complaint, Defendant Bernina

purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under

section 401(a) of the United States Internal Revenue Code, exempt from taxation under section

501(a) of the United States Internal Revenue Code, and resident of the United States of America

for purposes of U.S. taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. At all times

material to the allegations in this Complaint, Defendant van Merkensteijn was the sole participant

in and served as the Authorized Representative for Defendant Bernina. At times material to the

allegations in this Complaint, Defendant van Merkensteijn resided at 211 Central Park West,

Apartment 2G, New York, NY 10024, the same address listed by at least three claimants in their

fraudulent refund claims to SKAT, including Defendant Bernina.




                                                  5
                Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 7 of 17



       B.      The Fraudulent Scheme

       25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 52 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Bernina, made withholding tax refund

claims through their Payment Agents, as described in paragraph 28, above.

       34.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims.            Defendant Bernina

represented that Defendant van Merkensteijn was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Bernina’s claims.

        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Bernina represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Bernina made

twenty-three (23) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 57,927,090, or at least $8,765,000 (US). These refund claims were

submitted to SKAT on the following dates: April 19, 2013; May 16, 2013; September 20, 2013;

December 10, 2013; January 6, 2014; March 20, 2014; April 17, 2014; May 27, 2014; and

September 4, 2014.

        37.     In fact, Defendant Bernina did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Bernina on the following dates: May 13, 2013; June 10, 2013; October 17, 2013;

December 20, 2013; January 28, 2014; May 9, 2014; May 28, 2014; July 3, 2014; and October 9,

2014.

        39.     On information and belief, Defendant van Merkensteijn caused Defendant

Bernina’s fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant

Bernina used Defendant van Merkensteijn’s New York home address in its fraudulent refund




                                                9
             Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 10 of 17



claims to SKAT. Defendant van Merkensteijn exerted control over Defendant Bernina as the

plan’s sole participant, and used this control to commit the fraud on SKAT. Defendant van

Merkensteijn was the sole participant in six different pension plans that submitted fraudulent

refund claims to SKAT, and a participant with three others in three additional plans. Defendant

van Merkensteijn’s wife was also the sole participant in a pension plan that submitted fraudulent

refund claims to SKAT.

               3.      The Role of the Claimants’ Authorized Representatives

       40.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       41.     Defendant van Merkensteijn executed at the direction of, and on behalf of,

Defendant Bernina a “Special Power of Attorney” dated April 22, 2013, that granted to non-party

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Bernina’s] name

for which [Bernina is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Bernina is] entitled on [Bernina’s] behalf.” Defendant van Merkensteijn described

himself as the “authorized signer” of Defendant Bernina.

       42.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant van Merkensteijn and be subject to his direction and control with

respect to Defendant Bernina’s claims to SKAT

       43.     At times material to the allegations in this Complaint, Defendant van Merkensteijn

served as a Managing Director at a financial services firm based at 40 West 57th Street, New York,

NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax

refund claims to SKAT. In addition, at least four different officers and/or employees of that firm


                                                 10
               Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 11 of 17



signed Power of Attorney documents as the Authorized Representatives of one or more of 35

claimants that pretended to own shares in Danish companies listed on the OMX Copenhagen 20

Index.

         44.     Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative of at least six claimants, including Defendant Bernina. Two of these

claimants listed the financial services firm’s West 57th Street address in their fraudulent claims to

SKAT.

                 4.     The Role of the Payment Agents

         45.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

         46.     By means of the Power of Attorney described in paragraphs 40-41 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

         47.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

         48.     In connection with each Claim Form, the Payment Agent:

                 a.     provided its email address as the contact address for the claimant on whose

         behalf it was acting;

                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.




                                                 11
               Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 12 of 17



         49.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         50.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         51.     By way of example, with respect to Defendant Bernina, one example of a “Dividend

Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated August 13, 2014;

                 c.     purports to certify Defendant Bernina’s ownership of 3,002,746 shares in

         TDC A/S (a genuine company), whose shares were (and are) publicly traded on the OMX

         Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.

         52.     Defendant Bernina never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                (Fraud – Against Both Defendants)

          53.     SKAT repeats and realleges paragraphs 1 through 52 above as if fully set forth

herein.

          54.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 50 through 52

to support claims for withholding tax refund payments.

          55.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          56.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 57,927,090, or at least $8,765,000 (US), and thereby

suffered damages of that amount, plus interest.

          57.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                     (Aiding and Abetting Fraud – Against Both Defendants)

          58.     SKAT repeats and realleges paragraphs 1 through 57 above as if fully set forth

herein.

          59.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          60.     As alleged in paragraphs 25 through 52 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 14 of 17



          61.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          62.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 52 above.

          63.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          64.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                         (Payment By Mistake – Against Both Defendants)

          65.     SKAT repeats and realleges paragraphs 1 through 64 above as if fully set forth

herein.

          66.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          67.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          68.     SKAT’s mistaken belief was material to its decision to pay the claims.

          69.     SKAT suffered a loss as a result of its mistaken payments.

          70.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 15 of 17



                                             COUNT IV

                          (Unjust Enrichment – Against Both Defendants)

          71.     SKAT repeats and realleges paragraphs 1 through 70 above as if fully set forth

herein.

          72.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          73.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          74.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          75.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                       (Money Had & Received – Against Both Defendants)

          76.     SKAT repeats and realleges paragraphs 1 through 75 above as if fully set forth

herein.

          77.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          78.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 16 of 17



                                              COUNT VI

                     (Negligent Misrepresentation – Against Both Defendants)

          79.     SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.

          80.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          81.     Defendants made material misstatements described in paragraphs 28-29, 36 and 50

through 52 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Bernina to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          82.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          83.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 57,927,090, or at least

$8,765,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01865 Document 1 Filed 02/27/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 BASALT VENTURES LLC ROTH 401(K)                             COMPLAINT
 PLAN & JOHN VAN MERKENSTEIJN,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Basalt Ventures LLC Roth 401(K) Plan (“Basalt”) and John van Merkensteijn (“van

Merkensteijn”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Basalt, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant van

       Merkensteijn, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 27,853,521, or at

least $4,214,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Basalt is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, New York 10022, USA. On information and

belief, each participant, or member, of Defendant Basalt is a citizen of a State of the United States.

At all times material to the allegations in this Complaint, Defendant Basalt purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. At all times

material to the allegations in this Complaint, Defendant van Merkensteijn was the sole participant

in and served as the Authorized Representative for Defendant Basalt.

IV.    FACTUAL ALLEGATIONS

       A.      The Danish Withholding Tax System

       19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.


                                                  5
               Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 6 of 17



         20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

         21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

         22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

         23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

         24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

         B.      The Fraudulent Scheme

         25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment




3.   Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
     109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
     Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
     Treaty Doc. No. 106-12).


                                                       6
             Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 7 of 17



Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 53 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and

                      iv.      the bank account to which SKAT should pay the claim;

               c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;




                                                 7
             Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 8 of 17



                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Basalt, made withholding tax refund

claims through their Payment Agents, as described in paragraph 28, above.

       34.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.            Defendant Basalt

represented that Defendant van Merkensteijn was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Basalt’s claims.


                                                 8
              Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 9 of 17



        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Basalt represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Basalt made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 27,853,521, or at least $4,214,000 (US). These refund claims were submitted to

SKAT on the following dates: November 27, 2014; April 14, 2015; April 16, 2015; April 21, 2015;

April 23, 2015; April 27, 2015; and May 15, 2015.

        37.     In fact, Defendant Basalt did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Basalt on the following dates: December 19, 2014; May 8, 2015; May 19, 2015; June

24, 2015; and July 1, 2015.

        39.     On information and belief, Defendant van Merkensteijn caused Defendant Basalt’s

fraudulent claims to be submitted to SKAT. Defendant van Merkensteijn exerted control over

Defendant Basalt as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant van Merkensteijn was the sole participant in six different pension plans that submitted

fraudulent refund claims to SKAT, and a participant with three others in three additional plans.

Defendant van Merkensteijn’s wife was also the sole participant in a pension plan that submitted

fraudulent claims to SKAT.




                                                 9
             Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 10 of 17



       40.     In addition to Defendant Basalt, at least 29 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed an address of 425

Park Avenue, New York, NY 10022, USA, in their fraudulent tax refund claims to SKAT.

               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     Defendant van Merkensteijn executed at the direction of, and on behalf of,

Defendant Basalt a “Power of Attorney” dated August 22, 2014, that granted to Payment Agent

Goal authority “to be the attorney of [Basalt] and in [Basalt’s] name and otherwise on [Basalt’s]

behalf and as [Basalt’s] act and deed to sign, seal, execute, deliver, perfect and do all deeds,

instruments, acts and things which may be required (or which [Goal] shall consider requisite) for

or in connection with the provision of any tax services provided to [Basalt] from time to time,

including the reclaiming from any taxation authority in any jurisdiction (as appropriate) amounts

in respect of payments made to [Basalt] or through [Goal] on behalf of [Basalt].”

       43.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant van Merkensteijn and be subject to his direction and control with respect to

Defendant Basalt’s fraudulent claims to SKAT.

       44.     At times material to the allegations in this Complaint, Defendant van Merkensteijn

served as a Managing Director of a financial services firm based at 40 West 57th Street, New York,

NY. At least nine claimants listed that firm’s West 57th street address in their fraudulent tax refund

claims to SKAT. In addition, at least four different officers and/or employees of that firm signed




                                                 10
             Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 11 of 17



Power of Attorney documents as the Authorized Representatives of one or more of 35 claimants

that pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index.

       45.     Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative for at least six claimants, including Defendant Basalt. Two of these

claimants listed the financial services firm’s West 57th Street address in their fraudulent refund

claims to SKAT, and a third listed Defendant van Merkensteijn’s New York home address.

               4.      The Role of the Payment Agents

       46.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       47.     By means of the Power of Attorney described in paragraphs 41-42 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       48.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       49.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       50.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and


                                                11
               Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 12 of 17



belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         51.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         52.     By way of example, with respect to Defendant Basalt, one example of a “Credit

Advice”:

                 a.     is made out by Telesto Markets LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Basalt’s ownership of 294,679 shares in

         Coloplast-B (a genuine company), and whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         53.     Defendant Basalt never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                (Fraud – Against Both Defendants)

          54.     SKAT repeats and realleges paragraphs 1 through 53 above as if fully set forth

herein.

          55.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 51 through 53

to support claims for withholding tax refund payments.

          56.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          57.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 27,853,521, or at least $4,214,000 (US), and thereby

suffered damages of that amount, plus interest.

          58.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                     (Aiding and Abetting Fraud – Against Both Defendants)

          59.     SKAT repeats and realleges paragraphs 1 through 58 above as if fully set forth

herein.

          60.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          61.     As alleged in paragraphs 25 through 53 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 14 of 17



          62.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          63.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 53 above.

          64.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          65.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                         (Payment By Mistake – Against Both Defendants)

          66.     SKAT repeats and realleges paragraphs 1 through 65 above as if fully set forth

herein.

          67.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          68.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          69.     SKAT’s mistaken belief was material to its decision to pay the claims.

          70.     SKAT suffered a loss as a result of its mistaken payments.

          71.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 15 of 17



                                             COUNT IV

                          (Unjust Enrichment – Against Both Defendants)

          72.     SKAT repeats and realleges paragraphs 1 through 71 above as if fully set forth

herein.

          73.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          74.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          75.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          76.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                       (Money Had & Received – Against Both Defendants)

          77.     SKAT repeats and realleges paragraphs 1 through 76 above as if fully set forth

herein.

          78.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          79.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 16 of 17



                                              COUNT VI

                     (Negligent Misrepresentation – Against Both Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          82.     Defendants made material misstatements described in paragraphs 28-29, 36 and 51

through 53 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Basalt to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          83.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          84.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 27,853,521, or at least

$4,214,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01866 Document 1 Filed 02/27/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 AVANIX MANAGEMENT LLC ROTH                                  COMPLAINT
 401K PLAN & RICHARD MARKOWITZ,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Avanix Management LLC Roth 401K Plan (“Avanix”) and Richard Markowitz

(“Markowitz”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Avanix, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Markowitz, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 68,945,863, or at

least $10,432,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Avanix is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Avanix is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Avanix purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant Markowitz is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Markowitz was the sole participant in and served

as the Authorized Representative for Defendant Avanix.

IV.    FACTUAL ALLEGATIONS

       A.      The Danish Withholding Tax System

       19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.


                                                  5
               Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 6 of 17



         20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

         21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

         22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

         23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

         24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

         B.      The Fraudulent Scheme

         25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment




3.   Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc.
     No. 109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of
     Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19,
     1999, S. Treaty Doc. No. 106-12).


                                                      6
             Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 7 of 17



Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 53 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and

                      iv.      the bank account to which SKAT should pay the claim;

               c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;




                                                 7
             Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 8 of 17



                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Avanix, made withholding tax refund

claims through their Payment Agents, as described in paragraph 28, above.

       34.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.           Defendant Avanix

represented that Defendant Markowitz was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Avanix’s claims.


                                                 8
              Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 9 of 17



        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Avanix represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Avanix made

sixteen (16) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 68,945,863, or at least $10,432,000 (US). These refund claims were submitted to

SKAT on the following dates: December 15, 2014; March 27, 2015; March 31, 2015; April 17,

2015; April 24, 2015; May 1, 2015; and May 22, 2015.

        37.     In fact, Defendant Avanix did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Avanix on the following dates: January 7, 2015; April 29, 2015; May 19, 2015; and

July 6, 2015.

        39.     On information and belief, Defendant Markowitz caused Defendant Avanix’s

fraudulent claims to be submitted to SKAT. Defendant Markowitz exerted control over Defendant

Avanix as the plans’ sole participant, and used this control to commit the fraud on SKAT.

Defendant Markowitz was the sole participant in six different pension plans that submitted

fraudulent refund claims to SKAT, and a participant with three others in three additional plans.

Defendant Markowitz’s wife was also the sole participant in a pension plan that submitted

fraudulent claims to SKAT.




                                                 9
             Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 10 of 17



               3.      The Role of the Claimants’ Authorized Representatives

       40.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       41.     Defendant Markowitz executed at the direction of, and on behalf of, Defendant

Avanix a “Special Power of Attorney” dated August 21, 2014, that granted to Payment Agent

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Avanix’s] name

for which [Avanix is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Avanix is] entitled on [Avanix’s] behalf.” Defendant Markowitz described himself

as the “Trustee” of Defendant Avanix.

       42.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Markowitz and be subject to his direction and control with respect to

Defendant Avanix’s claims to SKAT.

       43.     Defendant Markowitz signed Power of Attorney documents as the Authorized

Representative for at least four of the 277 U.S. entities that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Avanix. Three of these claimants, including Defendant Avanix,

listed an address of 425 Park Avenue, New York, NY 10022 in their fraudulent refund claims to

SKAT, and the fourth listed Defendant Markowitz’s New York home address.

       44.     At times material to the allegations in this Complaint, Defendant Markowitz served

as a Managing Director of a financial services firm based at 40 West 57th Street, New York, NY.

At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax refund

claims to SKAT. In addition, at least four different officers and/or employees of that firm signed


                                                 10
             Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 11 of 17



Power of Attorney documents as the Authorized Representatives of one or more of 35 claimants

that pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index.

       45.     In addition to Defendant Avanix, at least 29 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed an address of 425

Park Avenue, New York, NY 10022, USA, in their fraudulent tax refund claims to SKAT.

               4.      The Role of the Payment Agents

       46.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       47.     By means of the Power of Attorney described in paragraphs 40-41 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       48.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       49.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       50.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other


                                                11
               Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 12 of 17



participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                  5.     The Role of the Broker-Custodians

         51.      Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         52.      By way of example, with respect to Defendant Avanix, one example of a “dividend

credit advice”:

                  a.     is made out by Solo Capital Partners LLP;

                  b.     is dated March 23, 2015;

                  c.     purports to certify Defendant Avanix’s ownership of 3,142,914 shares in

         Danske Bank A/S (a genuine company), whose shares were (and are) publicly traded on

         the OMX Copenhagen 20 Index in Denmark; and

                  d.     states an International Securities Identification Number (“ISIN”) for

         Danske Bank A/S shares as “DK0010274414”. An ISIN is a twelve-character alpha-

         numeric code that uniquely identifies securities for trading and settlement purposes.

         53.      Defendant Avanix never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                    12
                Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                (Fraud – Against Both Defendants)

          54.     SKAT repeats and realleges paragraphs 1 through 53 above as if fully set forth

herein.

          55.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 51 through 53

to support claims for withholding tax refund payments.

          56.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          57.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 68,945,863, or at least $10,432,000 (US), and thereby

suffered damages of that amount, plus interest.

          58.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                     (Aiding and Abetting Fraud – Against Both Defendants)

          59.     SKAT repeats and realleges paragraphs 1 through 58 above as if fully set forth

herein.

          60.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          61.     As alleged in paragraphs 25 through 53 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 14 of 17



          62.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          63.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 53 above.

          64.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          65.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                         (Payment By Mistake – Against Both Defendants)

          66.     SKAT repeats and realleges paragraphs 1 through 65 above as if fully set forth

herein.

          67.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          68.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          69.     SKAT’s mistaken belief was material to its decision to pay the claims.

          70.     SKAT suffered a loss as a result of its mistaken payments.

          71.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 15 of 17



                                             COUNT IV

                          (Unjust Enrichment – Against Both Defendants)

          72.     SKAT repeats and realleges paragraphs 1 through 71 above as if fully set forth

herein.

          73.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          74.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          75.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          76.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                       (Money Had & Received – Against Both Defendants)

          77.     SKAT repeats and realleges paragraphs 1 through 76 above as if fully set forth

herein.

          78.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          79.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 16 of 17



                                              COUNT VI

                     (Negligent Misrepresentation – Against Both Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          82.     Defendants made material misstatements described in paragraphs 28-29, 36 and 51

through 53 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Avanix to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          83.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          84.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 68,945,863, or at least

$10,432,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01867 Document 1 Filed 02/27/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 HADRON INDUSTRIES LLC ROTH                                  COMPLAINT
 401(K) PLAN & RICHARD
 MARKOWITZ,                                                  JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Hadron Industries LLC Roth 401(K) Plan (“Hadron Industries”) and Richard

Markowitz (“Markowitz”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Hadron Industries, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Markowitz, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 30,520,158, or at

least $4,618,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Hadron Industries is a pension plan which, in its requests to SKAT for

tax refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information

and belief, each participant, or member, of Defendant Hadron Industries is a citizen of a State of

the United States. At all times material to the allegations in this Complaint, Defendant Hadron

Industries purported to be a trust forming part of a pension, profit sharing, or stock bonus plan

qualified under section 401(a) of the United States Internal Revenue Code, exempt from taxation

under section 501(a) of the United States Internal Revenue Code, and resident of the United States

of America for purposes of U.S. taxation.

       18.     Defendant Markowitz is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Markowitz was the sole participant in and served

as the Authorized Representative for Defendant Hadron Industries.

IV.    FACTUAL ALLEGATIONS

       A.      The Danish Withholding Tax System

       19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.


                                                  5
               Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 6 of 17



         20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

         21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

         22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

         23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

         24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

         B.      The Fraudulent Scheme

         25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment




3.   Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc.
     No. 109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of
     Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19,
     1999, S. Treaty Doc. No. 106-12).


                                                      6
             Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 7 of 17



Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 53 below.

                 1.     The Fraudulent Refund Claims Process

       26.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       27.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and

                        iv.      the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;




                                                   7
             Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 8 of 17



                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Hadron Industries, made withholding

tax refund claims through their Payment Agents, as described in paragraph 28, above.

       34.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.          Defendant Hadron

Industries represented that Defendant Markowitz was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Hadron Industries’ claims.


                                                 8
             Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 9 of 17



       35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Hadron Industries represented that non-party Syntax was its agent and had authority to act on its

behalf with respect to its claims.

       36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies.          Defendant Hadron

Industries made sixteen (16) separate withholding tax refund claims, and represented that it was

entitled to refunds totaling DKK 30,520,158, or at least $4,618,000 (US). These refund claims

were submitted to SKAT on the following dates: November 7, 2014; December 11, 2014; April

13, 2015; April 30, 2015; and May 15, 2015.

       37.     In fact, Defendant Hadron Industries did not hold the shares it represented to SKAT

that it owned, and had no dividend tax withheld.

       38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Hadron Industries on the following dates: November 19, 2014; January 7, 2015; April

24, 2015; May 27, 2015; and July 6, 2015.

       39.     On information and belief, Defendant Markowitz caused Defendant Hadron

Industries’ fraudulent claims to be submitted to SKAT. Defendant Markowitz exerted control over

Defendant Hadron Industries as the plan’s sole participant, and used this control to commit the

fraud on SKAT. Defendant Markowitz was the sole participant in six different pension plans that

submitted fraudulent refund claims to SKAT, and was a participant with three others in three

additional plans. Defendant Markowitz’s wife was also the sole participant in a plan that submitted

fraudulent claims to SKAT.




                                                9
             Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 10 of 17



       40.     In addition to Defendant Hadron Industries, at least 29 other claimants that

pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed

an address of 425 Park Avenue, New York, NY 10022, USA, in their fraudulent tax refund claims

to SKAT.

               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     Defendant Markowitz executed at the direction of, and on behalf of, Defendant

Hadron Industries a “Limited Power of Attorney” dated August 21, 2014, that granted to Payment

Agent Syntax authority to be Defendant Hadron Industries’ “true and lawful attorney-in-fact and

agent[] to sign and file with applicable authorities any and all applications, requests, or claims for

refund, reduction, repayment, and credit of, or exemption or relief from, any withholding or similar

taxes in any jurisdiction.”      Defendant Markowitz described himself as the “Authorised

Representative” of Defendant Hadron Industries.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Markowitz and be subject to his direction and control with respect to

Defendant Hadron Industries’ claims to SKAT.

       44.     Defendant Markowitz signed Power of Attorney documents as the Authorized

Representative for at least four of the 277 U.S. entities that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Hadron Industries.             Three of these claimants, including

Defendant Hadron Industries, listed an address of 425 Park Avenue, New York, NY 10022 in their


                                                 10
             Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 11 of 17



fraudulent refund claims to SKAT, and the fourth listed Defendant Markowitz’s New York home

address.

       45.     At times material to the allegations in this Complaint, Defendant Markowitz served

as a Managing Director of a financial services firm based at 40 West 57th Street, New York, NY.

At least nine claimants listed that firm’s West 57th Street address in their fraudulent refund claims

to SKAT. In addition, at least four different officers and/or employees of that firm signed Power

of Attorney documents as the Authorized Representatives of one or more of 35 claimants that

pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index.

               4.      The Role of the Payment Agents

       46.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       47.     By means of the Power of Attorney described in paragraphs 41-42 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       48.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       49.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.


                                                 11
               Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 12 of 17



         50.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         51.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         52.     By way of example, with respect to Defendant Hadron Industries, one example of

a “Dividend Credit Advice”:

                 a.     is made out by West Point Derivatives Ltd;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Hadron Industries’ ownership of 291,036

         shares in Coloplast-B (a genuine company), whose shares were (and are) publicly traded

         on the OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         53.     Defendant Hadron Industries never owned the shares described above, never

received any dividend from Danish companies in which it was a purported shareholder and was

not entitled to claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                (Fraud – Against Both Defendants)

          54.     SKAT repeats and realleges paragraphs 1 through 53 above as if fully set forth

herein.

          55.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 51 through 53

to support claims for withholding tax refund payments.

          56.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          57.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 30,520,158, or at least $4,618,000 (US), and thereby

suffered damages of that amount, plus interest.

          58.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                     (Aiding and Abetting Fraud – Against Both Defendants)

          59.     SKAT repeats and realleges paragraphs 1 through 58 above as if fully set forth

herein.

          60.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          61.     As alleged in paragraphs 25 through 53 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 14 of 17



          62.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          63.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 53 above.

          64.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          65.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                         (Payment By Mistake – Against Both Defendants)

          66.     SKAT repeats and realleges paragraphs 1 through 65 above as if fully set forth

herein.

          67.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          68.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          69.     SKAT’s mistaken belief was material to its decision to pay the claims.

          70.     SKAT suffered a loss as a result of its mistaken payments.

          71.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 15 of 17



                                             COUNT IV

                          (Unjust Enrichment – Against Both Defendants)

          72.     SKAT repeats and realleges paragraphs 1 through 71 above as if fully set forth

herein.

          73.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          74.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          75.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          76.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                       (Money Had & Received – Against Both Defendants)

          77.     SKAT repeats and realleges paragraphs 1 through 76 above as if fully set forth

herein.

          78.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          79.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 16 of 17



                                              COUNT VI

                     (Negligent Misrepresentation – Against Both Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          82.     Defendants made material misstatements described in paragraphs 28-29, 36 and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Hadron Industries to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.

          83.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          84.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 30,520,158, or at least

$4,618,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01868 Document 1 Filed 02/27/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 CAVUS SYSTEMS LLC ROTH 401(K)                               COMPLAINT
 PLAN, RICHARD MARKOWITZ, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Cavus Systems LLC Roth 401(K) Plan (“Cavus”), Richard Markowitz

(“Markowitz”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Cavus, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Markowitz, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 4 of 18



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 30,340,949, or at

least $4,591,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Cavus is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Cavus is a citizen of a State of the United States. At all

times material to the allegations in this Complaint, Defendant Cavus purported to be a trust forming

part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the United

States Internal Revenue Code, exempt from taxation under section 501(a) of the United States

Internal Revenue Code, and resident of the United States of America for purposes of U.S. taxation.

       18.     Defendant Markowitz is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Markowitz was the sole participant in and served

as the Authorized Representative for Defendant Cavus.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Cavus

in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc.
      No. 109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of
      Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19,
      1999, S. Treaty Doc. No. 106-12).


                                                       6
             Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 58 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal Taxback Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Cavus, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims.            Defendant Cavus

represented that Defendant Markowitz was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Cavus’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Cavus represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Cavus made

sixteen (16) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 30,340,949, or at least $4,591,000 (US). These refund claims were submitted to

SKAT on the following dates: November 27, 2014; January 12, 2015; April 14, 2015; April 16;

2015; April 21, 2015; April 23, 2015; April 27, 2015; and May 15, 2015.

        38.     In fact, Defendant Cavus did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Cavus on the following dates: December 19, 2014; March 9, 2015; May 8, 2015; May

19, 2015; June 24, 2015; and July 1, 2015.

        40.     On information and belief, Defendant Markowitz caused Defendant Cavus’

fraudulent claims to be submitted to SKAT. Defendant Markowitz exerted control over Defendant

Cavus as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Markowitz was the sole participant in six different pension plans that submitted

fraudulent refund claims to SKAT, and was a participant with three others in three additional plans.




                                                 9
             Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 10 of 18



Defendant Markowitz’s wife was also the sole participant in a plan that submitted fraudulent

claims to SKAT.

               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Cavus, Defendant Markowitz

caused the execution of a “Power of Attorney” dated November 7, 2014, that granted to Payment

Agent Goal authority “to be the attorney of [Cavus] and in [Cavus’s] name and otherwise on

[Cavus’s] behalf and as [Cavus’s] act and deed to sign, seal, execute, deliver, perfect and do all

deeds, instruments, acts and things which may be required (or which [Goal] shall consider

requisite) for or in connection with the provision of any tax services provided to [Cavus] from time

to time, including the reclaiming from any taxation authority in any jurisdiction (as appropriate)

amounts in respect of payments made to [Cavus], or through [Goal] on behalf of [Cavus].”

       43.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Markowitz and be subject to his direction and control with respect to Defendant

Cavus’ claims to SKAT.

       44.     In addition to Defendant Cavus, Defendant Markowitz served as the Authorized

Representative for at least two other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022,

USA.    Defendant Markowitz signed the Power of Attorney document as the Authorized

Representative for a fourth claimant that listed Defendant Markowitz’s home address in its

fraudulent refund claims to SKAT.


                                                10
             Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 11 of 18



       45.     At times material to the allegations in this Complaint, Defendant Markowitz served

as a Managing Director of a financial services firm based at 40 West 57th Street, New York, NY.

At least nine claimants listed that firm’s West 57th Street address in their fraudulent refund claims

to SKAT. In addition, at least four different officers and/or employees of that firm signed Power

of Attorney documents as the Authorized Representatives of one or more of 35 claimants that

pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index.

       46.     Defendant Markowitz also participated in the fraudulent scheme through his role

incorporating non-party RJM Capital LLC, the affiliated entity of non-party claimant RJM Capital

Pension Plan. Defendant Markowitz signed RJM Capital LLC’s Certificate of Formation filed

with the State of Delaware listing him as the “Authorized Person” of the LLC.

       47.     Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Markowitz’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Cavus to use his office address of 425 Park Avenue, New York,

NY 10022 as Defendant Cavus’ address on the claims listed in paragraph 37.

       48.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       49.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the authorized representative for at least 20 different claimants,

including signing as “attorney-in-fact” for Defendant Markowitz with regard to Defendant Cavus’s

fraudulent claims to SKAT.

       50.     In addition to Defendant Cavus, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-




                                                 11
                Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 12 of 18



Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

                  4.     The Role of the Payment Agents

          51.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

          52.     By means of the Power of Attorney described in paragraphs 41-43 and 47 above,

each claimant and Authorized Representative authorized their respective Payment Agent to act on

their behalf and be subject to their control with respect to submitting the withholding tax refund

claims.

          53.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

          54.     In connection with each Claim Form, the Payment Agent:

                  a.     provided its email address as the contact address for the claimant on whose

          behalf it was acting;

                  b.     signed and stamped the form, and stated it was applying on behalf of the

          claimant;

                  c.     enclosed the Power of Attorney executed by the claimant’s Authorized

          Representative; and

                  d.     requested that SKAT pay the claim to its bank account.

          55.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.


                                                 12
                Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 13 of 18



                  5.     The Role of the Broker-Custodians

          56.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

          57.     By way of example, with respect to Defendant Cavus, one example of a “credit

advice”:

                  a.     is made out by Telesto Markets LLP;

                  b.     is dated April 7, 2015;

                  c.     purports to certify Defendant Cavus’s ownership of 7,890 shares in AP

          Moeller-Maersk A/S-B (a genuine company), whose shares were (and are) publicly traded

          on the OMX Copenhagen 20 Index in Denmark; and

                  d.     states an International Securities Identification Number (“ISIN”) for AP

          Moeller-Maersk A/S-B shares as “DK0010244508”. An ISIN is a twelve-character alpha-

          numeric code that uniquely identifies securities for trading and settlement purposes.

          58.     Defendant Cavus never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                       (Fraud – Against Defendants Cavus and Markowitz)

          59.     SKAT repeats and realleges paragraphs 1 through 58 above as if fully set forth

herein.




                                                   13
                Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 14 of 18



          60.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37 and 56 through 58

to support claims for withholding tax refund payments.

          61.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          62.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 30,340,949, or at least $4,591,000 (US), and thereby

suffered damages of that amount, plus interest.

          63.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          64.     SKAT repeats and realleges paragraphs 1 through 63 above as if fully set forth

herein.

          65.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          66.     As alleged in paragraphs 26 through 58 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          67.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          68.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 58 above.




                                                   14
                Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 15 of 18



          69.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          70.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT III

                          (Payment By Mistake – Against All Defendants)

          71.     SKAT repeats and realleges paragraphs 1 through 70 above as if fully set forth

herein.

          72.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          73.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          74.     SKAT’s mistaken belief was material to its decision to pay the claims.

          75.     SKAT suffered a loss as a result of its mistaken payments.

          76.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          77.     SKAT repeats and realleges paragraphs 1 through 76 above as if fully set forth

herein.

          78.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.




                                                  15
                Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 16 of 18



          79.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          80.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          81.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          82.     SKAT repeats and realleges paragraphs 1 through 81 above as if fully set forth

herein.

          83.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          84.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                              COUNT VI

            (Negligent Misrepresentation – Against Defendants Cavus and Markowitz)

          85.     SKAT repeats and realleges paragraphs 1 through 84 above as if fully set forth

herein.

          86.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          87.     Defendants made material misstatements described in paragraphs 29-30, 37 and 56

through 58 above in connection with every withholding tax refund claim submitted on behalf of


                                                   16
              Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 17 of 18



Defendant Cavus to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

       88.      Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

       89.      SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 30,340,949, or at least

$4,591,000 (US), plus interest.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.       For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.       For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

                had and received, the damages sustained or the amounts by which the Defendants

                were paid by mistake or unjustly enriched, or by which the Defendants received

                money to which they were not entitled, plus pre-judgment interest, fees, costs and

                expenses.

       3.       For Counts I and II, punitive damages.

       4.       The costs of this action.

       5.       All other and further relief that is just and proper.




                                                  17
    Case 1:19-cv-01869 Document 1 Filed 02/27/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 ECLOUGE INDUSTRY LLC ROTH                                   COMPLAINT
 401(K) PLAN, PERRY LERNER, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Eclouge Industry LLC Roth 401(K) Plan (“Eclouge”), Perry Lerner (“Lerner”), and

Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Eclouge, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Lerner,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 48,315,325, or at

least $7,310,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Eclouge is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Eclouge is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Eclouge purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant Lerner, on information and belief, is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Lerner was the sole

participant in and served as the Authorized Representative for Defendant Eclouge.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Eclouge

in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Eclouge, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims.          Defendant Eclouge

represented that Defendant Lerner was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Eclouge’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Eclouge represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Eclouge made

fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds totaling

DKK 48,315,325, or at least $7,310,000 (US). These refund claims were submitted to SKAT on

the following dates: November 27, 2014; March 13, 2015; March 24, 2015; April 14, 2015; April

16, 2015; April 23, 2015; April 27, 2015; and May 14, 2015.

        38.     In fact, Defendant Eclouge did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Eclouge on the following dates: December 19, 2014; April 24, 2015; April 29, 2015;

May 8, 2015; May 19, 2015; June 24, 2015; and July 1, 2015.

        40.     On information and belief, Defendant Lerner caused Defendant Eclouge’s

fraudulent claims to be submitted to SKAT. Defendant Lerner exerted control over Defendant

Eclouge as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Lerner was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.




                                                 9
              Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 10 of 18



                3.     The Role of the Claimants’ Authorized Representatives

       41.      Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.      At the direction of, and on behalf of, Defendant Eclouge, Defendant Lerner caused

the execution of a “Power of Attorney” dated November 7, 2014, that granted to Payment Agent

Goal authority “to be the attorney of [Eclouge] and in [Eclouge’s] name and otherwise on

[Eclouge’s] behalf and as [Eclouge’s] act and deed to sign, seal, execute, deliver, perfect and do

all deeds, instruments, acts and things which may be required (or which [Goal] shall consider

requisite) for or in connection with the provision of any tax services provided to [Eclouge] from

time to time, including the reclaiming from any taxation authority in any jurisdiction (as

appropriate) amounts in respect of payments made to [Eclouge] or through [Goal] on behalf of

[Eclouge].”

       43.      As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Lerner and be subject to his direction and control with respect to Defendant

Eclouge’s claims to SKAT.

       44.      In addition to Defendant Eclouge, Defendant Lerner served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.      Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Lerner’s “attorney-in-fact,” thereby assisting in the execution of the document and the appointment

of the Payment Agent for purposes of submitting the fraudulent claims. Defendant Ben-Jacob also




                                                10
             Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 11 of 18



allowed Defendant Eclouge to use his office address of 425 Park Avenue, New York, NY 10022

as Defendant Eclouge’s address on the claims listed in paragraph 37.

       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Lerner with regard to Defendant

Eclouge’s fraudulent claims to SKAT.

       48.     In addition to Defendant Eclouge, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;




                                                11
               Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 12 of 18



                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Eclouge, one example of an “Income

Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Eclouge’s ownership of 873,331 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and




                                                 12
                Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Eclouge never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                        (Fraud – Against Defendants Eclouge and Lerner)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 48,315,325, or at least $7,310,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 15 of 18



          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 16 of 18



          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                              COUNT VI

            (Negligent Misrepresentation – Against Defendants Eclouge and Lerner)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Eclouge to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 48,315,325, or at least

$7,310,000 (US), plus interest.




                                                   16
            Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 17 of 18




                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

              misrepresentation, the damages sustained by SKAT as a result of the Defendants’

              wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

              had and received, the damages sustained or the amounts by which the Defendants

              were paid by mistake or unjustly enriched, or by which the Defendants received

              money to which they were not entitled, plus pre-judgment interest, fees, costs and

              expenses.

       3.     For Counts I and II, punitive damages.

       4.     The costs of this action.

       5.     All other and further relief that is just and proper.




                                                17
    Case 1:19-cv-01870 Document 1 Filed 02/27/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
              Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 STARFISH CAPITAL MANAGEMENT                                 COMPLAINT
 LLC ROTH 401(K) PLAN & JOHN VAN
 MERKENSTEIJN,                                               JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Starfish Capital Management LLC Roth 401(K) Plan (“Starfish Capital”) and John

van Merkensteijn (“van Merkensteijn”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded



1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Starfish Capital, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
            Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant van

       Merkensteijn, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
             Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claim by the Defendants in this action, SKAT paid a

baseless withholding tax refund claim and was damaged in the amount of DKK 1,436,630, or at

least $217,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
            Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Starfish Capital is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, New York 10022, USA. On information

and belief, each participant, or member, of Defendant Starfish Capital is a citizen of a State of the

United States. At all times material to the allegations in this Complaint, Defendant Starfish Capital

purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under

section 401(a) of the United States Internal Revenue Code, exempt from taxation under section

501(a) of the United States Internal Revenue Code, and resident of the United States of America

for purposes of U.S. taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. At all times

material to the allegations in this Complaint, Defendant van Merkensteijn was the sole participant

in and served as the Authorized Representative for Defendant Starfish Capital.

IV.    FACTUAL ALLEGATIONS

       A.      The Danish Withholding Tax System

       19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.


                                                  5
              Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 6 of 17



         20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

         21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

         22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

         23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

         24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

         B.      The Fraudulent Scheme

         25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment




3.   Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
     109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
     Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
     Treaty Doc. No. 106-12).


                                                       6
          Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 7 of 17



Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 53 below.

                 1.     The Fraudulent Refund Claims Process

       26.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       27.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and

                        iv.      the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;




                                                   7
          Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 8 of 17



                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Starfish Capital, made withholding tax

refund claims through their Payment Agents, as described in paragraph 28, above.

       34.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims. Defendant Starfish Capital

represented that Defendant van Merkensteijn was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Starfish Capital’s claims.


                                                 8
           Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 9 of 17



       35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Starfish Capital represented that non-party Syntax was its agent and had authority to act on its

behalf with respect to its claims.

       36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Starfish Capital

made one (1) withholding tax refund claim, and represented that it was entitled to a refund totaling

DKK 1,436,630, or at least $217,000 (US). This refund claim was submitted to SKAT on

November 7, 2014.

       37.     In fact, Defendant Starfish Capital did not hold the shares it represented to SKAT

that it owned, and had no dividend tax withheld.

       38.     Based on the false refund claim listed in paragraph 36, SKAT made payment to

Defendant Starfish Capital on November 19, 2014.

       39.     On information and belief, Defendant van Merkensteijn caused Defendant Starfish

Capital’s fraudulent refund claims to be submitted to SKAT. Defendant van Merkensteijn exerted

control over Defendant Starfish Capital as the plan’s sole participant, and used this control to

commit the fraud on SKAT. Defendant van Merkensteijn was the sole participant in six different

pension plans that submitted fraudulent refund claims to SKAT, and a participant with three others

in three additional plans. Defendant van Merkensteijn’s wife was also the sole participant in a

pension plan that submitted fraudulent refund claims to SKAT.

       40.     In addition to Defendant Starfish Capital, at least 29 other claimants that pretended

to own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed an address

of 425 Park Avenue, New York, NY 10022, USA, in their fraudulent tax refund claims to SKAT.




                                                 9
           Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 10 of 17



               3.      The Role of the Claimants’ Authorized Representatives

         41.   Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

         42.   Defendant van Merkensteijn executed at the direction of, and on behalf of,

Defendant Starfish Capital a “Limited Power of Attorney” dated August 21, 2014, that granted to

Payment Agent Syntax authority to be Defendant Starfish Capital’s “true and lawful attorney-in-

fact and agent[] to sign and file with applicable authorities any and all applications, requests, or

claims for refund, reduction, repayment, and credit of, or exemption or relief from, any

withholding or similar taxes in any jurisdiction.” Defendant van Merkensteijn described himself

as the “Authorized Representative” of Defendant Starfish Capital.

         43.   As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant van Merkensteijn and be subject to his direction and control with

respect to Defendant Starfish Capital’s claims to SKAT.

         44.   At times material to the allegations in this Complaint, Defendant van Merkensteijn

served as a Managing Director at a financial services firm based at 40 West 57th Street, New York,

NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax

refund claims to SKAT. In addition, at least four different officers and/or employees of that firm

signed Power of Attorney documents as the Authorized Representatives of one or more of 35

claimants that pretended to own shares in Danish companies listed on the OMX Copenhagen 20

Index.

         45.   Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative for at least six of the 277 U.S. entities that pretended to own shares in


                                                10
         Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 11 of 17



Danish companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax

refunds from SKAT, including Defendant Starfish Capital. Two of these six claimants listed the

financial services firm’s West 57th Street address in their fraudulent refund claims to SKAT, and

a third listed Defendant van Merkensteijn’s New York home address.

               4.     The Role of the Payment Agents

       46.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       47.     By means of the Power of Attorney described in paragraphs 41-42 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.

       48.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       49.     In connection with each Claim Form, the Payment Agent:

               a.     provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.     signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.     enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.     requested that SKAT pay the claim to its bank account.

       50.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other




                                                11
           Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 12 of 17



participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                5.      The Role of the Broker-Custodians

         51.    Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         52.    By way of example, with respect to Defendant Starfish Capital, one example of an

“Income Advice”:

                a.      is made out by Old Park Lane Capital PLC;

                b.      is dated August 13, 2014;

                c.      purports to certify Defendant Starfish Capital’s ownership of 3,547,235

         shares in TDC A/S (a genuine company), whose shares were (and are) publicly traded on

         the OMX Copenhagen 20 Index in Denmark; and

                d.      states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.

         53.    Defendant Starfish Capital never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.




                                                  12
            Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 13 of 17



                                    CAUSES OF ACTION

                                           COUNT I

                              (Fraud – Against Both Defendants)

          54.   SKAT repeats and realleges paragraphs 1 through 53 above as if fully set forth

herein.

          55.   Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 51 through 53

to support claims for withholding tax refund payments.

          56.   Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          57.   In reliance on the false and fraudulent misrepresentations, SKAT paid a baseless

withholding tax refund claim of DKK 1,436,630, or at least $217,000 (US) and thereby suffered

damages of that amount, plus interest.

          58.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                           COUNT II

                   (Aiding and Abetting Fraud – Against Both Defendants)

          59.   SKAT repeats and realleges paragraphs 1 through 58 above as if fully set forth

herein.

          60.   As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          61.   As alleged in paragraphs 25 through 53 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                               13
            Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 14 of 17



          62.   The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          63.   The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 53 above.

          64.   As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          65.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT III

                       (Payment By Mistake – Against Both Defendants)

          66.   SKAT repeats and realleges paragraphs 1 through 65 above as if fully set forth

herein.

          67.    This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          68.   SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          69.   SKAT’s mistaken belief was material to its decision to pay the claims.

          70.   SKAT suffered a loss as a result of its mistaken payments.

          71.   The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                  14
            Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 15 of 17



                                           COUNT IV

                        (Unjust Enrichment – Against Both Defendants)

          72.   SKAT repeats and realleges paragraphs 1 through 71 above as if fully set forth

herein.

          73.   This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          74.   By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          75.   SKAT suffered a loss because of the Defendants’ unjust enrichment.

          76.   The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                            COUNT V

                     (Money Had & Received – Against Both Defendants)

          77.   SKAT repeats and realleges paragraphs 1 through 76 above as if fully set forth

herein.

          78.   As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          79.   It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                 15
               Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 16 of 17



                                               COUNT VI

                      (Negligent Misrepresentation – Against Both Defendants)

          80.      SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.      Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          82.      Defendants made material misstatements described in paragraphs 28-29, 36 and 51

through 53 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Starfish Capital to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.

          83.      Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          84.      SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 1,436,630, or at least

$217,000 (US), plus interest.

                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.       For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                   misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                   wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                    16
     Case 1:19-cv-01871-UA Document 3 Filed 02/28/19 Page 17 of 17



2.       For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

         had and received, the damages sustained or the amounts by which the Defendants

         were paid by mistake or unjustly enriched, or by which the Defendants received

         money to which they were not entitled, plus pre-judgment interest, fees, costs and

         expenses.

3.       For Counts I and II, punitive damages.

4.       The costs of this action.

5.       All other and further relief that is just and proper.


                                     JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                                 Respectfully submitted,



                                                 HUGHES HUBBARD & REED LLP


                                                  s/ Sarah L. Cave
                                                 William R. Maguire
                                                 Marc A. Weinstein
                                                 Sarah L. Cave
                                                 John T. McGoey
                                                 One Battery Park Plaza
                                                 New York, New York 10004-1482
                                                 (212) 837-6000 (t)
                                                 (212) 422-4726 (f)
                                                 Bill.maguire@hugheshubbard.com
                                                 Marc.weinstein@hugheshubbard.com
                                                 Sarah.cave@hugheshubbard.com
                                                 John.mcgoey@hugheshubbard.com

                                                 Counsel for Plaintiff Skatteforvaltningein
                                                 (Customs and Tax Administration of the
                                                 Kingdom of Denmark)


                                           17
               Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 VOOJO PRODUCTIONS LLC ROTH                                  COMPLAINT
 401(K) PLAN & JOHN VAN
 MERKENSTEIJN,                                               JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Voojo Productions LLC Roth 401(K) Plan (“Voojo”) and John van Merkensteijn

(“van Merkensteijn”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Voojo, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant van

       Merkensteijn, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 48,525,813, or at

least $7,342,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Voojo is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, New York 10022, USA. On information and

belief, each participant, or member, of Defendant Voojo is a citizen of a State of the United States.

At all times material to the allegations in this Complaint, Defendant Voojo purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. At all times

material to the allegations in this Complaint, Defendant van Merkensteijn was the sole participant

in and served as the Authorized Representative for Defendant Voojo.

IV.    FACTUAL ALLEGATIONS

       A.      The Danish Withholding Tax System

       19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.


                                                  5
               Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 6 of 17



         20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

         21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

         22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

         23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

         24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

         B.      The Fraudulent Scheme

         25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment




3.   Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
     109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
     Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
     Treaty Doc. No. 106-12).


                                                       6
             Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 7 of 17



Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 53 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and

                      iv.      the bank account to which SKAT should pay the claim;

               c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;




                                                 7
             Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 8 of 17



                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Voojo, made withholding tax refund

claims through their Payment Agents, as described in paragraph 28, above.

       34.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.            Defendant Voojo

represented that Defendant van Merkensteijn was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Voojo’s claims.


                                                 8
              Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 9 of 17



        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Voojo represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Voojo made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 48,525,813, or at least $7,342,000 (US). These refund claims were submitted to

SKAT on the following dates: November 13, 2014; March 27, 2015; March 31, 2015; April 17,

2015; May 1, 2015; and May 22, 2015.

        37.     In fact, Defendant Voojo did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Voojo on the following dates: November 26, 2014; April 29, 2015; May 19, 2015; and

July 6, 2015.

        39.     On information and belief, Defendant van Merkensteijn caused Defendant Voojo’s

fraudulent refund claims to be submitted to SKAT. Defendant van Merkensteijn exerted control

over Defendant Voojo as the plan’s sole participant, and used this control to commit the fraud on

SKAT. Defendant van Merkensteijn was the sole participant in six different pension plans that

submitted fraudulent refund claims to SKAT, and a participant with three others in three additional

plans. Defendant van Merkensteijn’s wife was also the sole participant in a pension plan that

submitted fraudulent refund claims to SKAT.




                                                 9
               Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 10 of 17



         40.     In addition to Defendant Voojo, at least 29 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed an address of 425

Park Avenue, New York, NY 10022, USA, in their fraudulent tax refund claims to SKAT.

                 3.     The Role of the Claimants’ Authorized Representatives

         41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

         42.     Defendant van Merkensteijn executed at the direction of, and on behalf of,

Defendant Voojo a “Special Power of Attorney” dated August 21, 2014, that granted to non-party

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Voojo’s] name

for which [Voojo is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Voojo is] entitled on [Voojo’s] behalf.” Defendant van Merkensteijn described

himself as the “trustee” of Defendant Voojo.

         43.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant van Merkensteijn and be subject to his direction and control with

respect to Defendant Voojo’s claims to SKAT.

         44.     At times material to the allegations in this Complaint, Defendant van Merkensteijn

served as a Managing Director at a financial services firm based at 40 West 57th Street, New York,

NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax

refund claims to SKAT. In addition, at least four different officers and/or employees of that firm

signed Power of Attorney documents as the Authorized Representatives of one or more of 35

claimants that pretended to own shares in Danish companies listed on the OMX Copenhagen 20

Index.


                                                 10
             Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 11 of 17



       45.     Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative for at least six of the 277 U.S. entities that pretended to own shares in

Danish companies listed on the OMX Copenhagen 20 Index and that fraudulent requested tax

refunds from SKAT, including Defendant Voojo. Two of these claimants listed the financial

services firm’s West 57th Street address in their fraudulent refund claims to SKAT, and a third

listed Defendant van Merkensteijn’s New York home address.

               4.      The Role of the Payment Agents

       46.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       47.     By means of the Power of Attorney described in paragraphs 41-42 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       48.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       49.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       50.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and


                                                11
               Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 12 of 17



belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         51.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         52.     By way of example, with respect to Defendant Voojo, one example of an “Income

Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Voojo’s ownership of 882,618 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         53.     Defendant Voojo never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                (Fraud – Against Both Defendants)

          54.     SKAT repeats and realleges paragraphs 1 through 53 above as if fully set forth

herein.

          55.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 51 through 53

to support claims for withholding tax refund payments.

          56.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          57.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 48,525,813, or at least $7,342,000 (US), and thereby

suffered damages of that amount, plus interest.

          58.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                     (Aiding and Abetting Fraud – Against Both Defendants)

          59.     SKAT repeats and realleges paragraphs 1 through 58 above as if fully set forth

herein.

          60.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          61.     As alleged in paragraphs 25 through 53 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 14 of 17



          62.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          63.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 53 above.

          64.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          65.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                         (Payment By Mistake – Against Both Defendants)

          66.     SKAT repeats and realleges paragraphs 1 through 65 above as if fully set forth

herein.

          67.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          68.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          69.     SKAT’s mistaken belief was material to its decision to pay the claims.

          70.     SKAT suffered a loss as a result of its mistaken payments.

          71.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 15 of 17



                                             COUNT IV

                          (Unjust Enrichment – Against Both Defendants)

          72.     SKAT repeats and realleges paragraphs 1 through 71 above as if fully set forth

herein.

          73.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          74.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          75.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          76.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                       (Money Had & Received – Against Both Defendants)

          77.     SKAT repeats and realleges paragraphs 1 through 76 above as if fully set forth

herein.

          78.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          79.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 16 of 17



                                              COUNT VI

                     (Negligent Misrepresentation – Against Both Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          82.     Defendants made material misstatements described in paragraphs 28-29, 36 and 51

through 53 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Voojo to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          83.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          84.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 48,525,813, or at least

$7,342,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01873 Document 1 Filed 02/27/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 AZALEA PENSION PLAN & ELIZABETH                             COMPLAINT
 VAN MERKENSTEIJN,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Azalea Pension Plan (“Azalea”) and Elizabeth van Merkensteijn (“van

Merkensteijn”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Azalea, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, who, among other things,

       executed at the direction of, and on behalf of, the claimants documents authorizing the

       Payment Agents to submit the claimants’ tax refund claims and to receive from SKAT

       payments in respect of those claims;




                                                  3
                Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 34,238,065, or at

least $5,180,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Azalea is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 30 Frost Creek Drive, Locust Valley, New York 11560, USA. On information

and belief, each participant, or member, of Defendant Azalea is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Azalea purported to

be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. Defendant van

Merkensteijn was the sole participant in Defendant Azalea. At times material to the allegations in

this Complaint, Defendant van Merkensteijn resided at 30 Frost Creek Drive, Locust Valley, New

York 11560, the same address listed by at least two claimants in their fraudulent refund claims to

SKAT, including Defendant Azalea. At times material to the allegations in this Complaint,

Defendant van Merkensteijn also resided at 211 Central Park West, Apartment 2G, New York, NY

10024 and 60 Riverside Boulevard, Apartment 2101, New York, NY 10069, the same addresses

listed by an additional four combined claimants.


                                                  5
                Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          22.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 7 of 17



       B.      The Fraudulent Scheme

       25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 53 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Azalea, made withholding tax refund

claims through their Payment Agents, as described in paragraph 28, above.




                                                 8
              Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 9 of 17



        34.     As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.

        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Azalea represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Azalea made

thirteen (13) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 34,238,065, or at least $5,180,000 (US). These refund claims were submitted to

SKAT on the following dates: December 10, 2013; January 6, 2014; March 20, 2014; April 17,

2014; May 27, 2014; and August 19, 2014.

        37.     In fact, Defendant Azalea did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Azalea on the following dates: December 20, 2013; January 28, 2014; May 9, 2014;

May 28, 2014; July 3, 2014; and August 29, 2014.

        39.     On information and belief, Defendant van Merkensteijn caused Defendant Azalea’s

fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant Azalea

used Defendant van Merkensteijn’s New York home address in its fraudulent refund claims to

SKAT. Defendant van Merkensteijn exerted control over Defendant Azalea as the plan’s sole

participant, and used this control to commit the fraud on SKAT. Defendant van Merkensteijn’s




                                                 9
             Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 10 of 17



husband, non-party John van Merkensteijn, was the sole participant in six different pension plans

that submitted fraudulent refund claims to SKAT, and a participant with three others in three

additional plans.   John van Merkensteijn also signed Power of Attorney documents as the

Authorized Representative of six claimants that pretended to own shares in Danish companies

listed on the OMX Copenhagen 20 Index. Two of these claimants listed an address of 425 Park

Avenue, New York, NY 10022 in their fraudulent claims to SKAT, and two others listed Defendant

van Merkensteijn’s home address of 211 Central Park West, Apartment 2G, New York, NY 10024.

       40.     Defendant van Merkensteijn also participated in the fraudulent scheme through her

involvement with non-party Azalea LLC, the plan sponsor of Defendant Azalea. Azalea LLC was

formed on June 11, 2013, less than six months before Defendant Azalea’s first refund claims to

SKAT. Defendant van Merkensteijn signed the Certificate of Cancellation of Azalea LLC filed

with the State of Delaware, which listed her as the “Authorized Person” of Azalea LLC.

               3.     The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     The non-party Authorized Representative executed at the direction of, and on

behalf of, Defendant Azalea a “Special Power of Attorney” dated November 26, 2013, that granted

to non-party Acupay authority “to pursue and file for reductions in rates of tax withholding in

[Azalea’s] name for which [Azalea is] eligible, to oversee this process, and to collect refunds of

excess withholding tax to which [Azalea is] entitled on [Azalea’s] behalf.” The Authorized

Representative described himself as the “Authorized Representative” of Defendant Azalea.




                                               10
             Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 11 of 17



       43.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for the Authorized Representative and be subject to his direction and control with

respect to Defendant Azalea’s claims to SKAT.

       44.     Defendant Azalea’s Authorized Representative signed Power of Attorney

documents for at least 24 of the 277 U.S. entities that pretended to own shares in Danish companies

listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds from SKAT,

including Defendant Azalea.

       45.     Defendant Azalea’s Authorized Representative signed for at least one other

claimant which, in its requests to SKAT for tax refunds, also listed Defendant van Merkensteijn’s

address of 30 Frost Creek Drive, Locust Valley, NY 11560, USA.

               4.      The Role of the Payment Agents

       46.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       47.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       48.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       49.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         50.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         51.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         52.     By way of example, with respect to Defendant Azalea, one example of a “Dividend

Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated August 13, 2014;

                 c.     purports to certify Defendant Azalea’s ownership of 3,682,430 shares in

         TDC A/S (a genuine company), whose shares were (and are) publicly traded on the OMX

         Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 13 of 17



          53.     Defendant Azalea never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          54.     SKAT repeats and realleges paragraphs 1 through 53 above as if fully set forth

herein.

          55.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 51 through 53

to support claims for withholding tax refund payments.

          56.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          57.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 34,238,065, or at least $5,180,000 (US), and thereby

suffered damages of that amount, plus interest.

          58.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          59.     SKAT repeats and realleges paragraphs 1 through 58 above as if fully set forth

herein.

          60.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 14 of 17



          61.     As alleged in paragraphs 25 through 53 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          62.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          63.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 53 above.

          64.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          65.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          66.     SKAT repeats and realleges paragraphs 1 through 65 above as if fully set forth

herein.

          67.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          68.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          69.     SKAT’s mistaken belief was material to its decision to pay the claims.

          70.     SKAT suffered a loss as a result of its mistaken payments.

          71.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          72.     SKAT repeats and realleges paragraphs 1 through 71 above as if fully set forth

herein.

          73.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          74.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          75.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          76.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          77.     SKAT repeats and realleges paragraphs 1 through 76 above as if fully set forth

herein.

          78.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          79.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 16 of 17



                                              COUNT VI

                       (Negligent Misrepresentation – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          82.     Defendants made material misstatements described in paragraphs 28-29, 36 and 51

through 53 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Azalea to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          83.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          84.     SKAT reasonably relied on the misstatements while reviewing Defendants’ claims,

and as a direct and proximate result incurred damages of DKK 34,238,065, or at least $5,180,000

(US), plus interest.



                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01893 Document 1 Filed 02/28/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 OMINECA PENSION PLAN, JOHN VAN                              COMPLAINT
 MERKENSTEIJN, and MICHAEL BEN-
 JACOB,                                                      JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Omineca Pension Plan (“Omineca”), John van Merkensteijn (“van Merkensteijn”),

and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded



1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Omineca, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 90,528,784, or at

least $13,698,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Omineca is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as both 211 Central Park West, Apartment 2G, New York, NY 10024,

and 60 Riverside Boulevard, Room 2101, New York, NY 10069, USA. On information and belief,

each participant, or member, of Defendant Omineca is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Omineca purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. Defendant van

Merkensteijn was the sole participant in Defendant Omineca. At times material to the allegations

in this Complaint, Defendant van Merkensteijn resided at both 211 Central Park West, Apartment

2G, New York, NY 10024 and 60 Riverside Boulevard, Apartment 2101, New York, NY 10069,

the two New York addresses listed by Defendant Omineca in its fraudulent refund claims to SKAT.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. Defendant Ben-Jacob

served as an Authorized Representative for Defendant Omineca.


                                                  5
                Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-parties Acupay System LLC (“Acupay”) and Goal TaxBack Limited (“Goal”), each

of which submitted claims by mail or by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Omineca, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Omineca

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Omineca’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Omineca represented that non-parties Acupay and Goal were its agents and had authority to act on

its behalf with respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Omineca made

twenty (20) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 90,528,784, or at least $13,698,000 (US). These refund claims were submitted to

SKAT on the following dates: June 27, 2014; October 16, 2014; April 24, 2015; May 1, 2015; and

May 22, 2015.

        38.     In fact, Defendant Omineca did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Omineca on the following dates: July 31, 2014; October 31, 2014; May 19, 2015; and

July 6, 2015.

        40.     On information and belief, Defendant van Merkensteijn caused Defendant

Omineca’s fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant

Omineca used Defendant van Merkensteijn’s home addresses of 211 Central Park West,

Apartment 2G, New York, NY and 60 Riverside Boulevard, Apartment 2101, New York, NY in

its fraudulent claims to SKAT. Defendant van Merkensteijn exerted control over Defendant




                                                9
               Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 10 of 17



Omineca as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant van Merkensteijn was the sole participant in six different pension plans that submitted

fraudulent refund claims to SKAT, and a participant with three others in three additional plans.

Defendant van Merkensteijn’s wife was also the sole participant in a pension plan that submitted

fraudulent claims to SKAT.

         41.     At times material to the allegations in this Complaint, Defendant van Merkensteijn

served as a Managing Director of a financial services firm based at 40 West 57th Street, New York,

NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax

refund claims to SKAT. In addition, at least four different officers and/or employees of that firm

signed Power of Attorney documents as the Authorized Representatives of one or more of 35

claimants that pretended to own shares in Danish companies listed on the OMX Copenhagen 20

Index.

         42.     Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative of at least six claimants. Two of these claimants listed the financial

services firm’s West 57th Street address in their fraudulent refund claims to SKAT, and a third

listed Defendant van Merkensteijn’s New York home address.

                 3.     The Role of the Claimants’ Authorized Representatives

         43.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

         44.     Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Omineca a “Special Power of Attorney” dated October 10, 2014, that granted to non-party Acupay

authority “to pursue and file for reductions in rates of tax withholding in [Omineca's] name for


                                                 10
             Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 11 of 17



which [Omineca is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Omineca is] entitled on [Omineca’s] behalf.” Defendant Ben-Jacob described

himself as the “Attorney-in-fact” of Defendant Omineca.

       45.     As a result of the executed Special Power of Attorney, Payment Agent Acupay

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Omineca’s claims to SKAT.

       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. entities that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Omineca.

               4.      The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 43-44 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         53.     By way of example, with respect to Defendant Omineca, one example of a

“Dividend Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Omineca’s ownership of 1,461,526 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 13 of 17



          54.     Defendant Omineca never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 52 through 54

to support claims for withholding tax refund payments.

          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 90,528,784, or at least $13,698,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 14 of 17



          62.     As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 16 of 17



                                              COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 29-30, 37, and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Omineca to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 90,528,784, or at least

$13,698,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01894 Document 1 Filed 02/28/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN                                         Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 BATAVIA CAPITAL PENSION PLAN &                              COMPLAINT
 RICHARD MARKOWITZ,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Batavia Capital Pension Plan (“Batavia Capital”) and Richard Markowitz

(“Markowitz”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Batavia Capital, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, who, among other things,

       executed at the direction of, and on behalf of, the claimants documents authorizing the

       Payment Agents to submit the claimants’ tax refund claims and to receive from SKAT

       payments in respect of those claims;




                                                  3
                Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 32,466,334, or at

least $4,912,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Batavia Capital is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 234 Centre Island Road, Oyster Bay, New York 11771, USA. On

information and belief, each participant, or member, of Defendant Batavia Capital is a citizen of a

State of the United States. At all times material to the allegations in this Complaint, Defendant

Batavia Capital purported to be a trust forming part of a pension, profit sharing, or stock bonus

plan qualified under section 401(a) of the United States Internal Revenue Code, exempt from

taxation under section 501(a) of the United States Internal Revenue Code, and resident of the

United States of America for purposes of U.S. taxation.

       18.     Defendant Markowitz is a citizen of the State of New York. Defendant Markowitz

was the sole participant in Defendant Batavia Capital. At times material to the allegations in this

Complaint, Defendant Markowitz resided at 234 Centre Island Road, Oyster Bay, NY 11771, the

same address listed by at least two claimants in their fraudulent refund claims to SKAT, including

Defendant Batavia Capital. At times material to the allegations in this Complaint, Defendant

Markowitz also resided at 1010 Fifth Avenue, Apartment 1D, New York, NY 10028, the same

address listed by an additional two claimants in their fraudulent refund claims to SKAT. Defendant

Markowitz was the sole participant in both of these pension plans as well.


                                                  5
                Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          22.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 7 of 18



       B.      The Fraudulent Scheme

       25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 54 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Batavia Capital, made withholding tax

refund claims through their Payment Agents, as described in paragraph 28, above.




                                                 8
             Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 9 of 18



       34.     As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.

       35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Batavia Capital represented that non-party Acupay was its agent and had authority to act on its

behalf with respect to its claims.

       36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Batavia Capital

made thirteen (13) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 32,466,334, or at least $4,912,000 (US).           These refund claims were

submitted to SKAT on the following dates: December 10, 2013; January 6, 2014; March 20, 2014;

April 17, 2014; May 27, 2014; and September 4, 2014.

       37.     In fact, Defendant Batavia Capital did not hold the shares it represented to SKAT

that it owned, and had no dividend tax withheld.

       38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Batavia Capital on the following dates: December 20, 2013; January 28, 2014; May 9,

2014; May 28, 2014; July 3, 2014; and October 9, 2014.

       39.     On information and belief, Defendant Markowitz caused Defendant Batavia

Capital’s fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant

Markowitz’s home address of 234 Centre Island Road, Oyster Bay, NY was used by Defendant

Batavia Capital in its fraudulent claims to SKAT. Defendant Markowitz exerted control over

Defendant Batavia Capital as the plan’s sole participant, and used this control to commit the fraud




                                                9
             Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 10 of 18



on SKAT. Defendant Markowitz was the sole participant in six different pension plans that

submitted fraudulent refund claims to SKAT, and a participant with three others in three additional

plans. Defendant Markowitz’s wife was also the sole participant in a pension plan that submitted

fraudulent claims to SKAT.

       40.     At times material to the allegations in this Complaint, Defendant Markowitz served

as a Managing Director of a financial services firm based at 40 West 57th Street, New York, NY.

At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax refund

claims to SKAT. In addition, at least four different officers and/or employees of that firm signed

Power of Attorney documents as the Authorized Representatives of one or more of 35 claimants

that pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index.

       41.     Defendant Markowitz signed Power of Attorney documents as the Authorized

Representative of at least four claimants that submitted fraudulent refund claims to SKAT. One

of these claimants, non-party Routt Capital Pension Plan, listed Defendant Markowitz’s other New

York home address of 1010 Fifth Avenue, Apartment 1D, New York, NY, in its fraudulent claims

to SKAT.

               3.     The Role of the Claimants’ Authorized Representatives

       42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.     The non-party Authorized Representative executed at the direction of, and on

behalf of, Defendant Batavia Capital a “Special Power of Attorney” dated November 30, 2013,

that granted to non-party Acupay authority “to pursue and file for reductions in rates of tax

withholding in [Batavia Capital’s] name for which [Batavia Capital is] eligible, to oversee this


                                                10
             Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 11 of 18



process, and to collect refunds of excess withholding tax to which [Batavia Capital is] entitled on

[Batavia Capital’s] behalf.” The Authorized Representative described himself as the “Authorized

Representative” of Defendant Batavia Capital.

       44.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for the Authorized Representative and be subject to his direction and control with

respect to Defendant Batavia Capital’s claims to SKAT.

       45.     Defendant Batavia Capital’s Authorized Representative signed Power of Attorney

documents as the Authorized Representative for at least 24 of the 277 U.S. entities that pretended

to own shares in Danish companies listed on the OMX Copenhagen 20 Index and that fraudulently

requested tax refunds from SKAT, including Defendant Batavia Capital.

       46.     Defendant Batavia’s Authorized Representative signed the Power of Attorney

document for at least one other claimant which, in its requests to SKAT for tax refunds, also listed

Defendant Markowitz’s home address of 234 Centre Island Road, Oyster Bay, NY 11771, USA.

               4.      The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and Authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;


                                                11
               Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 12 of 18



                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         53.     By way of example, with respect to Defendant Batavia Capital, one example of a

“Dividend Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated August 13, 2014;

                 c.     purports to certify Defendant Batavia Capital’s ownership of 3,642,396

         shares in TDC A/S (a genuine company), whose shares were (and are) publicly traded on

         the OMX Copenhagen 20 Index in Denmark; and




                                                 12
                Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for TDC

          A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

          uniquely identifies securities for trading and settlement purposes.

          54.     Defendant Batavia Capital never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 52 through 54

to support claims for withholding tax refund payments.

          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 32,466,334, or at least $4,912,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.     As alleged in paragraphs 25 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 15 of 18



          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 16 of 18



          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

                       (Negligent Misrepresentation – Against All Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 28-29, 36 and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Batavia Capital to SKAT.           Defendants knew, or should have known, that these

statements were inaccurate.

          84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          85.     SKAT reasonably relied on the misstatements while reviewing Defendants’ claims,

and as a direct and proximate result incurred damages of DKK 32,466,334, or at least $4,912,000

(US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:


                                                   16
     Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 17 of 18



1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

       misrepresentation, the damages sustained by SKAT as a result of the Defendants’

       wrongful acts, plus pre-judgment interest, fees, costs and expenses.

2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.




                                         17
    Case 1:19-cv-01895 Document 1 Filed 02/28/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 ROUTT CAPITAL PENSION PLAN &                                COMPLAINT
 RICHARD MARKOWITZ,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Routt Capital Pension Plan (“Routt Capital”) and Richard Markowitz (“Markowitz”)

as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded



1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Routt Capital, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Markowitz, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 65,585,864, or at

least $9,924,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Routt Capital is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 1010 Fifth Avenue, Apartment 1D, New York, NY 10028, USA. On

information and belief, each participant, or member, of Defendant Routt Capital is a citizen of a

State of the United States. At all times material to the allegations in this Complaint, Defendant

Routt Capital purported to be a trust forming part of a pension, profit sharing, or stock bonus plan

qualified under section 401(a) of the United States Internal Revenue Code, exempt from taxation

under section 501(a) of the United States Internal Revenue Code, and resident of the United States

of America for purposes of U.S. taxation.

       18.     Defendant Markowitz is a citizen of the State of New York. Defendant Markowitz

was the sole participant in Defendant Routt Capital and served as its Authorized Representative.

At times material to the allegations in this Complaint, Defendant Markowitz resided at 1010 Fifth

Avenue, Apartment 1D, New York, NY 10028, the same address listed by at least two claimants

in their fraudulent tax refund claims to SKAT, including Defendant Routt Capital.




                                                  5
                Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 7 of 17



       B.      The Fraudulent Scheme

       25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 52 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-parties Acupay System LLC (“Acupay”) and Syntax GIS (“Syntax”), each of which

submitted claims by mail or by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Routt Capital, made withholding tax

refund claims through their Payment Agents, as described in paragraph 28, above.

       34.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Routt Capital

represented that Defendant Markowitz was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Routt Capital’s claims.

        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Routt Capital represented that non-parties Acupay and Syntax were its agents and had authority to

act on its behalf with respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Routt Capital

made twenty-five (25) separate withholding tax refund claims, and represented that it was entitled

to refunds totaling DKK 65,585,864, or at least $9,924,000 (US). These refund claims were

submitted to SKAT on the following dates: May 8, 2014; May 15, 2014; October 16, 2014; October

31, 2014; December 15, 2014; March 31, 2015; April 17, 2015; May 1, 2015; and May 22, 2015.

        37.     In fact, Defendant Routt Capital did not hold the shares it represented to SKAT that

it owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Routt Capital on the following dates: May 27, 2014; July 3, 2014; January 7, 2015;

April 29, 2015; May 19, 2015; and July 6, 2015.

        39.     On information and belief, Defendant Markowitz caused Defendant Routt Capital’s

fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant Routt

Capital used Defendant Markowitz’s New York home address in its fraudulent claims to SKAT.

Defendant Markowitz exerted control over Defendant Routt Capital as the plan’s sole participant,

and used this control to commit the fraud on SKAT. Defendant Markowitz was the sole participant




                                                 9
             Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 10 of 17



in six different pension plans that submitted fraudulent refund claims to SKAT, and a participant

with three others in three additional plans. Defendant Markowitz’s wife was also the sole

participant in a pension plan that submitted fraudulent claims to SKAT.

       40.     At times material to the allegations in this Complaint, Defendant Markowitz served

as a Managing Director of a financial services firm based at 40 West 57th Street, New York, NY.

At least nine claimants listed that firm’s West 57th Street address in their fraudulent refund claims

to SKAT. In addition, at least four different officers and/or employees of that firm signed Power

of Attorney documents as the Authorized Representatives of one or more of 35 claimants that

pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index.

               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     Defendant Markowitz executed at the direction of, and on behalf of, Defendant

Routt Capital a “Special Power of Attorney” dated August 21, 2014, that granted to Payment Agent

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Routt Capital’s]

name for which [Routt Capital is] eligible, to oversee this process, and to collect refunds of excess

withholding tax to which [Routt Capital is] entitled on [Routt Capital’s] behalf.” Defendant

Markowitz described himself as the “Trustee” of Defendant Routt Capital.

       43.     As a result of the executed Special Power of Attorney, Payment Agent Acupay

agreed to act for Defendant Markowitz and be subject to his direction and control with respect to

Defendant Routt Capital’s claims to SKAT.




                                                 10
             Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 11 of 17



       44.       Defendant Markowitz signed Power of Attorney documents as the Authorized

Representative for at least four of the 277 U.S. entities that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Routt Capital. Defendant Routt Capital listed Defendant

Markowitz’s New York home address in its fraudulent refund claims to SKAT, and the other three

claimants listed an address of 425 Park Avenue, New York, NY 10022.

                 4.     The Role of the Payment Agents

       45.       The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       46.       By means of the Power of Attorney documents described in paragraphs 41-42

above, each claimant and Authorized Representative authorized their respective Payment Agent

to act on their behalf and be subject to their control with respect to submitting the withholding tax

refund claims.

       47.       With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       48.       In connection with each Claim Form, the Payment Agent:

                 a.     provided its email address as the contact address for the claimant on whose

       behalf it was acting;

                 b.     signed and stamped the form, and stated it was applying on behalf of the

       claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

                 d.     requested that SKAT pay the claim to its bank account.




                                                 11
               Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 12 of 17



         49.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         50.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         51.     By way of example, with respect to Defendant Routt Capital, one example of an

“Income Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Routt Capital’s ownership of 884,983 shares

         in Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         52.     Defendant Routt Capital never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          53.     SKAT repeats and realleges paragraphs 1 through 52 above as if fully set forth

herein.

          54.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36, and 50 through 52

to support claims for withholding tax refund payments.

          55.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          56.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 65,585,864, or at least $9,924,000 (US) and thereby

suffered damages of that amount, plus interest.

          57.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          58.     SKAT repeats and realleges paragraphs 1 through 57 above as if fully set forth

herein.

          59.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          60.     As alleged in paragraphs 25 through 52 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 14 of 17



          61.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          62.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 52 above.

          63.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          64.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          65.     SKAT repeats and realleges paragraphs 1 through 64 above as if fully set forth

herein.

          66.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          67.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          68.     SKAT’s mistaken belief was material to its decision to pay the claims.

          69.     SKAT suffered a loss as a result of its mistaken payments.

          70.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          71.     SKAT repeats and realleges paragraphs 1 through 70 above as if fully set forth

herein.

          72.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          73.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          74.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          75.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          76.     SKAT repeats and realleges paragraphs 1 through 75 above as if fully set forth

herein.

          77.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          78.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 16 of 17



                                              COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          79.     SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.

          80.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          81.     Defendants made material misstatements described in paragraphs 28-29, 36, and 50

through 52 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Routt Capital to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          82.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          83.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 65,585,864, or at least

$9,924,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01896 Document 1 Filed 02/28/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 RJM CAPITAL PENSION PLAN &                                  COMPLAINT
 RICHARD MARKOWITZ,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants RJM Capital Pension Plan (“RJM Capital”) and Richard Markowitz (“Markowitz”)

as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant RJM Capital, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, who, among other things,

       executed at the direction of, and on behalf of, the claimants documents authorizing the

       Payment Agents to submit the claimants’ tax refund claims and to receive from SKAT

       payments in respect of those claims;




                                                  3
                Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 4 of 18



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 59,487,345, or at

least $9,001,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant RJM Capital is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 1010 Fifth Avenue, Suite 1D, New York, NY 10028, USA. On

information and belief, each participant, or member, of Defendant RJM Capital is a citizen of a

State of the United States. At all times material to the allegations in this Complaint, Defendant

RJM Capital purported to be a trust forming part of a pension, profit sharing, or stock bonus plan

qualified under section 401(a) of the United States Internal Revenue Code, exempt from taxation

under section 501(a) of the United States Internal Revenue Code, and resident of the United States

of America for purposes of U.S. taxation.

       18.     Defendant Markowitz is a citizen of the State of New York. Defendant Markowitz

was the sole participant in Defendant RJM Capital. At times material to the allegations in this

Complaint, Defendant Markowitz resided at 1010 Fifth Avenue, Apartment 1D, New York, NY

10028, the same address listed by at least two claimants in their fraudulent refund claims to SKAT,

including Defendant RJM Capital.




                                                  5
                Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 7 of 18



       B.      The Fraudulent Scheme

       25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 53 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant RJM Capital, made withholding tax

refund claims through their Payment Agents, as described in paragraph 28, above.




                                                 8
             Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 9 of 18



       34.     As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.

       35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

RJM Capital represented that non-party Goal was its agent and had authority to act on its behalf

with respect to its claims.

       36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant RJM Capital

made twenty-four (24) separate withholding tax refund claims, and represented that it was entitled

to refunds totaling DKK 59,487,345, or at least $9,001,000 (US). These refund claims were

submitted to SKAT on the following dates: April 3, 2013; April 8, 2013; April 12, 2013; April

17, 2013; April 23, 2013; April 26, 2013; April 30, 2013; August 21, 2013; December 6, 2013;

December 13, 2013; March 14, 2014; March 24, 2014; March 25, 2014; March 26, 2014; March

28, 2014; April 8, 2014; April 10, 2014; May 19, 2014; August 21, 2014; and September 15, 2014.

       37.     In fact, Defendant RJM Capital did not hold the shares it represented to SKAT that

it owned, and had no dividend tax withheld.

       38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant RJM Capital on the following dates: April 15, 2013; April 29, 2013; May 7, 2013; May

13, 2013; September 9, 2013; December 17, 2013; December 20, 2013; March 26, 2014; April 23,

2014; April 24, 2014; May 6, 2014; June 17, 2014; September 3, 2014; and October 9, 2014.

       39.     On information and belief, Defendant Markowitz caused Defendant RJM Capital’s

fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant RJM




                                                9
             Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 10 of 18



Capital used Defendant Markowitz’s New York home address in its fraudulent refund claims to

SKAT. Defendant Markowitz exerted control over Defendant RJM Capital as the plan’s sole

participant, and used this control to commit the fraud on SKAT. The initials RJM represent

Defendant Markowitz’s initials from his full name:        Richard Jay Markowitz.       Defendant

Markowitz was the sole participant in six different pension plans that submitted fraudulent refund

claims to SKAT, and a participant with three others in three additional plans.         Defendant

Markowitz’s wife was also the sole participant in a pension plan that submitted fraudulent claims

to SKAT.

       40.     Defendant Markowitz also participated in the fraudulent scheme through his role

incorporating non-party RJM Capital LLC, the plan sponsor for Defendant RJM Capital.

Defendant Markowitz signed RJM Capital LLC’s Certificate of Formation filed with the State of

Delaware listing him as the “Authorized Person” of the LLC.

       41.     Defendant Markowitz signed Power of Attorney documents as the Authorized

Representative of at least four claimants that submitted fraudulent refund claims to SKAT. One

of these claimants, non-party Routt Capital Pension Plan, also listed Defendant Markowitz’s home

address of 1010 Fifth Avenue, Apartment 1D, New York, NY, in its fraudulent claims to SKAT.

       42.     At times material to the allegations in this Complaint, Defendant Markowitz served

as a Managing Director of a financial services firm based at 40 West 57th Street New York, NY.

At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax refund

claims to SKAT. In addition, at least four different officers and/or employees of that firm signed

Power of Attorney documents as the Authorized Representatives of one or more of 35 claimants

that pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index.




                                               10
             Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 11 of 18



               3.      The Role of the Claimants’ Authorized Representatives

       43.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       44.     The non-party Authorized Representative executed at the direction of, and on

behalf of, Defendant RJM Capital a “Power of Attorney” dated March 21, 2013, that granted to

non-party Goal authority “to be the attorney of [RJM Capital] and in [RJM Capital’s] name and

otherwise on [RJM Capital’s] behalf and as [RJM Capital’s] act and deed to sign, seal, execute,

deliver, perfect and do all deeds, instruments, acts and things which may be required (or which

[Goal] shall consider requisite) for or in connection with the provision of any tax services provided

to [RJM Capital] from time to time, including the reclaiming from any taxation authority in any

jurisdiction (as appropriate) amounts in respect of payments made to [RJM Capital] or through

[Goal] on behalf of [RJM Capital].” The Authorized Representative described himself as the

“Authorized Representative” of Defendant RJM Capital.

       45.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for the Authorized Representative and be subject to his direction and control with respect to

Defendant RJM Capital’s claims to SKAT.

               4.      The Role of the Payment Agents

       46.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       47.     By means of the Power of Attorney described in paragraphs 43-44 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.


                                                 11
               Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 12 of 18



         48.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

         49.     In connection with each Claim Form, the Payment Agent:

                 a.     provided its email address as the contact address for the claimant on whose

         behalf it was acting;

                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         50.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         51.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         52.     By way of example, with respect to Defendant RJM Capital, one example of a

“Dividend Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated August 13, 2014;


                                                 12
                Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 13 of 18



                  c.     purports to certify Defendant RJM Capital’s ownership of 3,660,794 shares

          in TDC A/S (a genuine company), whose shares were (and are) publicly traded on the

          OMX Copenhagen 20 Index in Denmark; and

                  d.     states an International Securities Identification Number (“ISIN”) for TDC

          A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

          uniquely identifies securities for trading and settlement purposes.

          53.     Defendant RJM Capital never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          54.     SKAT repeats and realleges paragraphs 1 through 53 above as if fully set forth

herein.

          55.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36, and 51 through 53

to support claims for withholding tax refund payments.

          56.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          57.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 59,487,345, or at least $9,001,000 (US) and thereby

suffered damages of that amount, plus interest.

          58.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.


                                                   13
                Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          59.     SKAT repeats and realleges paragraphs 1 through 58 above as if fully set forth

herein.

          60.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          61.     As alleged in paragraphs 25 through 53 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          62.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          63.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 53 above.

          64.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          65.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          66.     SKAT repeats and realleges paragraphs 1 through 65 above as if fully set forth

herein.

          67.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 15 of 18



          68.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          69.     SKAT’s mistaken belief was material to its decision to pay the claims.

          70.     SKAT suffered a loss as a result of its mistaken payments.

          71.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          72.     SKAT repeats and realleges paragraphs 1 through 71 above as if fully set forth

herein.

          73.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          74.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          75.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          76.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          77.     SKAT repeats and realleges paragraphs 1 through 76 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 16 of 18



          78.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          79.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                              COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          82.     Defendants made material misstatements described in paragraphs 28-29, 36, and 51

through 53 above in connection with every withholding tax refund claim submitted on behalf of

Defendant RJM Capital to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          83.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          84.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 59,487,345, or at least

$9,001,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:


                                                   16
     Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 17 of 18



1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

       misrepresentation, the damages sustained by SKAT as a result of the Defendants’

       wrongful acts, plus pre-judgment interest, fees, costs and expenses.

2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com


                                         17
Case 1:19-cv-01898 Document 1 Filed 02/28/19 Page 18 of 18



                                 Sarah.cave@hugheshubbard.com
                                 John.mcgoey@hugheshubbard.com

                                 Counsel for Plaintiff Skatteforvaltningen
                                 (Customs and Tax Administration of the
                                 Kingdom of Denmark)




                            18
               Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 CALYPSO INVESTMENTS PENSION                                 COMPLAINT
 PLAN & JOCELYN MARKOWITZ,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Calypso Investments Pension Plan (“Calypso”) and Jocelyn Markowitz

(“Markowitz”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Calypso, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, who, among other things,

       executed at the direction of, and on behalf of, the claimants documents authorizing the

       Payment Agents to submit the claimants’ tax refund claims and to receive from SKAT

       payments in respect of those claims;




                                                  3
                Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 33,379,513, or at

least $5,050,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Calypso is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 234 Centre Island Road, Oyster Bay, New York 11771, USA. On information

and belief, each participant, or member, of Defendant Calypso is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Calypso purported to

be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Markowitz is a citizen of the State of New York. Defendant Markowitz

was the sole participant in Defendant Calypso. At times material to the allegations in this

Complaint, Defendant Markowitz resided at 234 Centre Island Road, Oyster Bay, NY 11771, the

same address listed by at least two claimants in their fraudulent refund claims to SKAT, including

Defendant Calypso. At times material to the allegation in this Complaint, Defendant Markowitz

also resided at 1010 Fifth Avenue, Apartment 1D, New York, NY 10028, the same address listed

by an additional two claimants.




                                                  5
                Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          22.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 7 of 17



       B.      The Fraudulent Scheme

       25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 52 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Calypso, made withholding tax refund

claims through their Payment Agents, as described in paragraph 28, above.




                                                 8
              Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 9 of 17



        34.     As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.

        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Calypso represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Calypso made

thirteen (13) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 33,379,513, or at least $5,050,000 (US). These refund claims were submitted to

SKAT on the following dates: December 6, 2013; December 13, 2013; March 20, 2014; March

24, 2014; March 25, 2014; March 26, 2014; March 28, 2014; April 8, 2014; April 10, 2014; May

19, 2014; and September 1, 2014.

        37.     In fact, Defendant Calypso did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Calypso on the following dates: December 17, 2013; December 20, 2013; April 23,

2014; April 24, 2014; May 6, 2014; June 17, 2014; and October 9, 2014.

        39.     On information and belief, Defendant Markowitz caused Defendant Calypso’s

fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant Calypso

used Defendant Markowitz’s New York home address in its fraudulent refund claims to SKAT.

Defendant Markowitz exerted control over Defendant Calypso as the plan’s sole participant, and




                                                 9
             Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 10 of 17



used this control to commit the fraud on SKAT. Defendant Markowitz’s husband, non-party

Richard Markowitz, was the sole participant in six different pension plans that submitted

fraudulent refund claims to SKAT, and a participant with three others in three additional plans.

Richard Markowitz also signed Power of Attorney documents as the Authorized Representative of

four claimants that pretended to own shares in Danish companies listed on the OMX Copenhagen

20 Index. Three of these claimants listed an address of 425 Park Avenue, New York, NY 10022

in their fraudulent claims to SKAT, and the third listed Defendant Markowitz’s home address of

1010 Fifth Avenue, Apartment 1D, New York, NY 10028.

               3.      The Role of the Claimants’ Authorized Representatives

       40.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       41.     The non-party Authorized Representative executed at the direction of, and on

behalf of, Defendant Calypso a “Power of Attorney” dated November 25, 2013, that granted to

Payment Agent Goal authority “to be the attorney of [Calypso] and in [Calypso’s] name and

otherwise on [Calypso’s] behalf and as [Calypso’s] act and deed to sign, seal, execute, deliver,

perfect and do all deeds, instruments, acts and things which may be required (or which [Goal] shall

consider requisite) for or in connection with the provision of any tax services provided to [Calypso]

from time to time, including the reclaiming from any taxation authority in any jurisdiction (as

appropriate) amounts in respect of payments made to [Calypso] or through [Goal] on behalf of

[Calypso].” The Authorized Representative described himself as the “Duly authorized signatory”

of Defendant Calypso.




                                                 10
             Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 11 of 17



       42.     As a result of the executed Power of Attorney, Payment Agent Calypso also agreed

to act for the Authorized Representative and be subject to his direction and control with respect to

Defendant Calypso’s claims to SKAT.

       43.     Defendant Calypso’s Authorized Representative signed Power of Attorney

documents as the Authorized Representative for at least 24 of the 277 U.S. entities that pretended

to own shares in Danish companies listed on the OMX Copenhagen 20 Index and that fraudulently

requested tax refunds from SKAT, including Defendant Calypso.

       44.     Defendant Calypso’s Authorized Representative signed the Power of Attorney

document for at least one other claimant which, in its requests to SKAT for tax refunds, also listed

Defendant Markowitz’s home address of 234 Centre Island Road, Oyster Bay, NY 11771, USA.

               4.      The Role of the Payment Agents

       45.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       46.     By means of the Power of Attorney described in paragraphs 40-41 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       47.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       48.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         49.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         50.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         51.     By way of example, with respect to Defendant Calypso, one example of a

“Dividend Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated August 13, 2014;

                 c.     purports to certify Defendant Calypso’s ownership of 3,692,814 shares in

         TDC A/S (a genuine company), whose shares were (and are) publicly traded on the OMX

         Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 13 of 17



          52.     Defendant Calypso never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          53.     SKAT repeats and realleges paragraphs 1 through 52 above as if fully set forth

herein.

          54.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 50 through 52

to support claims for withholding tax refund payments.

          55.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          56.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 33,379,513, or at least $5,050,000 (US), and thereby

suffered damages of that amount, plus interest.

          57.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          58.     SKAT repeats and realleges paragraphs 1 through 57 above as if fully set forth

herein.

          59.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 14 of 17



          60.     As alleged in paragraphs 25 through 52 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          61.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          62.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 52 above.

          63.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          64.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          65.     SKAT repeats and realleges paragraphs 1 through 64 above as if fully set forth

herein.

          66.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          67.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          68.     SKAT’s mistaken belief was material to its decision to pay the claims.

          69.     SKAT suffered a loss as a result of its mistaken payments.

          70.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          71.     SKAT repeats and realleges paragraphs 1 through 70 above as if fully set forth

herein.

          72.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          73.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          74.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          75.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          76.     SKAT repeats and realleges paragraphs 1 through 75 above as if fully set forth

herein.

          77.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          78.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 16 of 17



                                              COUNT VI

                       (Negligent Misrepresentation – Against All Defendants)

          79.     SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.

          80.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          81.     Defendants made material misstatements described in paragraphs 28-29, 36 and 50

through 52 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Calypso to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          82.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          83.     SKAT reasonably relied on the misstatements while reviewing Defendants’ claims,

and as a direct and proximate result incurred damages of DKK 33,379,513, or at least $5,050,000

(US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01904 Document 1 Filed 02/28/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 MICHELLE INVESTMENTS PENSION                                COMPLAINT
 PLAN, JOHN VAN MERKENSTEIJN, and
 RICHARD MARKOWITZ,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Michelle Investments Pension Plan (“Michelle Investments”), John van Merkensteijn

(“van Merkensteijn”), and Richard Markowitz (“Markowitz”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded



1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Michelle Investments, as well as entities in the United Kingdom,

Canada, Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant van

       Merkensteijn, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 73,864,112, or at

least $11,176,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Michelle Investments is a pension plan which, in its requests to SKAT

for tax refunds, listed its address as 40 West 57th Street, New York, NY 10019, USA. On

information and belief, each participant, or member, of Defendant Michelle Investments is a

citizen of a State of the United States. At all times material to the allegations in this Complaint,

Defendant Michelle Investments purported to be a trust forming part of a pension, profit sharing,

or stock bonus plan qualified under section 401(a) of the United States Internal Revenue Code,

exempt from taxation under section 501(a) of the United States Internal Revenue Code, and

resident of the United States of America for purposes of U.S. taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. At all times

material to the allegations in this Complaint, Defendant van Merkensteijn was a participant in and

served as the Authorized Representative of Defendant Michelle Investments.

       19.     Defendant Markowitz is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Markowitz was also a participant in Defendant

Michelle Investments.




                                                  5
                Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Michelle Investments, made

withholding tax refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
                Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims.        Defendant Michelle

Investments represented that Defendant van Merkensteijn was its Authorized Representative and

agent who had authority to act on its behalf with respect to Defendant Michelle Investments’

claims.

          36.    As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Michelle Investments represented that non-party Acupay was its agent and had authority to act on

its behalf with respect to its claims.

          37.    Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Michelle

Investments made twenty-seven (27) separate withholding tax refund claims, and represented that

it was entitled to refunds totaling DKK 73,864,112, or at least $11,176,000 (US). One of these

refund claims was undated, and the rest were submitted to SKAT on or about the following dates:

September 2, 2012; December 10, 2012; March 19, 2013; April 19, 2013; May 16, 2013; August

29, 2013; December 10, 2013; January 6, 2014; March 20, 2014; April 17, 2014; May 27, 2014;

and August 19, 2014.

          38.    In fact, Defendant Michelle Investments did not hold the shares it represented to

SKAT that it owned, and had no dividend tax withheld.

          39.    Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Michelle Investments on the following dates: September 19, 2012; January 15, 2013;

April 10, 2013; May 13, 2013; June 10, 2013; October 1, 2013; December 20, 2013; January 28,

2014; May 9, 2014; May 28, 2014; July 3, 2014; and August 29, 2014.




                                                 9
             Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 10 of 18



       40.     On information and belief, Defendants Markowitz and van Merkensteijn caused

Defendant Michelle Investments’ fraudulent claims to be submitted to SKAT.             Defendants

Markowitz and van Merkensteijn exerted control over Defendant Michelle Investments as the

plan’s participants, and used this control to commit the fraud on SKAT.           Defendants van

Merkensteijn and Markowitz were each the sole participants in six different pension plans that

submitted fraudulent refund claims to SKAT and participants with others in three additional plans,

including Defendant Michelle Investments. Defendant van Merkensteijn and Markowitz’s wives

were also the sole participants in pension plans that submitted fraudulent refund claims to SKAT.

       41.     At times material to the allegations in this complaint, Defendants Markowitz and

van Merkensteijn served as directors of a financial services firm based at 40 West 57th Street, New

York, NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent

tax refund claims to SKAT, including Defendant Michelle Investments. In addition, at least four

different officers and/or employees of that firm signed Power of Attorney documents as the

Authorized Representatives of one or more of 35 claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index.

       42.     Defendant van Merkensteijn’s New York home addresses were listed by at least six

different claimants that submitted fraudulent refund claims to SKAT, and Defendant Markowitz’s

New York home addresses were also listed by at least four claimants.

       43.     Defendant Markowitz signed Power of Attorney documents as the Authorized

Representative for at least four of the 277 U.S. entities that pretended to own shares in Danish

companies and that fraudulently requested tax refunds from SKAT.

       44.     Defendant Markowitz also participated in the fraudulent scheme through his role

incorporating non-party RJM Capital LLC, the plan sponsor of non-party claimant RJM Capital




                                                10
             Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 11 of 18



Pension Plan. Defendant Markowitz signed RJM Capital LLC’s Certificate of Formation filed

with the State of Delaware listing him as the “Authorized Person” of the LLC.

               3.      The Role of the Claimants’ Authorized Representatives

       45.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       46.     Defendant van Merkensteijn executed at the direction of, and on behalf of,

Defendant Michelle Investments a “Special Power of Attorney” dated August 3, 2012, that granted

to non-party Acupay authority “to pursue and file for reductions in rates of tax withholding in

[Michelle Investments’] name for which [Michelle Investments is] eligible, to oversee this process,

and to collect refunds of excess withholding tax to which [Michelle Investments is] entitled on

[Michelle Investments’] behalf.”       Defendant van Merkensteijn described himself as the

“authorized signer” of Defendant Michelle Investments.

       47.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant van Merkensteijn and be subject to his direction and control with

respect to Defendant Michelle Investments’ claims to SKAT.

       48.     Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative for at least six of the 277 U.S. entities that pretended to own shares in

Danish companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax

refunds from SKAT. Two of these claimants, including Defendant Michelle Investments, listed

his financial firm’s West 57th Street address in their fraudulent refund claims to SKAT, and a third

listed Defendant van Merkensteijn’s New York home address.




                                                11
              Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 12 of 18



                4.     The Role of the Payment Agents

       49.      The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.      By means of the Power of Attorney described in paragraphs 45-46 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.      With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.      In connection with each Claim Form, the Payment Agent:

                a.     provided its email address as the contact address for the claimant on whose

       behalf it was acting;

                b.     signed and stamped the form, and stated it was applying on behalf of the

       claimant;

                c.     enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

                d.     requested that SKAT pay the claim to its bank account.

       53.      As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                5.     The Role of the Broker-Custodians

       54.      Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to


                                                12
                Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 13 of 18



show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

          55.     By way of example, with respect to Defendant Michelle Investments, one example

of a “Dividend Credit Advice”:

                  a.     is made out by Solo Capital Partners LLP;

                  b.     is dated August 13, 2014;

                  c.     purports to certify Defendant Michelle Investments’ ownership of

          2,772,261 shares in TDC A/S (a genuine company), whose shares were (and are) publicly

          traded on the OMX Copenhagen 20 Index in Denmark; and

                  d.     states an International Securities Identification Number (“ISIN”) for TDC

          A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

          uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Michelle Investments never owned the shares described above, never

received any dividend from Danish companies in which it was a purported shareholder and was

not entitled to claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.




                                                   13
                Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 14 of 18



          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 73,864,112, or at least $11,176,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.


                                                   14
                Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 15 of 18



                                             COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.




                                                  15
                Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 16 of 18



          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Michelle Investments to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.




                                                   16
             Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 17 of 18



       86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

       87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 73,864,112 or at least

$11,176,000 (US), plus interest.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

               misrepresentation, the damages sustained by SKAT as a result of the Defendants’

               wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.      For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

               had and received, the damages sustained or the amounts by which the Defendants

               were paid by mistake or unjustly enriched, or by which the Defendants received

               money to which they were not entitled, plus pre-judgment interest, fees, costs and

               expenses.

       3.      For Counts I and II, punitive damages.

       4.      The costs of this action.

       5.      All other and further relief that is just and proper.


                                           JURY DEMAND

       Plaintiff SKAT demands a jury trial on all issues so triable.

                                                       Respectfully submitted,


                                                 17
Case 1:19-cv-01906 Document 1 Filed 02/28/19 Page 18 of 18




                                 HUGHES HUBBARD & REED LLP


                                  s/ Sarah L. Cave
                                 William R. Maguire
                                 Marc A. Weinstein
                                 Sarah L. Cave
                                 John T. McGoey
                                 One Battery Park Plaza
                                 New York, New York 10004-1482
                                 (212) 837-6000 (t)
                                 (212) 422-4726 (f)
                                 Bill.maguire@hugheshubbard.com
                                 Marc.weinstein@hugheshubbard.com
                                 Sarah.cave@hugheshubbard.com
                                 John.mcgoey@hugheshubbard.com

                                 Counsel for Plaintiff Skatteforvaltningen
                                 (Customs and Tax Administration of the
                                 Kingdom of Denmark)




                            18
               Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 REMECE INVESTMENTS LLC PENSION                              COMPLAINT
 PLAN, JOHN VAN MERKENSTEIJN, and
 RICHARD MARKOWITZ,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Remece Investments LLC Pension Plan (“Remece Investments”), John van

Merkensteijn (“van Merkensteijn”), and Richard Markowitz (“Markowitz”), as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Remece Investments, as well as entities in the United Kingdom,

Canada, Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, who, among other things,

       executed at the direction of, and on behalf of, the claimants documents authorizing the

       Payment Agents to submit the claimants’ tax refund claims and to receive from SKAT

       payments in respect of those claims;




                                                  3
                Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 57,825,442, or at

least $8,750,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Remece Investments is a pension plan which, in its requests to SKAT

for tax refunds, listed its address as 40 West 57th Street, New York, NY 10019, USA. On

information and belief, each participant, or member, of Defendant Remece Investments is a citizen

of a State of the United States. At all times material to the allegations in this Complaint, Defendant

Remece Investments purported to be a trust forming part of a pension, profit sharing, or stock

bonus plan qualified under section 401(a) of the United States Internal Revenue Code, exempt

from taxation under section 501(a) of the United States Internal Revenue Code, and resident of the

United States of America for purposes of U.S. taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. At all times

material to the allegations in the Complaint, Defendant van Merkensteijn was a participant in

Defendant Remece Investments.

       19.     Defendant Markowitz is a citizen of the State of New York. At all times material

to the allegations in the Complaint, Defendant Markowitz was a participant in Defendant Remece

Investments.




                                                  5
                Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Remece Investments, made

withholding tax refund claims through their Payment Agents, as described in paragraph 29, above.




                                                 8
             Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 9 of 18



       35.     As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Remece Investments represented that non-party Goal was its agent and had authority to act on its

behalf with respect to its claims.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies.         Defendant Remece

Investments made twenty-three (23) separate withholding tax refund claims, and represented that

it was entitled to refunds totaling DKK 57,825,442, or at least $8,750,000 (US). These refund

claims were submitted to SKAT on the following dates: April 12, 2013; April 17, 2013; April 23,

2013; April 26, 2013; April 30, 2013; August 21, 2013; December 6, 2013; December 13, 2013;

March 20, 2014; March 24, 2014; March 25, 2014; March 26, 2014; March 28, 2014; April 8,

2014; April 10, 2014; May 19, 2014; and August 15, 2014.

       38.     In fact, Defendant Remece Investments did not hold the shares it represented to

SKAT that it owned, and had no dividend tax withheld.

       39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Remece Investments on the following dates: April 29, 2013; May 7, 2013; May 13,

2013; September 9, 2013; December 17, 2013; December 20, 2013; April 23, 2014; April 24, 2014;

May 6, 2014; June 17, 2014; and September 3, 2014.

       40.     On information and belief, Defendants van Merkensteijn and Markowitz caused

Defendant Remece Investments’ fraudulent claims to be submitted to SKAT. Defendants van




                                                9
             Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 10 of 18



Merkensteijn and Markowitz exerted control over Defendant Remece Investments as the plan’s

participants, and used this control to commit the fraud on SKAT. Defendants van Merkensteijn

and Markowitz were each the sole participants in six different pension plans that submitted

fraudulent refund claims to SKAT and participants with others in three additional plans, including

Defendant Remece Investments. Defendants van Merkensteijn and Markowitz’s wives were also

the sole participants in pension plans that submitted fraudulent refund claims to SKAT.

       41.     At times material to the allegations in this Complaint, Defendants van Merkensteijn

and Markowitz served as directors at a financial services firm based at 40 West 57th Street, New

York, NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent

tax refund claims to SKAT, including Defendant Remece Investments. In addition, at least four

different officers and/or employees of that firm signed Power of Attorney documents as the

Authorized Representatives of one or more of 35 claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index.

       42.     Defendant van Merkensteijn’s New York home addresses were listed by at least six

different claimants that submitted fraudulent refund claims to SKAT, and Defendant Markowitz’s

New York home addresses were also listed by at least four claimants.

       43.     Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative of at least six claimants. Two of these claimants listed his financial

firm’s West 57th Street address in their fraudulent refund claims to SKAT, and a third listed

Defendant van Merkensteijn’s New York home address.

       44.     Defendant Markowitz signed Power of Attorney documents as the Authorized

Representative for at least four of the 277 U.S. entities that pretended to own shares in Danish

companies and that fraudulently requested tax refunds from SKAT.




                                               10
             Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 11 of 18



       45.     Defendant Markowitz also participated in the fraudulent scheme through his role

incorporating non-party RJM Capital LLC, the plan sponsor of non-party claimant RJM Capital

Pension Plan. Defendant Markowitz signed RJM Capital LLC’s Certificate of Formation filed

with the State of Delaware listing him as the “Authorized Person” of the LLC.

               3.      The Role of the Claimants’ Authorized Representatives

       46.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       47.     The non-party Authorized Representative executed at the direction of, and on

behalf of, Defendant Remece Investments a “Power of Attorney” dated March 21, 2013, that

granted to non-party Goal authority “to be the attorney of [Remece Investments] and in [Remece

Investments’] name and otherwise on [Remece Investments’] behalf and as [Remece Investments’]

act and deed to sign, seal, execute, deliver, perfect and do all deeds, instruments, acts and things

which may be required (or which [Goal] shall consider requisite) for or in connection with the

provision of any tax services provided to [Remece Investments] from time to time, including the

reclaiming from any taxation authority in any jurisdiction (as appropriate) amounts in respect of

payments made to [Remece Investments] or through [Goal] on behalf of [Remece Investments].”

The Authorized Representative described himself as the “Authorized Representative” of

Defendant Remece Investments.

       48.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for the Authorized Representative and be subject to his direction and control with respect to

Defendant Remece Investments’ claims to SKAT.




                                                11
              Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 12 of 18



                4.     The Role of the Payment Agents

       49.      The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.      By means of the Power of Attorney described in paragraphs 46-47 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.

       51.      With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.      In connection with each Claim Form, the Payment Agent:

                a.     provided its email address as the contact address for the claimant on whose

       behalf it was acting;

                b.     signed and stamped the form, and stated it was applying on behalf of the

       claimant;

                c.     enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

                d.     requested that SKAT pay the claim to its bank account.

       53.      As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                5.     The Role of the Broker-Custodians

       54.      Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to


                                                12
                Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 13 of 18



show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

          55.     By way of example, with respect to Defendant Remece Investments, one example

of a “Dividend Credit Advice”:

                  a.     is made out by Solo Capital Partners LLP;

                  b.     is dated August 13, 2014;

                  c.     purports to certify Defendant Remece Investments’ ownership of 2,790,175

          shares in TDC A/S (a genuine company), whose shares were (and are) publicly traded on

          the OMX Copenhagen 20 Index in Denmark; and

                  d.     states an International Securities Identification Number (“ISIN”) for TDC

          A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

          uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Remece Investments never owned the shares described above, never

received any dividend from Danish companies in which it was a purported shareholder and was

not entitled to claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.




                                                   13
                Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 14 of 18



          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 57,825,442, or at least $8,750,000 (US) and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.


                                                   14
                Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 15 of 18



                                             COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.




                                                  15
                Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 16 of 18



          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Remece Investments to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.




                                                   16
             Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 17 of 18



       86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

       87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 57,825,442, or at least

$8,750,000 (US), plus interest.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

               misrepresentation, the damages sustained by SKAT as a result of the Defendants’

               wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.      For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

               had and received, the damages sustained or the amounts by which the Defendants

               were paid by mistake or unjustly enriched, or by which the Defendants received

               money to which they were not entitled, plus pre-judgment interest, fees, costs and

               expenses.

       3.      For Counts I and II, punitive damages.

       4.      The costs of this action.

       5.      All other and further relief that is just and proper.


                                           JURY DEMAND

       Plaintiff SKAT demands a jury trial on all issues so triable.

                                                       Respectfully submitted,



                                                 17
Case 1:19-cv-01911 Document 1 Filed 02/28/19 Page 18 of 18




                                 HUGHES HUBBARD & REED LLP


                                  s/ Sarah L. Cave
                                 William R. Maguire
                                 Marc A. Weinstein
                                 Sarah L. Cave
                                 John T. McGoey
                                 One Battery Park Plaza
                                 New York, New York 10004-1482
                                 (212) 837-6000 (t)
                                 (212) 422-4726 (f)
                                 Bill.maguire@hugheshubbard.com
                                 Marc.weinstein@hugheshubbard.com
                                 Sarah.cave@hugheshubbard.com
                                 John.mcgoey@hugheshubbard.com

                                 Counsel for Plaintiff Skatteforvaltningen
                                 (Customs and Tax Administration of the
                                 Kingdom of Denmark)




                            18
               Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 VANDERLEE TECHNOLOGIES                                      COMPLAINT
 PENSION PLAN, DAVID ZELMAN, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Vanderlee Technologies Pension Plan (“Vanderlee”), David Zelman (“Zelman”), and

Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded



1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Vanderlee, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 4 of 17



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 96,371,922, or at

least $14,582,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Vanderlee is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 6319 Mill Point Circle, Dallas, Texas 75248, United States. On

information and belief, each participant, or member, of Defendant Vanderlee is a citizen of a State

of the United States. At all times material to the allegations in this Complaint, Defendant

Vanderlee purported to be a trust forming part of a pension, profit sharing, or stock bonus plan

qualified under section 401(a) of the United States Internal Revenue Code, exempt from taxation

under section 501(a) of the United States Internal Revenue Code, and resident of the United States

of America for purposes of U.S. taxation.

       18.     Defendant Zelman is a citizen of the State of Texas. Defendant Zelman was the

sole participant in Defendant Vanderlee. At times material to the allegations in this Complaint,

Defendant Zelman resided at 6319 Mill Point Circle, Dallas, Texas 75248, the same address listed

by Defendant Vanderlee in its fraudulent refund claims to SKAT.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. Defendant Ben-Jacob

served as an Authorized Representative for Defendant Vanderlee.




                                                  5
                Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-parties Acupay System LLC (“Acupay”) and Goal TaxBack Limited (“Goal”), each

of which submitted claims by mail or by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Vanderlee, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Vanderlee

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Vanderlee’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Vanderlee represented that non-parties Acupay and Goal were its agents and had authority to act

on its behalf with respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Vanderlee made

twenty-one (21) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 96,371,922, or at least $14,582,000 (US). These refund claims were

submitted to SKAT on the following dates: May 12, 2014; May 28, 2014; October 16, 2014; March

27, 2015; March 31, 2015; April 17, 2015; May 1, 2015; and May 22, 2015.

        38.     In fact, Defendant Vanderlee did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Vanderlee on the following dates: June 17, 2014; October 31, 2014; April 29, 2015;

May 19, 2015; and July 6, 2015.

        40.     On information and belief, Defendant Zelman caused Defendant Vanderlee’s

fraudulent refund claims to be submitted to SKAT, evidenced in part by the fact that Defendant

Zelman’s home address of 6319 Mill Point Circle, Dallas, Texas 75248 was used by Defendant

Vanderlee in its fraudulent claims to SKAT. Defendant Zelman exerted control over Defendant

Vanderlee as the plan’s sole participant, and used this control to commit the fraud on SKAT.




                                                 9
             Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 10 of 17



Defendant Zelman was the sole participant in five different pension plans that submitted fraudulent

refund claims to SKAT.

       41.          Defendant Zelman also participated in the fraudulent scheme by serving as the

Authorized Representative for at least three different claimants that pretended to own shares in

Danish companies listed on the OMX Copenhagen 20 Index. Each of these three claimants listed

Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022 in the fraudulent

tax refund claims they submitted to SKAT.

               3.        The Role of the Claimants’ Authorized Representatives

       42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.     Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Vanderlee a “Special Power of Attorney” dated September 3, 2014, that granted to non-party

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Vanderlee’s]

name for which [Vanderlee is] eligible, to oversee this process, and to collect refunds of excess

withholding tax to which [Vanderlee is] entitled on [Vanderlee’s] behalf.” Defendant Ben-Jacob

described himself as the “Attorney-in-fact” of Defendant Vanderlee.

       44.     As a result of the executed Special Power of Attorney, Payment Agent Acupay

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Vanderlee’s claims to SKAT.

       45.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. entities that pretended to own shares in Danish




                                                 10
             Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 11 of 17



companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Vanderlee.

       46.     At least 34 claimants that pretended to own shares in Danish companies listed on

the OMX Copenhagen 20 Index listed Defendant Ben-Jacob’s office addresses of either 425 Park

Avenue, New York, NY 10022, or 250 West 55th Street, New York, NY 10019, in the fraudulent

tax refund claims they submitted to SKAT.

               4.     The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29, above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.     provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.     signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.     enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.     requested that SKAT pay the claim to its bank account.

       51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and


                                                11
               Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 12 of 17



belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         53.     By way of example, with respect to Defendant Vanderlee, one example of a

“Dividend Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Vanderlee’s ownership of 1,471,358 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         54.     Defendant Vanderlee never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37 and 52 through 54

to support claims for withholding tax refund payments.

          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 96,371,922, or at least $14,582,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.     As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 14 of 17



          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 16 of 17



                                              COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 29-30, 37 and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Vanderlee to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 96,371,922, or at least

$14,582,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01918 Document 1 Filed 02/28/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 CEDAR HILL CAPITAL INVESTMENTS                              COMPLAINT
 LLC ROTH 401(K) PLAN, EDWIN
 MILLER, and MICHAEL BEN-JACOB,                              JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Cedar Hill Capital Investments LLC Roth 401(K) Plan (“Cedar Hill”), Edwin Miller

(“Miller”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Cedar Hill, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Miller,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 4 of 18



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 48,926,930, or at

least $7,403,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or

territory or of different states or territories.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Cedar Hill is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and

belief, each participant, or member, of Defendant Cedar Hill is a citizen of a State or Territory of

the United States. At all times material to the allegations in this Complaint, Defendant Cedar Hill

purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under

section 401(a) of the United States Internal Revenue Code, exempt from taxation under section

501(a) of the United States Internal Revenue Code, and resident of the United States of America

for purposes of U.S. taxation.

       18.     Defendant Miller is a citizen of a State or Territory of the United States. At all

times material to the allegations in this Complaint, Defendant Miller was the sole participant in

and served as the Authorized Representative for Defendant Cedar Hill.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Cedar

Hill in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Cedar Hill, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims. Defendant Cedar Hill

represented that Defendant Miller was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Cedar Hill’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Cedar Hill represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Cedar Hill made

fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds totaling

DKK 48,926,930, or at least $7,403,000 (US). These refund claims were submitted to SKAT on

the following dates: November 27, 2014; March 23, 2015; March 24, 2015; April 14, 2015; April

16, 2015; April 21, 2015; April 23, 2015; April 27, 2015; May 14, 2015.

        38.     In fact, Defendant Cedar Hill did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Cedar Hill on the following dates: December 19, 2014; April 29, 2015; May 8, 2015;

May 19, 2015; June 24, 2015; and July 1, 2015.

        40.     On information and belief, Defendant Miller caused Defendant Cedar Hill’s

fraudulent claims to be submitted to SKAT. Defendant Miller exerted control over Defendant

Cedar Hill as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Miller was the sole participant in seven different pension plans that submitted

fraudulent refund claims to SKAT.




                                                 9
             Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 10 of 18



               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Cedar Hill, Defendant Miller

caused the execution at the direction of a “Power of Attorney” dated August 22, 2014, that granted

to Payment Agent Goal authority “to be the attorney of [Cedar Hill] and in [Cedar Hill’s] name

and otherwise on [Cedar Hill’s] behalf and as [Cedar Hill’s] act and deed to sign, seal, execute,

deliver, perfect and do all deeds, instruments, acts and things which may be required (or which

[Goal] shall consider requisite) for or in connection with the provision of any tax services provided

to [Cedar Hill] from time to time, including the reclaiming from any taxation authority in any

jurisdiction (as appropriate) amounts in respect of payments made to [Cedar Hill] or through

[Goal] on behalf of [Cedar Hill].”

       43.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Miller and be subject to his direction and control with respect to Defendant

Cedar Hill’s claims to SKAT.

       44.     In addition to Defendant Cedar Hill, Defendant Miller served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Miller’s “attorney-in-fact,” thereby assisting in the execution of the document and the appointment

of the Payment Agent for purposes of submitting the fraudulent claims. Defendant Ben-Jacob also




                                                 10
                Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 11 of 18



allowed Defendant Cedar Hill to use his office address of 425 Park Avenue, New York, NY 10022

as Defendant Cedar Hill’s address on the claims listed in paragraph 37.

          46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

          47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Miller with regard to Defendant

Cedar Hill’s fraudulent claims to SKAT.

          48.     In addition to Defendant Cedar Hill, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

                  4.     The Role of the Payment Agents

          49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

          50.     By means of the Power of Attorney described in paragraphs 41 through 45 above,

each claimant and Authorized Representative authorized their respective Payment Agent to act on

their behalf and be subject to their control with respect to submitting the withholding tax refund

claims.

          51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

          52.     In connection with each Claim Form, the Payment Agent:

                  a.     provided its email address as the contact address for the claimant on whose

          behalf it was acting;


                                                  11
               Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 12 of 18



                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Cedar Hill, one example of a “Credit

Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Cedar Hill’s ownership of 872,650 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and




                                                 12
                Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Cedar Hill never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                       (Fraud – Against Defendants Cedar Hill and Miller)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 48,926,930, or at least $7,403,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 15 of 18



          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 16 of 18



          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                              COUNT VI

           (Negligent Misrepresentation – Against Defendants Cedar Hill and Miller)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Cedar Hill to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 48,926,930, or at least

$7,403,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:


                                                   16
     Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 17 of 18



1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

       misrepresentation, the damages sustained by SKAT as a result of the Defendants’

       wrongful acts, plus pre-judgment interest, fees, costs and expenses.

2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.




                                         17
    Case 1:19-cv-01922 Document 1 Filed 02/28/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 XIPHIAS LLC PENSION PLAN, JOHN                              COMPLAINT
 VAN MERKENSTEIJN, and RICHARD
 MARKOWITZ,                                                  JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Xiphias LLC Pension Plan (“Xiphias”), John van Merkensteijn (“van Merkensteijn”)

and Richard Markowitz (“Markowitz”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded



1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Xiphias, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant van

       Merkensteijn, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 71,231,865, or at

least $10,778,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Xiphias is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 40 West 57th Street, New York, NY 10019, USA. On information and belief,

each participant, or member, of Defendant Xiphias is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Xiphias purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. At all times

material to the allegations in this Complaint, Defendant van Merkensteijn was a participant in and

served as the Authorized Representative of Defendant Xiphias.

       19.     Defendant Markowitz is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Markowitz was also a participant in Defendant

Xiphias.




                                                  5
                Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Xiphias, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims.           Defendant Xiphias

represented that Defendant van Merkensteijn was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Xiphias’ claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Xiphias represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Xiphias made

twenty-seven (27) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 71,231,865, or at least $10,778,000 (US). One of these refund claims was

undated, and the rest were submitted to SKAT on the following dates: October 5, 2012; December

17, 2012; March 19, 2013; April 19, 2013; May 16, 2013; September 20, 2013; December 10,

2013; January 6, 2014; March 20, 2014; April 17, 2014; May 28, 2014; and September 4, 2014.

        38.     In fact, Defendant Xiphias did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Xiphias on the following dates: October 30, 2012; January 15, 2013; April 10, 2013;

May 13, 2013; June 10, 2013; October 17, 2013; December 20, 2013; January 28, 2014; May 9,

2014; May 28, 2014; July 3, 2014; and October 9, 2014.

        40.     On information and belief, Defendants van Merkensteijn and Markowitz caused

Defendant Xiphias’ fraudulent claims to be submitted to SKAT. Defendants van Merkensteijn

and Markowitz exerted control over Defendant Investments as the plan’s participants, and used




                                                9
             Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 10 of 18



this control to commit the fraud on SKAT. Defendants van Merkensteijn and Markowitz were

each the sole participants in six different pension plans that submitted fraudulent refund claims to

SKAT and participants with others in three additional plans, including Defendant Xiphias.

Defendant van Merkensteijn and Markowitz’s wives were also the sole participants in pension

plans that submitted fraudulent refund claims to SKAT.

       41.     At times material to the allegations in this Complaint, Defendants van Merkensteijn

and Markowitz served as directors at a financial services firm based at 40 West 57th Street, New

York, NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent

tax refund claims to SKAT, including Defendant Xiphias. In addition, at least four different

officers and/or employees of that firm signed Power of Attorney documents as the Authorized

Representatives of one or more of 35 claimants that pretended to own shares in Danish companies

listed on the OMX Copenhagen 20 Index.

       42.     Defendant van Merkensteijn’s New York home addresses were listed by at least six

different claimants that submitted fraudulent refund claims to SKAT, and Defendant Markowitz’s

New York home addresses were also listed by at least four claimants.

       43.     Defendant Markowitz signed Power of Attorney documents as the Authorized

Representative for at least four of the 277 U.S. entities that pretended to own shares in Danish

companies and that fraudulent requested tax refunds from SKAT.

       44.     Defendant Markowitz also participated in the fraudulent scheme through his role

incorporating non-party RJM Capital LLC, the plan sponsor of non-party claimant RJM Capital

Pension Plan. Defendant Markowitz signed RJM Capital LLC’s Certificate of Formation filed

with the State of Delaware listing him as the “Authorized Person” of the LLC.




                                                10
             Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 11 of 18



               3.      The Role of the Claimants’ Authorized Representatives

       45.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       46.     Defendant van Merkensteijn executed at the direction of, and on behalf of,

Defendant Xiphias a “Special Power of Attorney” dated August 3, 2012, that granted to non-party

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Xiphias’] name

for which [Xiphias is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Xiphias is] entitled on [Xiphias’] behalf.” Defendant van Merkensteijn described

himself as the “authorized signer” of Defendant Xiphias.

       47.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant van Merkensteijn and be subject to his direction and control with

respect to Defendant Xiphias’ claims to SKAT.

       48.     Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative for at least six of the 277 U.S. entities that pretended to own shares in

Danish companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax

refunds from SKAT. Two of these claimants, including Defendant Xiphias, listed his financial

firm’s West 57th Street address in their fraudulent refund claims to SKAT, and a third listed

Defendant van Merkensteijn’s New York home address.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.




                                                 11
              Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 12 of 18



       50.      By means of the Power of Attorney described in paragraphs 45-46 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.

       51.      With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       52.      In connection with each Claim Form, the Payment Agent:

                a.     provided its email address as the contact address for the claimant on whose

       behalf it was acting;

                b.     signed and stamped the form, and stated it was applying on behalf of the

       claimant;

                c.     enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

                d.     requested that SKAT pay the claim to its bank account.

       53.      As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                5.     The Role of the Broker-Custodians

       54.      Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to




                                                12
                Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 13 of 18



show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

          55.     By way of example, with respect to Defendant Xiphias, one example of a “Dividend

Credit Advice”:

                  a.     is made out by Solo Capital Partners LLP;

                  b.     is dated August 13, 2014;

                  c.     purports to certify Defendant Xiphias’ ownership of 3,504,359 shares in

          TDC A/S (a genuine company), whose shares were (and are) publicly traded on the OMX

          Copenhagen 20 Index in Denmark; and

                  d.     states an International Securities Identification Number (“ISIN”) for TDC

          A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

          uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Xiphias never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37 and 54 through 56

to support claims for withholding tax refund payments.




                                                   13
                Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 14 of 18



          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 71,231,865, or at least $10,778,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.


                                                   14
                Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 15 of 18



                                             COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.




                                                  15
                Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 16 of 18



          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37 and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Xiphias to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.




                                                   16
             Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 17 of 18



       86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

       87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 71,231,865, or at least

$10,778,000 (US), plus interest.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

               misrepresentation, the damages sustained by SKAT as a result of the Defendants’

               wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.      For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

               had and received, the damages sustained or the amounts by which the Defendants

               were paid by mistake or unjustly enriched, or by which the Defendants received

               money to which they were not entitled, plus pre-judgment interest, fees, costs and

               expenses.

       3.      For Counts I and II, punitive damages.

       4.      The costs of this action.

       5.      All other and further relief that is just and proper.


                                           JURY DEMAND

       Plaintiff SKAT demands a jury trial on all issues so triable.

                                                       Respectfully submitted,


                                                 17
Case 1:19-cv-01924 Document 1 Filed 02/28/19 Page 18 of 18




                                 HUGHES HUBBARD & REED LLP


                                  s/ Sarah L. Cave
                                 William R. Maguire
                                 Marc A. Weinstein
                                 Sarah L. Cave
                                 John T. McGoey
                                 One Battery Park Plaza
                                 New York, New York 10004-1482
                                 (212) 837-6000 (t)
                                 (212) 422-4726 (f)
                                 Bill.maguire@hugheshubbard.com
                                 Marc.weinstein@hugheshubbard.com
                                 Sarah.cave@hugheshubbard.com
                                 John.mcgoey@hugheshubbard.com

                                 Counsel for Plaintiff Skatteforvaltningen
                                 (Customs and Tax Administration of the
                                 Kingdom of Denmark)




                            18
               Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 GREEN SCALE MANAGEMENT LLC                                  COMPLAINT
 ROTH 401(K) PLAN, EDWIN MILLER,
 and MICHAEL BEN-JACOB,                                      JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Green Scale Management LLC Roth 401(K) Plan (“Green Scale”), Edwin Miller

(“Miller”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Green Scale, as well as entities in the United Kingdom, Canada,

Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and their authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 69,067,941, or at

least $10,451,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or

territory or of different states or territories.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Green Scale is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 425 Park Avenue, New York, New York 10022, USA. On information

and belief, each participant, or member, of Defendant Green Scale is a citizen of a State or Territory

of the United States. At all times material to the allegations in this Complaint, Defendant Green

Scale purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified

under section 401(a) of the United States Internal Revenue Code, exempt from taxation under

section 501(a) of the United States Internal Revenue Code, and resident of the United States of

America for purposes of U.S. taxation.

       18.     Defendant Miller is a citizen of a State or Territory of the United States. Defendant

Miller was the sole participant in Defendant Green Scale.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Ben-Jacob served as the Authorized Representative

for Defendant Green Scale. At times material to the allegations in this Complaint, Defendant Ben-

Jacob worked at a law firm whose offices were located at 425 Park Avenue, New York, NY 10022,

the same address listed by Defendant Green Scale in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc.
      No. 109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of
      Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19,
      1999, S. Treaty Doc. No. 106-12).


                                                       6
             Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 7 of 17



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Green Scale, made withholding tax

refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
             Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims. Defendant Green Scale

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Green Scale’s claims.

       36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Green Scale represented that non-party Acupay was its agent and had authority to act on its behalf

with respect to its claims.

       37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Green Scale

made fifteen (15) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 69,067,941, or at least $10,451,000 (US). These refund claims were

submitted to SKAT on the following dates: November 13, 2014; Apr. 17, 2015; Apr. 24, 2015;

May 1, 2015; and May 22, 2015.

       38.     In fact, Defendant Green Scale did not hold the shares it represented to SKAT that

it owned, and had no dividend tax withheld.

       39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Green Scale on the following dates: Nov. 26, 2014; May 19, 2015; and July 6, 2015.

       40.     On information and belief, Defendant Miller caused Defendant Green Scale’s

fraudulent refund claims to be submitted to SKAT. Defendant Miller exerted control over

Defendant Green Scale as the plan’s sole participant, and used this control to commit the fraud on

SKAT. Defendant Miller was the sole participant in at least seven different plans that submitted

fraudulent refund claims to SKAT.




                                                9
             Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 10 of 17



       41.     Defendant Miller also participated in the fraudulent scheme by serving as the

Authorized Representative for at least four different claimants pretending to own shares in Danish

companies listed on the OMX Copenhagen 20 Index.

               3.      The Role of the Claimants’ Authorized Representatives

       42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.     Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Green Scale a “Special Power of Attorney” dated August 22, 2014, that granted to Payment Agent

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Battu Holding’s]

name for which [Green Scale is] eligible, to oversee this process, and to collect refunds of excess

withholding tat to which [Green Scale is] entitled on [Battu Holding’s] behalf.” Defendant Ben-

Jacob described himself as the “Attorney-in-fact” of Defendant Green Scale.

       44.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Green Scale’s claims to SKAT.

       45.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Green Scale. Six of these claimants, including Defendant Green

Scale, listed Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022

or 250 West 55th Street, New York, NY 10019 in their fraudulent refund claims to SKAT.




                                                10
             Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 11 of 17



       46.     In addition to Defendant Green Scale, at least 33 other claimants that pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant

Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street,

New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other




                                                11
               Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 12 of 17



participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         53.     By way of example, with respect to Defendant Green Scale, one example of an

“income advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated August 13, 2014;

                 c.     purports to certify Defendant Green Scale’s ownership of 3,023,900 shares

         in TDC A/S (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.

         54.     Defendant Green Scale never owned the shares described above, never received

any dividend from Danish companies in which it was a purported shareholder and was not entitled

to claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                                 (Fraud – Against All Defendants)

          55.     SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37 and 52 through 54

to support claims for withholding tax refund payments.

          57.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 69,067,941, or at least $10,451,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          60.     SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.     As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 14 of 17



          63.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.     SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.     SKAT’s mistaken belief was material to its decision to pay the claims.

          71.     SKAT suffered a loss as a result of its mistaken payments.

          72.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          73.     SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          77.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          78.     SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 16 of 17



                                              COUNT VI

                      (Negligent Misrepresentation – Against All Defendants)

          81.     SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.     Defendants made material misstatements described in paragraphs 29-30, 37 and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Green Scale to SKAT. Defendants knew, or should have known, that these statements

were inaccurate.

          84.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 69,067,941, or at least

$10,451,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                  misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                  wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                   16
     Case 1:19-cv-01926 Document 1 Filed 02/28/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.


                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)


                                         17
               Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 FULCRUM PRODUCTIONS LLC ROTH                                COMPLAINT
 401(K) PLAN, EDWIN MILLER, and
 MICHAEL BEN-JACOB,                                          JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Fulcrum Productions LLC Roth 401(K) Plan (“Fulcrum”), Edwin Miller (“Miller”),

and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Fulcrum, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Miller,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 26,910,520, or at

least $4,072,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or

territory or of different states or territories.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Fulcrum is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Fulcrum is a citizen of a State or Territory of the United

States. At all times material to the allegations in this Complaint, Defendant Fulcrum purported to

be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Miller is a citizen of a State or Territory of the United States. At all

times material to the allegations in this Complaint, Defendant Miller was the sole participant in

and served as the Authorized Representative for Defendant Fulcrum.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Fulcrum

in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Fulcrum, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims.          Defendant Fulcrum

represented that Defendant Miller was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Fulcrum’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Fulcrum represented that non-party Syntax was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Fulcrum made

fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds totaling

DKK 26,910,520, or at least $4,072,000 (US). These refund claims were submitted to SKAT on

the following dates: October 28, 2014; April 13, 2015; April 16, 2015; April 23, 2015; April 28,

2015; and May 15, 2015.

        38.     In fact, Defendant Fulcrum did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Fulcrum on the following dates: November 10, 2014; April 24, 2015; May 8, 2015;

May 27, 2015; and July 6, 2015.

        40.     On information and belief, Defendant Miller caused Defendant Fulcrum’s

fraudulent claims to be submitted to SKAT. Defendant Miller exerted control over Defendant

Fulcrum as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant Miller was the sole participant in seven different pension plans that submitted

fraudulent refund claims to SKAT.




                                                 9
             Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 10 of 17



               3.      The Role of the Claimants’ Authorized Representatives

       41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Fulcrum, Defendant Miller caused

the execution of a “Limited Power of Attorney” dated August 7, 2014, that granted to Payment

Agent Syntax authority to be Defendant Fulcrum’s “true and lawful attorney-in-fact and agent[] to

sign and file with applicable authorities any and all applications, requests, or claims for refund,

reduction, repayment, and credit of, or exemption or relief from, any withholding or similar taxes

in any jurisdiction.” Defendant Miller described himself as the “Authorized Representative” of

Defendant Fulcrum.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Miller and be subject to his direction and control with respect to

Defendant Fulcrum’s claims to SKAT.

       44.     In addition to Defendant Fulcrum, Defendant Miller served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Miller’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Fulcrum to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant Fulcrum’s address on the claims listed in paragraph 37.




                                                10
             Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 11 of 17



       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Miller with regard to Defendant

Fulcrum’s fraudulent claims to SKAT.

       48.     In addition to Defendant Fulcrum, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;




                                                11
               Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 12 of 17



                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Fulcrum, one example of a “Credit

Advice”:

                 a.     is made out by Telesto Markets LLP;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Fulcrum’s ownership of 292,762 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.




                                                  12
                Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 13 of 17



          56.     Defendant Fulcrum never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                      CAUSES OF ACTION

                                             COUNT I

                        (Fraud – Against Defendants Fulcrum and Miller)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 26,910,520, or at least $4,072,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.


                                                  13
                Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 14 of 17



          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.


                                                   14
                Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 16 of 17



                                               COUNT VI

               (Negligent Misrepresentation – Against Defendants Fulcrum and Miller)

          83.      SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.      Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.      Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Fulcrum to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          86.      Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.      SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 26,910,520, or at least

$4,072,000 (US), plus interest.

                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.       For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                   misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                   wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                    16
     Case 1:19-cv-01928 Document 1 Filed 02/28/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah. L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
               Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 KEYSTONE TECHNOLOGIES LLC                                   COMPLAINT
 ROTH 401(K) PLAN, EDWIN MILLER,
 and MICHAEL BEN-JACOB,                                      JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Keystone Technologies LLC Roth 401(K) Plan (“Keystone Technologies”), Edwin

Miller (“Miller”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.    At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Keystone Technologies, as well as entities in the United Kingdom,

Canada, Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Miller,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 4 of 18



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 47,936,417, or at

least $7,253,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or

territory or of different states or territories.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Keystone Technologies is a pension plan which, in its requests to SKAT

for tax refunds, listed its address as 425 Park Avenue, New York, NY 10022, USA. On

information and belief, each participant, or member, of Defendant Keystone Technologies is a

citizen of a State or Territory of the United States. At all times material to the allegations in this

Complaint, Defendant Keystone Technologies purported to be a trust forming part of a pension,

profit sharing, or stock bonus plan qualified under section 401(a) of the United States Internal

Revenue Code, exempt from taxation under section 501(a) of the United States Internal Revenue

Code, and resident of the United States of America for purposes of U.S. taxation.

       18.     Defendant Miller is a citizen of a State or Territory of the United States. At all

times material to the allegations in this Complaint, Defendant Miller was the sole participant in

and served as the Authorized Representative for Defendant Keystone Technologies.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Keystone

Technologies in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 7 of 18



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Keystone Technologies, made

withholding tax refund claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 9 of 18



claimants with respect to the dividend withholding tax refund claims. Defendant Keystone

Technologies represented that Defendant Miller was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Keystone Technologies.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Keystone Technologies represented that non-party Goal was its agent and had authority to act on

its behalf with respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Keystone

Technologies made fifteen (15) withholding tax refund claims, and represented that it was entitled

to refunds totaling DKK 47,936,417, or at least $7,253,000 (US). These refund claims were

submitted to SKAT on the following dates: November 27, 2014; March 13, 2015; March 24, 2015;

April 14, 2015; April 23, 2015; April 27, 2015; and May 14, 2015.

        38.     In fact, Defendant Keystone Technologies did not hold the shares it represented to

SKAT that it owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Keystone Technologies on the following dates: December 19, 2014; April 24, 2015;

April 29, 2015; May 8, 2015; May 19, 2015; June 24, 2015; and July 1, 2015.

        40.     On information and belief, Defendant Miller caused Defendant Keystone

Technologies’ fraudulent claims to be submitted to SKAT. Defendant Miller exerted control over

Defendant Keystone Technologies as the plan’s sole participant, and used this control to commit

the fraud on SKAT. Defendant Miller was the sole participant in seven different pension plans

that submitted fraudulent refund claims to SKAT.




                                                9
               Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 10 of 18



                 3.     The Role of the Claimants’ Authorized Representatives

         41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

         42.     At the direction of, and on behalf of, Defendant Keystone Technologies, Defendant

Miller caused the execution of a “Power of Attorney” dated August 22, 2014, that granted to

Payment Agent Goal authority “to be the attorney of [Keystone Technologies] and in [Keystone

Technologies’] name and otherwise on [Keystone Technologies’] behalf and as [Keystone

Technologies’] act and deed to sign, seal, execute, deliver, perfect and do all deeds, instruments,

acts and things which may be required (or which [Goal] shall consider requisite) for or in

connection with the provision of any tax services provided to [Keystone Technologies] from time

to time, including the reclaiming from any taxation authority in any jurisdiction (as appropriate)

amounts in respect of payments made to [Keystone Technologies] or through [Goal] on behalf of

[Keystone Technologies].”

         43.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Miller and be subject to his direction and control with respect to Defendant

Keystone Technologies’ claims to SKAT.

         44.     In addition to Defendant Keystone Technologies, Defendant Miller served as the

Authorized Representative for at least three other claimants, which, in their requests to SKAT for

tax refunds, also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY

10022.

         45.     Defendant Ben-Jacob signed the Power of Attorney document as Defendant

Miller’s “attorney-in-fact,” thereby assisting in the execution of the document and the appointment


                                                 10
             Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 11 of 18



of the Payment Agent for purposes of submitting the fraudulent claims. Defendant Ben-Jacob also

allowed Defendant Keystone Technologies to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant Keystone Technologies’ address on the claims listed in paragraph

37.

       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.

       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Miller with regard to Defendant

Keystone Technologies’ fraudulent claims to SKAT.

       48.     In addition to Defendant Keystone Technologies, at least 33 other claimants that

pretended to own shares in Danish companies listed on the OMX Copenhagen 20 Index also listed

Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West

55th Street, New York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:




                                                11
               Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 12 of 18



                 a.     provided its email address as the contact address for the claimant on whose

         behalf it was acting;

                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Keystone Technologies, one

example of an “Income Advice”:

                 a.     is made out by Old Park Lane Capital PLC;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Keystone Technologies’ ownership of

         872,850 shares in Coloplast-B (a genuine company), whose shares were (and are) publicly

         traded on the OMX Copenhagen 20 Index in Denmark; and


                                                 12
                Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          56.     Defendant Keystone Technologies never owned the shares described above, never

received any dividend from Danish companies in which it was a purported shareholder and was

not entitled to claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                 (Fraud – Against Defendants Keystone Technologies and Miller)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 47,936,417, or at least $7,253,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 15 of 18



          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 16 of 18



          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                              COUNT VI

  (Negligent Misrepresentation – Against Defendants Keystone Technologies and Miller)

          83.     SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.     Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Keystone Technologies to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.

          86.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 47,936,417, or at least

$7,253,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:


                                                   16
     Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 17 of 18



1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

       misrepresentation, the damages sustained by SKAT as a result of the Defendants’

       wrongful acts, plus pre-judgment interest, fees, costs and expenses.

2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.




                                         17
    Case 1:19-cv-01929 Document 1 Filed 02/28/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 TARVOS PENSION PLAN & JOHN VAN                              COMPLAINT
 MERKENSTEIJN,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Tarvos Pension Plan (“Tarvos”) and John van Merkensteijn (“van Merkensteijn”) as

follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 2 of 18



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Tarvos, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 3 of 18



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, who, among other things,

       executed at the direction of, and on behalf of, the claimants documents authorizing the

       Payment Agents to submit the claimants’ tax refund claims and to receive from SKAT

       payments in respect of those claims;




                                                  3
                Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 4 of 18



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 36,038,252, or at

least $5,453,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 5 of 18



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Tarvos is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 30 Frost Creek Drive, Locust Valley, New York 11560, USA. On information

and belief, each participant, or member, of Defendant Tarvos is a citizen of a State of the United

States. At all times material to the allegations in this Complaint, Defendant Tarvos purported to

be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. Defendant van

Merkensteijn was the sole participant in Defendant Tarvos. At times material to the allegations in

this Complaint, Defendant van Merkensteijn resided at 30 Frost Creek Drive, Locust Valley, New

York 11560, the same address listed by at least two claimants in their fraudulent refund claims to

SKAT, including Defendant Tarvos. At times material to the allegations in this Complaint,

Defendant van Merkensteijn also resided at 211 Central Park West, Apartment 2G, New York, NY

10024 and 60 Riverside Boulevard, Apartment 2101, New York, NY 10069, the same addresses

listed by an additional four combined claimants.


                                                  5
                Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 6 of 18



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          22.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 7 of 18



       B.      The Fraudulent Scheme

       25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 52 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
             Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 8 of 18



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Tarvos, made withholding tax refund

claims through their Payment Agents, as described in paragraph 28, above.




                                                 8
              Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 9 of 18



        34.     As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.

        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Tarvos represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Tarvos made

fourteen (14) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 36,038,252, or at least $5,453,000 (US). These refund claims were submitted to

SKAT on the following dates: December 6, 2013; December 13, 2013; March 14, 2014; March

24, 2014; March 25, 2014; March 26, 2014; March 28, 2014; April 8, 2014; April 10, 2014; April

24, 2014; May 19, 2014; and September 1, 2014.

        37.     In fact, Defendant Tarvos did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Tarvos on the following dates: December 17, 2013; December 20, 2013; March 26,

2014; April 23, 2014; April 24, 2014; May 6, 2014; June 17, 2014; and October 9, 2014.

        39.     On information and belief, Defendant van Merkensteijn caused Defendant Tarvos’

fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant Tarvos

used Defendant van Merkensteijn’s home address of 30 Frost Creek Drive, Locust Valley, NY in

its fraudulent refund claims to SKAT. Defendant van Merkensteijn exerted control over Defendant




                                                 9
               Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 10 of 18



Tarvos as the plan’s sole participant, and used this control to commit the fraud on SKAT.

Defendant van Merkensteijn was the sole participant in six different pension plans that submitted

fraudulent refund claims to SKAT, and a participant with three others in three additional plans.

Defendant van Merkensteijn’s wife was also the sole participant in a pension plan that submitted

fraudulent claims to SKAT.

         40.     At times material to the allegations in this Complaint, Defendant van Merkensteijn

served as a Managing Director of a financial services firm based at 40 West 57th Street, New York,

NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax

refund claims to SKAT. In addition, at least four different officers and/or employees of that firm

signed Power of Attorney documents as the Authorized Representatives of one or more of 35

claimants that pretended to own shares in Danish companies listed on the OMX Copenhagen 20

Index.

         41.     Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative for at least six of the 277 U.S. entities that pretended to own shares in

Danish companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax

refunds from SKAT. Two of these six claimants listed the financial services firm’s West 57th

Street address in their fraudulent refund claims to SKAT, and a third listed Defendant van

Merkensteijn’s New York home address of 211 Central Park West, Apartment 2G, New York, NY

10024.

                 3.     The Role of the Claimants’ Authorized Representatives

         42.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.


                                                 10
             Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 11 of 18



       43.     The non-party Authorized Representative executed at the direction of, and on

behalf of, Defendant Tarvos a “Power of Attorney” dated November 25, 2013, that granted to

Payment Agent Goal authority “to be the attorney of [Tarvos] and in [Tarvos’] name and otherwise

on [Tarvos’] behalf and as [Tarvos’] act and deed to sign, seal, execute, deliver, perfect and do all

deeds, instruments, acts and things which may be required (or which [Goal] shall consider

requisite) for or in connection with the provision of any tax services provided to [Tarvos] from

time to time, including the reclaiming from any taxation authority in any jurisdiction (as

appropriate) amounts in respect of payments made to [Tarvos] or through [Goal] on behalf of

[Tarvos].” The Authorized Representative described himself as the “Duly authorised signatory”

of Defendant Tarvos.

       44.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for the Authorized Representative and be subject to his direction and control with respect to

Defendant Tarvos’ claims to SKAT.

               4.      The Role of the Payment Agents

       45.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       46.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       47.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

       48.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;


                                                 11
               Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 12 of 18



                 b.     signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                 c.     enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                 d.     requested that SKAT pay the claim to its bank account.

         49.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         50.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         51.     By way of example, with respect to Defendant Tarvos, one example of a “Dividend

Credit Advice”:

                 a.     is made out by Solo Capital Partners LLP;

                 b.     is dated August 13, 2014;

                 c.     purports to certify Defendant Tarvos’ ownership of 2,909,769 shares in

         TDC A/S (a genuine company), whose shares were (and are) publicly traded on the OMX

         Copenhagen 20 Index in Denmark; and




                                                 12
                Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 13 of 18



                  d.     states an International Securities Identification Number (“ISIN”) for TDC

          A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

          uniquely identifies securities for trading and settlement purposes.

          52.     Defendant Tarvos never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          53.     SKAT repeats and realleges paragraphs 1 through 52 above as if fully set forth

herein.

          54.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 50 through 52

to support claims for withholding tax refund payments.

          55.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          56.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 36,038,252, or at least $5,453,000 (US), and thereby

suffered damages of that amount, plus interest.

          57.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                   13
                Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 14 of 18



                                              COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          58.     SKAT repeats and realleges paragraphs 1 through 57 above as if fully set forth

herein.

          59.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          60.     As alleged in paragraphs 25 through 52 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          61.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          62.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 52 above.

          63.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          64.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          65.     SKAT repeats and realleges paragraphs 1 through 64 above as if fully set forth

herein.

          66.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.




                                                   14
                Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 15 of 18



          67.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          68.     SKAT’s mistaken belief was material to its decision to pay the claims.

          69.     SKAT suffered a loss as a result of its mistaken payments.

          70.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                             COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          71.     SKAT repeats and realleges paragraphs 1 through 70 above as if fully set forth

herein.

          72.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          73.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          74.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          75.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                             COUNT V

                        (Money Had & Received – Against All Defendants)

          76.     SKAT repeats and realleges paragraphs 1 through 75 above as if fully set forth

herein.




                                                  15
                Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 16 of 18



          77.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          78.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                             COUNT VI

                       (Negligent Misrepresentation – Against All Defendants)

          79.     SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.

          80.     Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          81.     Defendants made material misstatements described in paragraphs 28-29, 36 and 50

through 52 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Tarvos to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          82.     Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          83.     SKAT reasonably relied on the misstatements while reviewing Defendants’ claims,

and as a direct and proximate result incurred damages of DKK 36,038,252, or at least $5,453,000

(US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:


                                                   16
     Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 17 of 18



1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

       misrepresentation, the damages sustained by SKAT as a result of the Defendants’

       wrongful acts, plus pre-judgment interest, fees, costs and expenses.

2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.




                                         17
    Case 1:19-cv-01930 Document 1 Filed 02/28/19 Page 18 of 18



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         18
               Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 28, 2019

 TUMBA SYSTEMS LLC ROTH 401(K)                               COMPLAINT
 PLAN, EDWIN MILLER, and MICHAEL
 BEN-JACOB,                                                  JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Tumba Systems LLC Roth 401(K) Plan (“Tumba”), Edwin Miller (“Miller”), and

Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Tumba, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
             Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Miller,

       who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
                Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 28,217,450, or at

least $4,269,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or

territory or of different states or territories.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
             Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Tumba is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 425 Park Avenue, New York, NY 10022, USA. On information and belief,

each participant, or member, of Defendant Tumba is a citizen of a State or Territory of the United

States. At all times material to the allegations in this Complaint, Defendant Tumba purported to

be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and resident of the United States of America for purposes

of U.S. taxation.

       18.     Defendant Miller is a citizen of a State or Territory of the United States. At all

times material to the allegations in this Complaint, Defendant Miller was the sole participant in

and served as the Authorized Representative for Defendant Tumba.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At times material to

the allegations in this Complaint, Defendant Ben-Jacob worked at a law firm whose offices were

located at 425 Park Avenue, New York, NY 10022, the same address listed by Defendant Tumba

in its fraudulent refund claims to SKAT.




                                                  5
                Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
             Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 7 of 17



       B.        The Fraudulent Scheme

       26.       As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 56 below.

                 1.     The Fraudulent Refund Claims Process

       27.       The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Syntax GIS (“Syntax”), each of which submitted claims by mail or by email

transmissions.

       28.       The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.       Each of the claimants provided the following documentation to SKAT through their

designated agents:

                 a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

                 b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                        i.       the identity of the claimant representing that it owned the relevant

                 shares and had received dividends net of withholding tax;

                        ii.      the amount of the tax refund claim;

                        iii.     a certification that the claimant was covered by the relevant double

                 taxation treaty between Denmark and the country in which the claimant was

                 resident; and


                                                   7
             Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Tumba, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
              Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims.           Defendant Tumba

represented that Defendant Miller was its Authorized Representative and agent who had authority

to act on its behalf with respect to Defendant Tumba’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Tumba represented that non-party Syntax was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Tumba made

fifteen (15) withholding tax refund claims, and represented that it was entitled to refunds totaling

DKK 28,217,450, or at least $4,269,000 (US). These refund claims were submitted to SKAT on

the following dates: October 28, 2014; April 30, 2015; and May 15, 2015.

        38.     In fact, Defendant Tumba did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Tumba on the following dates: November 10, 2014; May 27, 2015; and July 6, 2015.

        40.     On information and belief, Defendant Miller caused Defendant Tumba’s fraudulent

claims to be submitted to SKAT. Defendant Miller exerted control over Defendant Tumba as the

plan’s sole participant, and used this control to commit the fraud on SKAT. Defendant Miller was

the sole participant in seven different pension plans that submitted fraudulent refund claims to

SKAT.

                3.       The Role of the Claimants’ Authorized Representatives

        41.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of


                                                 9
             Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 10 of 17



Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       42.     At the direction of, and on behalf of, Defendant Tumba, Defendant Miller caused

the execution of a “Limited Power of Attorney” dated August 7, 2014, that granted to Payment

Agent Syntax authority to be Defendant Tumba’s “true and lawful attorney-in-fact and agent[] to

sign and file with applicable authorities any and all applications, requests, or claims for refund,

reduction, repayment, and credit of, or exemption or relief from, any withholding or similar taxes

in any jurisdiction.” Defendant Miller described himself as the “Authorized Representative” of

Defendant Tumba.

       43.     As a result of the executed Limited Power of Attorney, Payment Agent Syntax also

agreed to act for Defendant Miller and be subject to his direction and control with respect to

Defendant Tumba’s claims to SKAT.

       44.     In addition to Defendant Tumba, Defendant Miller served as the Authorized

Representative for at least three other claimants, which, in their requests to SKAT for tax refunds,

also listed Defendant Ben-Jacob’s office address of 425 Park Avenue, New York, NY 10022.

       45.     Defendant Ben-Jacob signed the Limited Power of Attorney document as

Defendant Miller’s “attorney-in-fact,” thereby assisting in the execution of the document and the

appointment of the Payment Agent for purposes of submitting the fraudulent claims. Defendant

Ben-Jacob also allowed Defendant Tumba to use his office address of 425 Park Avenue, New

York, NY 10022 as Defendant Tumba’s address on the claims listed in paragraph 37.

       46.     Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine claimants that submitted fraudulent tax refund claims to SKAT.




                                                10
             Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 11 of 17



       47.     Defendant Ben-Jacob also participated in the fraudulent scheme by signing Power

of Attorney documents on behalf of the Authorized Representative for at least 20 different

claimants, including signing as “attorney-in-fact” for Defendant Miller with regard to Defendant

Tumba’s fraudulent claims to SKAT.

       48.     In addition to Defendant Tumba, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.

               4.      The Role of the Payment Agents

       49.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       50.     By means of the Power of Attorney described in paragraphs 41-45 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       51.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       52.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.


                                                11
               Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 12 of 17



         53.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.     The Role of the Broker-Custodians

         54.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         55.     By way of example, with respect to Defendant Tumba, one example of a “Dividend

Advice”:

                 a.     is made out by West Point Derivatives Ltd;

                 b.     is dated May 11, 2015;

                 c.     purports to certify Defendant Tumba’s ownership of 292,350 shares in

         Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                 d.     states an International Securities Identification Number (“ISIN”) for

         Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

         code that uniquely identifies securities for trading and settlement purposes.

         56.     Defendant Tumba never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
                Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 13 of 17



                                      CAUSES OF ACTION

                                             COUNT I

                         (Fraud – Against Defendants Tumba and Miller)

          57.     SKAT repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

          58.     Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 54 through 56

to support claims for withholding tax refund payments.

          59.     Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          60.     In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 28,217,450, or at least $4,269,000 (US), and thereby

suffered damages of that amount, plus interest.

          61.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                             COUNT II

                      (Aiding and Abetting Fraud – Against All Defendants)

          62.     SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.     As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          64.     As alleged in paragraphs 26 through 56 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
                Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 14 of 17



          65.     The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          66.     The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 56 above.

          67.     As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          68.     Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                              COUNT III

                          (Payment By Mistake – Against All Defendants)

          69.     SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.     This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          71.     SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          72.     SKAT’s mistaken belief was material to its decision to pay the claims.

          73.     SKAT suffered a loss as a result of its mistaken payments.

          74.     The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                   14
                Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 15 of 17



                                             COUNT IV

                           (Unjust Enrichment – Against All Defendants)

          75.     SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.     This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          77.     By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          78.     SKAT suffered a loss because of the Defendants’ unjust enrichment.

          79.     The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                              COUNT V

                        (Money Had & Received – Against All Defendants)

          80.     SKAT repeats and realleges paragraphs 1 through 79 above as if fully set forth

herein.

          81.     As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          82.     It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                  15
                Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 16 of 17



                                               COUNT VI

                (Negligent Misrepresentation – Against Defendants Tumba and Miller)

          83.      SKAT repeats and realleges paragraphs 1 through 82 above as if fully set forth

herein.

          84.      Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          85.      Defendants made material misstatements described in paragraphs 29-30, 37, and 54

through 56 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Tumba to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          86.      Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          87.       SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 28,217,450, or at least

$4,269,000 (US), plus interest.

                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.       For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                   misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                   wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                    16
     Case 1:19-cv-01931 Document 1 Filed 02/28/19 Page 17 of 17



2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

       had and received, the damages sustained or the amounts by which the Defendants

       were paid by mistake or unjustly enriched, or by which the Defendants received

       money to which they were not entitled, plus pre-judgment interest, fees, costs and

       expenses.

3.     For Counts I and II, punitive damages.

4.     The costs of this action.

5.     All other and further relief that is just and proper.
                                   JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Sarah L. Cave
                                               William R. Maguire
                                               Marc A. Weinstein
                                               Sarah L. Cave
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               Sarah.cave@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                         17
